CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.465 Page 1 Of 118

UN|TED STATES D|STR|CT COURT
FOR THE EASTERN D|STR!CT OF |V|lCH|GAN
SOUTHERN D|V|S|ON ,

|VlARK H|GBEE, CASE NO. 2:18-CV-13761

P|aintiff, JUDGE SEAN F. COX
- MAG. JUDGE ANTHONY P. PATT|
V

EASTERN |V|lCH|GAN UN|VERS|TY, THE

BOARD OF REGENTS OF EASTERN |V|lCH|GAN
UN|VERS|TY, JA|V|ES SlV||TH, JA|V|ES CARROLL,
WADE TORNQU|ST, JOL|NE DAV|S, DAV|D TURNER,
DAV|D WO|KE, RHONDA LONGWORTH, |V||CHELLE
CRU|V||V|, MARY TREDER LANG, DENN|S BEAGEN,
IV||CHAEL HAWKS, EUNICE JEFFR|ES, |Vl|CHAEL
IV|ORR|S, JA|V|ES WEBB AND ALEXANDER S{|VIPSON,

 

Defendants.
LaW Office of G|en N. Lenhoff Dykema Gossett, PLLC
By: G|en N. Lenhoff (P32610) _ By: James Hermon (P53765)
Robert Kent-Bryant (P40806) Ryan VanOver (P82007)
Attorneys for P|aintiff Attorneys for Defendants
10683 South Saginaw Street, Suite D 2723 South State Street, Suite 400
Grand B|amc1 |V|ichigan 48439 Ann Arbor, l\/|ichigan 48104
(81 0)235-5660 (734)214-7629
}enhofflavv@usol.com ihermon@dvkema.com

 

 

rvanover@dvkema.com

 

PLA|NT|FF NIARK HL(LBEE’S ANSWER TO l§Q|V|DUAL DEFENDA_|\IS’
MOT|ON TO DlSMISS PURSUANT TO FED. R. C|V. P. 1;(_5)(6)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.466 Page 2 Of 118

For the reasons set forth in the attached Brief in Support of P|aintiff’s
Answer to individual Defendants’ |V|otion to Dismiss Pursuant to Fed. R. Civ,
P. 12(B)(6), P|aintiff respectfully requests this Honorab|e court deny the

aforestated motion.
Respectfui|y submitted,

/s/G|en N. Lenhoff /s/Ro;bert D. KentiBrvant
GLEN N. LENHOFF (P32610) ROBERT KENT-BRYANT(P40806)
Law Oi"fice of G|en N. Lenhoff LaW Office of G|en N. Lenhoff

Attorney for P|aintiff Attorney for P|aintiff
Dated: 03/01/19 Dated: 03/01/19

G:lCL|ENTSlHigbee/ans to mtn to dismiss - ind

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.467 Page 3 Of 118

UNlTED STATES D|STR|CT COURT
FOR THE EASTERN DISTRlCT OF |V|lCHlGAN
SOUTHERN D|V|S|ON

|ViARK H|GBEE, CASE NO. 2218-cV-1376‘i

Plaintiff, JUDGE SEAN F. COX
lV|AG. JUDGE ANTHONY P. PATT|
V

EASTERN |V||CH|GAN UN|VERS|TY, THE

BOARD OF REGENTS OF EASTERN l\/||CH|GAN
UN|VERSITY, JA|VIES S|\/l|TH1 JA|VIES CARROLL,
WADE TORNQU|ST, JOL|NE DAV|S, DAV|D TURNER,
DAV|D WO|KE, RHONDA LONGWORTH, l\/||CHELLE
CRU|V||V|, |V|ARY TREDER LANG, DENN|S BEAGEN,
N||CHAEL HAWKS, EUN|CE JEFFR|ES, lV|lCHAEL
|V|ORR|S, JA|VlES WEBB AND ALEXANDER Sil\/|PSON,

 

Defendants.
LaW Office of G|en N. Lenhofi Dykema Gossett, PLLC
By: G|en N. Lenhoff (P32610) By: James Hermon (P53765)
Robert Kent-Bryant (P40806) Ryan VanOver (P82007)
Attorneys for P|aintiff Attorneys for Defendants
10683 South Saginaw Street, Suite D 2723 South State Street, Suite 400
Grand B|anc, i\/|ichigan 48439 Ann Arbor, iV|ichigan 48104
(810)235-5660 (734)214-7629

ienhotiiaw@usoi.com ihermon@dvi<ema.com
- rvanover@gvkema.com

 

PLA:NT|FF's REsPoNsE Tc_) iN_DlvlouAL DEFENDANTS’ lvioTloN To
levnss Pl_JRsuANT To FED. R. clv. P. 12 iB)ie)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19

TABLE OF C_QNT§NTS

TABLE OF AUTHORIT|ES......

l\/|OST RELEVANT AUTHOR|TY...........................

QUESTIONS PRESENTED... .
|NTRODUCT|ON....

APPL|CABLE LEGAL STANDARDS...
FACTS...... ..

LEGAL ARGU|V|ENT... ...

PagelD.468 Page 4 of 118

PAGE|S}

...'i1

A. THE DEFENDANTS ARE NOT El\lTlTLED TO DlSl\/liSSAL

OF PLAlNT|FF'S 42 USC §'|983 CLA|N| BECAUSE PLA|NTIFF
ENGAGED lN PROTECTED SPEECH UNDER THE FlRST
AlVlENDl\/lENT OF THE UN|TED STATES CONSTITUT|ON .......... 11
1. P|aintiff Spoke on a l\/latter of Public Concern ...................... 12
2. P|aintiff Was Speal<ing as a Private Citizen VVhen He

Criticized the Response of the ElVlU Adrninistration to

Carnpus Racism on the Facebook Site, ElV|UTalk... ....14
3. P|aintiff’s Speech Satisfies the Pickering Ba|ahcing Test

Because His Speech involved Critical issues of Pub|ic

Concern But Was Not Undu|y Burdensome to Defendant

University...

...16

B. DEFENDANTS ARGUMENT THAT THEY ARE ENT|TLED
TO QUAL|F|ED |l\/||VlUN|TY lS W|THOUT |VlER|T BECAUSE
THE LAW WAS VVELL-ESTABLISHED AT THE T|lVlE OF
PLAlNT|FF`S D|SC|F’L|NE THAT A PUBL|C E|\/|PLOYEE
COULD NOT BE D|SC|PL|NED FOR SPEAK|NG OR
WR|T|NG |N A PUBL|C FORU|V| SUCH AS El\/|UTALK ON `
l\/|ATTERS OF PUBL|C CONCERN, |NCLUD|NG RAC|Si\/l ............ 20

CONCLUS|ON.'.. ..

.....23

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19

TABLE OF AUTHORlTlES

CASES

Anderson v. Creighton,

483 U.S. 635, 640 (1987) ............................

Bauer v Sampson,

261 F.3d 775, 785 (9th Cir. 2001) ...................

Becton v Detroit Terminal of Consol. Freightways,

687 F.2d 140, 142 (1982)

Brandenburg v Housing Authority of Irvine,

253 F.3d 891, 899 (o“1 cna 2001)

Brooks v. Seiter,

779 F.2d1177,1130(61h cir.1935)................

Chappel v. Montgome)y County Fire Protection District No. 1,
131 F.3d 564, 576 (6“‘ Cir.1997).................. .......

City of San D."ego v Roe,

543 U.S. 77, 83-84 (2004) ............................

Cockrel v. Shelby County School District,

270 F.3d 1036, 1052 (sfh cir. 2001)..................._....

Connick v. Myers,

461 U.S. 138 (1983)

Darnbrot v. Central Michigan University,

55 F.3d 1177, 1188 (6“‘ Cir. 1995) ..................

Dorninque v Telb,

831 F2d 673, 677 (6th Cir.1987)................... ..

Garcetti v. Ceballos,

547 u.s. 410 (2006) ....................................

Gan/ive v. Jackson,

845 F2d 647, 649 (6th Cir. 1988)... ..

PagelD.469 Page 5 of 118

PAGE|S|

...................... 21

........................... 18

. ...3,4

...18

.. ...13

.......................... 13

.............13, 17

........13, 14, 23

.......................... 14

. ...21

........... 12,15,17,22

.....21

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.47O Page 6 Of 118

Guilloty Perez v Peirlus:',
339 F.3d 43, 53 (1SiCir. 2003) ................................................. 18

Hishon v King and Spalding,
467 U.S. 69, 73 (1984)3

Lane v. Franks,
573 U.S. 228 (2014)22

Leary v. Daeschner,
349 F.3d 888, 900 (6th Cir. 2003) ............................................. 17

Mayhew v. Tovvn of Smyrna,
856 F.3d 456, 462 (6th Cir.2012)1516

McC/oud v Testa,
97 F.3d 1536, 1556 (6th Cir. 1996) ...................................... 21, 24

Nair v. Oakland County Community Mental Health Authority,
443 F.3d 469, 478 (6th Cir. 2006)...... ......12

Perry v. McGinnis,

209 F.3d 597, 608 (6th Cir. 2000) ..................................... 3, 141 18
Pickering v. Bd. Of Ed. Of ToWnship High Sch. Dist.,
391 U.S. 563 (1968) ........................................... 12l 17, 18, 20-24

Rogers v. Banks,
344 F.3d 5871 597 (6th Cir.`2003)1314

See v. Elyria,
502 F3d 484, 491 (6th Cir 2007) .............................................. 21

Sistrunk v. City of Strongsville,
99 F.3d 194, 197 (6th Cir1996)3

\/ictorv McEl\/een,
150 F.3d 451,458(5"10171998)18

Weisban‘h v. Geauga Park District,
499 F.3d 538, 542 (6th Cir. 2007).................. 12

White vPauiy,
580 U.S. __, 196 L.Ed2d 463 (S. Ct.2017)... 21

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.471 Page 7 Of 118

W_ST RELEVANT AUTHOR|TY

PAGE(S)

CASES
Connick v. Myers, (Exhibit 5)

461 U.S. 138 (1983)13 14, 23
Garcetti v. Ceballos, (Exhibit 6)

547 U.S. 410 (2006)12 15, 17, 22
Mayhew v. Town of Smyrna, (Exhibit 7)

856 F.3d 456 (6th Cir. 2012) ............................................... 15, 16
Perry v. McGinnis, (Exhibit 1)

209 F.3d 597 (6th Cir.2000)314, 18
Pickering v. Bd. Of Ed. Of ToWnship High Sch. Dist., (Exhibit 4)

391 U.S. 563 (1968) ........................................... 12, 17, 18, 20-24

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.472 Page 8 Of 118

QUEST|ONS PRESENTED

1. Was Plaintiff’s post1 vvhich concerned Defendant University’s response
to issues of racism on campus, speech protected by the First
Arnendment of the United States Constitution?

2. Are individual Defendants entitled to qualified immunity vvhere the law
has been Wel|-established since at least 1983 that a public employee
could not be disciplined for speaking or Writing in a public forum, such
as ElVlUTalk, on matters of public concern, including racism?

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.473 Page 9 Of 118

l. |NTRODUCT|ON

This matter arises out of P|aintiff’s exercise of his free speech rights under
the First Amendment of the United States Constitution Whi|e employed With
Defendant Eastern i\/lichigan University. Prior to the speech in question,
Defendant University had been the scene of racist graffiti directed at African-
Americans. After students protested the university administration’s response
to the racist graffiti, some of the students received discipline from the
university. Piaintiff, a professor of American History, and a civil rights activist,
took to Ei\/iUTaiK, a Facebook page not officially affiliated With the University.
in a lengthy post, P|aintiff registered his criticism of Defendant University’s
response to the racist acts, and defended the students Who Were disciplined
in his post, Plaintiff referred to some of the University administrators as “HN
in C,” Which stood for “Head Negros in Charge." As a result of P|aintiff’s
Facebock post, Defendant University, through the individual defendants
named in this iavvsuit, suspended P|aintiff Without pay for one semester,
required him to attend and complete a one-on-one training session With a
professional consultant1 banned Piaintiff from campus and barred him from
Defendant University’s emai| system. lt is undisputed in this lawsuit that the

reason P|aintiff Was disciplined vvas his Facebook post.

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.474 Page 10 Of 118

As a result of the foregoing, P|aintiff brought this iavvsuit. The claims
P|aintiff asserted in this lawsuit are (1) actions under 42 USC §1983 against
ali individual defendants for violation of the First Amendment; and (2)
retaliation claims against Defendants Eastern i\/|ichigan University and the
Board of Regents of Eastern iViichigan University1 pursuant to |V|ichigan’s
Elliott-Larsen’s Civii Rights Act (ELCRA). Defendants have now brought two
motions to dismiss pursuant to FRCP 12(b)(6), in Which Defendants argue
Piaintiff has failed to state a claim upon Which relief can be granted. One
motion pertains to Piaintiff’s 42 USC §1983 claims against the individual
defendants1 and one pertains to Piaintiff's ELCRA claims against Defendants
Eastern i\/iichigan University and the Board of Regents of Eastern iViichigan
University.

This brief is in response to Defendants’ motion to dismiss Piaintiff’s 42
USC §1983 claims in that l\/iotion1 Defendants claim the First Amendment
did not protect P|aintiff’s publica|iy facing Facebook post and, even if it did,
the individual defendants are shielded from liability by qualified immunity
because P|aintiff’s First Amendment rights Were not “cieariy established” at
the time he exercised them. Based on the long-standing law the Supreme
Court has articulated for over 50 years, Defendants' motion is Without merit

and should be denied

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.475 Page 11 Of 118

||. APPL|CABLE LEGAL STANDARDS

An FRCP 12(b)(6) motion to dismiss for failure to state a_ciaim may
only be granted if it is clear beyond a doubt that the plaintiff can prove no set
of facts in support of his claim which would entitle him to reiief. See, Hishon
v King and Spalding, 467 U.S. 69, 73 (1984). in deciding the motion, the
court must accept ali of the plaintiffs factual allegations as true and must
construe the complaint in the light most favorable to the
plaintiff See Sistrunk v. City ofStrongsvi/le, 99 F.3d 194, 197 (6th Cir.1996).
Further1 “this court will scrutinize with special care any dismissal of a
complaint filed under a civil rights statute.” Brooks v. Sefter, 779 F.2d 11771
1180 (6th Cir.1985). in many cases, due to inadequate factual development,
a public employee/First Amendment case cannot be decided on a 12(B)(6)
motion. Perry v. Mchnnis, 209 F.3d 597, 608 (6th Cir. 2000).

in considering what set of facts a P|aintiff will produce in the iitigation,
the Court may consider the findings of an Arbitrator. in Becton v Detroit
Terminal of Consol. Frefghtways, 687 F.2d 140, 142 (1982), the 6th Circuit
ruled:

“We do not hold that the arbitration decision is without

significance Certainiy the court may consider the

arbitration decision as persuasive evidence that the grounds

found by the arbitrator to be just cause for discharge under the

collective bargaining agreement are sufficient to amount to just
cause. The court should defer to the arbitrator's construction of

3

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.476 Page 12 Of 118

the contract |Vioreover, an arbitration decision in favor of the

employer is sufficient to carry the employer's burden cf

articulating “sorne legitimate, nondiscriminatory reason for the

employee's rejection.”
Fina|ly, to support its motionl Defendants have essentially asked this Court
to take judicial notice that “HN in C” means “Head N-word in Charge.” Not
only is this improper at this stage of the proceedings where all facts must be
taken in the light most favorable to P|aintiff, it is iuntrue. After he was
suspended P|aintiff grieved the suspension through his union. The
grievance went to arbitrationl The arbitration took place before Barry
Goldman on Aprii 11 and |Viay 141 2018. On July 23, 2018, Arbitrator
Goidman issued an opinion and order sustaining P|aintiff's grievance1 in so
doing, the arbitration found as a matter of fact that P|aintiff meant “Head
Negro in Charge”. The arbitrator noted that the P|aintiff testified he had never
used the N-word, and was in fact a champion for civil rights. in his attached
affidavit, P|aintiff testified

“When | made my October 24, 2017 post to ElViUTaik, l used the

term “HN in C functionaries” as short hand for “i-lead Negro in

Charge functionaries” lt was not meant as a racial slur. in fact1

approximately one week after my original post, l explicitly

clarified on ElVlUTalk that “HN in C" was short for “head negro in

charge.” l never use the n word

The term “Head Negro in Charge” has wide usage among
scholars of the African-American experience of which | am one.

 

1 Exhibit 2, Arbitration Opinion and Order.

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.477 Page 13 Of 118

l learned the term in 1980 while taking a class taught by Harold
Cruse (who in the late 19603 had been the founding director of
the University of Nlichigan’s Black Studies program). in 1994
Harold Cruse was a Visiting Professor at EiViU during my first
year on the ElVlU faculty and l had many conversations with him
that year.

Cornei West, the noted philosopher, activist and author, now at
Harvard, used the term “Head Negro in Charge”, in his
bestselling book Race Matters, published in 1993. An essay
published in 2018, Dr. West used the term “HNiC (Head Negro
in Charge)” to analyze an aspect of |Vlartin Luther King, Jr.’s
career. in neither book was Cornei West using a racist racial
slur1 against Dr. King or anyone When l was a student in
Professor West’s class at Coiumbia University in the 19803,
“HNIC” was defined and used in its full historical and political
context it was not a slur. Around the year 2000, Cornei West
was a guest speaker at Eastern l\/iichigan University and spoke
to an overflowing crowd

Scores of other scholars of African-American History and race

relations have likewise used the terms “HN|C” and “Head Negro

in Charge”, never as a siur.”2
Thus, forthe purposes of this motion, the Court must take as fact that Plaintiff
meant “HN in C” as a shorthand for “head negro in charge", and did not mean
it as a slur.

ill. FACTS
At all times pertinent hereto, P|aintiff was employed with Defendant

University and held the position of Professor of American History. Piaintiff

has testified by way of affidavit that his job duties as a university professor

 

2 Exhibit 3, P|aintiff’s Affidavit, paragraphs 4-8.
5

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.478 Page 14 Of 118

include classroom teaching, scholarly research and participation on
university committees lt does not included posting comments on i:acebook.3
Arbitrator Goldrnan described the underlying incident as foilows:

“ln the fail of 2016, someone spray-painted “KKK”, “leave
niggers” and “niggers out” on buildings at Eastern iVlichigan
University. Students along with some of the faculty and staff,
protested marched to the president’s house, and occupied the
student center overnight The administration initiated disciplinary
proceedings against some of the demonstrators

A year later, prosecutors filed charges against an African-

American former student for spray-painting racist graffiti. There

was considerable press coverage of these events.”4
Plaintiff was a critic of Defendants’ response to the racist graffiti on campus
and the student protests that followed Specificaiiy, on October 24, 2017,
P|aintiff wrote a comment on “ElVlUTALK" group Facebook page. The
ElViUTalk Facebook page is open to the public and not officially connected
with the university5 The P|aintiff wrote:

“Cleariy, the racist vandalism was racist; the hatefu| words

alone show that1 W.E.B. Du Bois among others wrote about

B|ack self-hatred This person’s vandalism may weil involve

that, and possibly mental health issues too. it was a racist act

of vandalism, on King Hali and later on the art building

What added fuel to the spark that was the racist vandalism was

the inept, initial University response to it; public communications
the president’s office, all official comments deplored such an

 

3 Exhibit 3, P|aintiff's afHdavit, paragraph 2.
4 Exhibit 2, Arbitration Opinion and Order, pg. 1.
5 Exhibit 2, Arbitration Opinion and Order, pg. 1.

6

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.479 Page 15 Of 118

attack on the “ElVlU Community” without acknowledging that it
was a racist attack, and implicit a threat, against B|ack students
This rightly made countless Black students including many first
semester students feel unprotected and unrecognized by
University officials

Then, when students protested against racism at ElViU, EiVlU
management threw the book at them! Confounding the belief of
students that El\liU administrators were racist.

EiViU administrators a small group of well paid white guys in suits
(pius one woman and a few lower level “HN in C” functionaries),
lacked the insight to imagine that they could ever, possibly, be
remotely seen as responsible for institutional racist practices
And so they continued to act as the aggrieved party, needlessly
alienating students who objected to racism. Why El\/|U officials
earning six figures or more, took this stance can only be
explained by a combination of 1. ignorance about what racism is
2. overconfidence that they are the good guys 3. a lack of
knowledge of EiVlU specifically and of higher education
generaliy.” 6

On a day-to-day basis P|aintiff rareiy, if ever, worked with the administrators
he criticized7

After P|aintiff’s post, another commenter on EiVlUTa|k, Lucas Langdon,
asked P|aintiff to clarify what he meant by “HN in C". Approximately a week
after his original post, and well before Defendants’ decision to discipline him,
P|aintiff explained “HN in C" was shorthand for “head negro in charge":

“i haven’t looked at EiVlUTalk since Oct. 24 and did not know my

comment on that day inspired the questions from Lucas
Langdon. So sorry to be slow. l_ucas, Kyle is right: by “HN in C”

 

6 Exhibit 2, Arbitration Opinion and Order, pg. 2.
7 Exhibit 3, P|aintiff’s affidavit1 paragraph 3.

7

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.48O Page 16 Of 118

l meant head Negro in charge...The term Head Negro in Charge

has been widely used in African American vernacular Engiish for

over a century...118
Defendant therefore knew even before Plaintiff was disciplined that he meant
“head negro in charge” when he used the acronym “HN in C."

Nonetheless, on December 13, 2017 Eastern iVlichigan University,
through David Woike, PhD, Assistant Vice President of Academic Affairs,
suspended Plaintiff without pay for one semester, required him to attend and
complete a one-on-one training session with a professional consultant
banned Plaintiff from campus and barred him from Defendant University's
email system.

Plaintiff, as a member of Eastern iVlichigan University Chapter of
American Association of University Professors, grieved the discipline The
grievance went to arbitration, which was held on l\/iarch 14, 2018 and April
11, 2018.

On Ju|y 23, 2018, arbitrator Barry Goldman reversed the decision to
suspend and discipline Plaintiff in order to rule on whether the discipline
plaintiff received was grounded in just cause, Arbitrator Golclman had to rule

on whether P|aintiff’s First Arnendment rights were violated He ruled they

Wel'€.

 

3 Exhibit 2, Arbitration Opinion and Order, pg. 3.
8

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.481 Page 17 Of 118

As a foundation for his opinion,9 Arbitrator Goldman noted the
collective bargaining agreement stated:

“Faculty iVlernbers while not conducting their Faculty
responsibilities shall have the same rights to participate in
political activities as other citizens This statement shall not be
construed to constitute an infringement upon the academic
freedom of any Faculty i\/|ember."10

As a consequence, the arbitrator conciuded:

“That provision does not name the First Amendment, but any fair
reading of the language “the same rights to participate in political
activities as other citizens" must include the rights to freedom of
speech, of the press and the right to petition the government for
redress of grievances i find that the CBA implicitly incorporates
First Amendment rights” 11

The arbitrator then held P|aintiff’s statements were a matter of public
concern:
“That said, what is the statement about? it is about University
governance. it is criticism of a public University’s handling of
widely publicized racial incident it is, as Higbee acknowledged
also “a pointed jab at one particular ElViU official,” but it was a
political statement in a more important sense than it was a
personal one. The point was to criticize the administration."12
The arbitrator then found the term HN in C was ambiguous but, in context,

the better reading was that it meant “head negro in charge.”

 

9 Exhibit 2, Arbitration Opinion and Order, pgs. 7-10.
10 Exhibit 2, Arbitration Opinion and Order, pg. 7.
11 Exhibit 2, Arbitration Opinion and Order, pg. 7.
12 Exhibit 2, Arbitration Opinion and Order, pg. 8.

9

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.482 Page 18 Of 118

“ln this context, it is important to acknowledge that we do not
know exactly what the N stands for in HN in C. We know what
members of the administration believed it stood for1 but the
record produced by the Association clearly establishes that the
term is ambiguous We will never know what Higbee had in his
mind as he typed the comment, but the explanation he gave
makes more sense than the one offered by the University.
Higbee says he never uses the term nigger. That is consistent
with what we know about how he sees himself - as an outspoken
advocate for social and racial justice.” 13

Finally, the arbitrator made the factual finding that Plaintiff's comments
were not unduly disruptive

“l make no effort to minimize the insult to Turnsr and others The
question before me is not the measure of the insult. lt is the
measure of the disruption of the University’s business on one
hand and the right to free speech on the other.

in performing that balancing test, t need to be guided by the
University’s commitment to vigorous debatel Quoting former
ElVlU Generai Counse| Gloria Hage in an exhibit admitted by the
Employer in this proceeding:

To be clear, Eastern iVlichigan University is deeply
committed to protecting and preserving the First
Amendment rights of its faculty, staff, students and larger
community The university strongly supports all forms of
expression, regardless of whether it intended to reflect
positively or negatively on it.

The free exchange of ideas is vital to the University’s
educational mission. Without it, we fail. This is particularly
true on the campus of Eastern iVlichigan University, where
our diversity is a point of pridel distinction and competitive
advantage Our students cannot experience a high quality
university education with diverse classrooms and a diverse

 

13 Exhibit 2, Arbitration Opinion and Order1 pg. 9
10

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.483 Page 19 Of 118

campus Our classrooms and our campus provide a
learning environment where students thrive and learn to
support others inclusive of ali races ethnicities religions
sexual orientations, gender identities and significantiy,
viewpoints Our students leave Eastern better prepared
than their peers to lead in an increasingly diverse and
multicultural world We cherish and defend this diversity
and the free exchange of ideas vital to maintaining it.

You are correct that iVlr. Higbee’s speech reflected an
extreme dissatisfaction with the actions of the ElVlU
administration Such expression is protected by the
University, not punished

The University does not disagree with your recitation of the
law - punishing speech merely because it is controversial
or offensive runs counter to the protections of the First
Amendment.

in l\ils. Hage’s view, notwithstanding the language just quoted
the Grievant’s post lies outside of those protections l must
disagree

in judging whether First Amendment protection applies i must
consider whether the speech was on a matter of public concern,
whether it was made as an employee or as a citizen, whether it
was a targeted racial slur, and whether disruption to the
Employer was so severe that it outweighed the right to free
speech, in ali of those judgements l need to cognizant of the
central role that freedom of speech plays in our law and in our
culture

Without minimizing either the stupidity or the offensiveness of
Higbee’s insult, l am constrained to find that it is protected
speech under the First Amendment. Since the First Amendment
is incorporated into the CBA by lViP 121 the suspension was not
for reasonable and just cause and was issued in violation of the
CBA. Accordingiy, the grievance must be sustained.”14

 

11 Exhibit 2, Arbitratlon Opinion and Order, pgs. 9-10.
11

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.484 Page 20 Of 118

As a result of the foregoing1 Plaintiff has filed this lawsuit in the
lawsuit Plaintiff alleges inter alfa, the individual defendants violated his
rights under the First Amendment to the Constitution, in violation of 42 USC
§1983. The individual defendants have now collectively brought a motion to
dismiss pursuant to Fed.R.Civ.P. 12(B)(6). in that lViotion, Defendants claim
the First Amendment did not protect Plaintiff’s public ElViUTalk Facebook
post and even if it did the individual defendants are shielded from liability
by qualified immunity because P|aintiff’s First Amendment rights were not
“ciearly established” at the time he exercised them. As this brief will
demonstrate Defendant’s motion is without merit and should be denied

|V. LEGAL ARGUMENT
A. The Defendants Are Not Entitled To Dismissa| of P|aintiff’s 42
USC §1983 Ciaim Because Plaintiff Engaged in Protected Speech
Under the First Amendment of the United States Constitution.
The issue of whether P|aintiff’s speech is entitled to First Amendment
protection is a question of law to be decided by the Court Nair v. Oakland
County Community Mental Health Authorify, 443 F.3d 469, 478 (6th Cir.

2006). in order for a government employee’s speech to warrant First

Amendment protection the United States Supreme Court’s Picken'ng and

12

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.485 Page 21 Of 118

Connfck15 decisions have long imposed the threshold requirements that the
employee (1) must have spoken as a citizen, and (2) must have addressed
matters of a public concern Weisbarth v. Geauga Park Distn'ct, 499 F.3d
538, 542 (6th Cir. 2007). The Supreme Court clarified the first of these
requirements in Garcetti v. Ceballos 547 U.S. 410, 418 (2006)l by holding
that “when public employees make statements pursuant to their official
duties the employees are not speaking as citizens for First Amendment
purposes.”

1. Plaintiff Spoke on a lillatter of Public Concern.

For the First Amendment to protect a public employee’s speech, the
public employee must have spoken on a matter of public concern The
Supreme Court in City of San Diego v Roe, 543 U.S. 77, 83-84 (2004) stated:

[T]he standard for determining whether an expression is of public
concern is the same standard used to determine whether a
common-law action for invasion of privacy is present . . . . These
cases make clear that public concern is a subject of legitimate
news interest; that is a subject of general interest and of value
and concern to the public at the time of publication (internal
citations omitted)

Speech that relates to matters of political1 sociai, or other concern to the

community as opposed to matters only of a personal interest shall be

 

15 Pickering v Bd. Of Ed Of Tp. High SChOOl DiStri'Cf 205, 391 US 563, 88 S.Ct. 1731, 20
L.Ed. 2d 811 (1968); Connfck v Myers, 481 U.S. 138; 103 S.Ct. 1684, 75 L.Ed 2d 708

(1983).
13

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.486 Page 22 Of 118

considered as touching upon matters of public concern Conniclr v. Myers,
461 U.S. 138, 146-49 (1983); Cockrel v. Shelby County School Districf, 270
F.3d 1036, 1052 (6th Cir. 2001). Whether an empioyee's speech addresses
a matter of public concern must be determined by the content form, and

context of a given statement as revealed by the whole record Chappel v.

li/lontgomery County Fire Profection Distn'cf No. 1, 131 F.3d 564, 576 (6th Cir.

11997). The empioyee’s entire speech does not have to focus on matters of

public concern, as long as some portion of the speech does Rodgers v
Banks, 344 F.3d 587, 597 (6th Cir. 2003). The Sixth Circuit in Dambrot v.
Central Michigan University, 55 F.3d 1177, 1188 (6th Cir. 1995) stated that
“one way to evaluate the possibility of the public concern component in
questioned speech is to imagine it being discussed in public." Cruciaily, in
Conniclr,supra1 the US Supreme Court clearly established that racial
discrimination is inherently a matter of public concern. See Connick,
461 U.S. 138,148 n. 8 (1983). See aiso, Perry v McGinnis, 209 F.3d 597,
608 (6th Cir. 2000).

Under this authority, P|aintiff’s speech was clearly a matter of public
concern As the arbitrator noted - and Defendants’ filings confirm -- the

pertinent racial issues at El\liU received Widespread press coverage

14

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.487 Page 23 Of 118

including in the Washington Post.16 P|aintiff’s EiVlUTalk Facebook post

_ directly concerned racism1 which is per se a matter of public concern
Connick, supra. P|aintiff’s post further criticized a public institution’s (Eastern
iVlichigan University) response to the racism. P|aintiff’s advocacy was not for
himself, or his job responsibilities it was for the African-American students
on campus who he argued racist graffiti threatened As the arbitrator aptly
noted there is no other way to see P|aintiff’s speech than as an expression
on a matter of importance to the public. Thus, Defendants’ claim that P|aintiff
speech did not concern a matter of public concern is without merit

2. P|aintiff Was Speaking as a Private Citizen When He
Criticized the Response of the EN|U Administration to Campus Racism
on the Facebook site, EMUTa|k.

Defendants argue that under the Supreme Court’s Garcetti decision
P|aintiff’s First Amendment claims must be dismissed Under Garcetti, to
come under the protection of the First Amendment the employee must
speak as a private citizen1 and not as an employee pursuant to his official
duties Garcetti, 421. The leading 6th Circuit case on this issue is il/layhew
v Tovvn of Srnyrna, 856 F.3d 456, 463, (6th Cir. 2017). The Mayhew court

described the state of the law thusly:

“To aid in the assessment of a public employee’s statement ‘we
must consider both its content and context.’ in our pre-

 

16 Exhibit 2, Arbitration Opinion and Order, pg, 7
15

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.488 Page 24 Of 118

Lane case law, we recognized several non-exhaustive factors to
consider, including: the speech’s impetus; its setting; its
audience; and its general subject matter. We have continued to
utilize these ‘who, where, what when, why, and how’
considerations post-Lane17, which inform the answer

ll, ll

to Lane’s “critica| question . whetherthe speech at issue is itself

ordinarily within the scope of an empioyee’s duties.” Mayhew,

464 (Citations omitted).”18
Plaintiff is a professor of American History at Eastern iVlichigan University.
Plaintiff testified by way of his affidavit that his duties as a Professor of
American History are to teach a full load of classes engage in scholarly
research and participate on university committees Herein1 Plaintiff made a
comment on a Facebook page, hardly a professional forum. The comment
does not concern classes curriculum or pedagogy: it concerns racism on
campus |n the Facebook post Plaintiff criticized the Ei\/lU administration for

its disciplinary conduct toward students not some issue concerning

P|aintiff’s own job responsibilities As the Arbitrator noted P|aintiff is an

 

17 Lane v Franks, 573 U.S. 228 (2014).

113 lt is worth noting that case law strongly implies that the Garcetti requirement that the
empioyee’s speech must not be pursuant to his official duties does not apply to university
professors “Universities occupy a special niche in our constitutional tradition.” Evans-
li/larshall v Board of Educafion, 624 F.3d 332, 344 (611' Cir. 2010). As such, in the Garcetti
decision, the Supreme Court explicitly disclaimed any intent to apply its holding to
university professors stating, “We need not and for that reason do not decide whether
the analysis we conduct today would apply in the same manner to a case involving speech
related to scholarship or teaching.” Garcetti, 425.

16

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.489 Page 25 Of 118

outspoken advocate for social and racial justice it was in this capacity as a
private citizen1 not a public employee that he made his Facebook post

3. P|aintiff’s Speech Satisfies the Pickering Ba|ancing Test Because
His Speech involved Critical issues of Public Concern, but Was Not
Unduiy Burdensome to Defendant University.

The United States Supreme Court stated in Pickering v. Board of
Education, 391 U.S. 563, 568(1968), that the Courts must balance the
employee’s interest as citizens in addressing matters of public concern with
the employer‘s interest “as an employer, in promoting the efficiency of the
public services it performs through its employees in balancing these two
competing interests a Court is to “consider whether an empioyee’s
comments meaningfully interfere with the performance of his duties
undermine a legitimate goal or mission of the employer, create disharmony
among co-workers, impair discipline by superiors or destroy the relationship
of loyalty and trust required of confidential empioyees.” Lean/ v. Daeschner,
349 F.3d 888, 900 (611‘ Cir. 2003); Cockrel v. Shelby County Sch. Dist., 270
F.3d 1036, 1053 (6th Cir. 2001 ). in essence the speech complained of must
interfere with the job the employee was hired to perform or the functioning of
the workplace in general. Leary, supra, at 900; Pickering, supra, at 568.

The public empioyee’s speech will be denied constitutional protection

only if the Pickering balancing test proves the empioyer’s interests outweigh

17

CaSe 2218-CV-13761-SFC-APP ECF NO.. 34 filed O3/O4/19 Page|D.490 Page 26 Of 118

the employee’s interests See Garcetti v Ceballos, 547 U.S. 410, 418-420
(2006). The greater the value of the subject of the speech to the public, the
more the balance tilts toward permitting the employee to express himseif.
Guilloty Perez v Peirlusi, 339 F.3d 43, 53 (1~°’1Cir. 2003). "[G]iven the nature
of academic life especially at the college ievel, it was not necessary that [an
employee] and the administration enjoy a close working relationship
requiring trust and respect - indeed anyone who has spent time on college
campuses knows that the vigorous exchange of ideas and resulting tension
between an administration and its faculty is as much a part of college life as
homecoming and final exams." Bauer v Sampson, 261 F.3d 775, 785 (9th
Cir. 2001). "The mere fact that racial issues can be divisive however, does
not excuse retaliation against an employee who in good faith raises
perceived racially discriminatory practices in an attempt to promote the
welfare of the governmental department." l/ictor v McE/veen, 150 F.3d 451,
458 (51'" Cir. 1998). The state bears the burden of showing a legitimate
justification for discipline Brandenburg v Housing Authorify of irvine 253
F.3d 891, 899 (6th Cir. 2001). in many cases due to inadequate factual
development the Pickering balancing test “cannot be performed on a
12(B)(6) motion.” Perry v ll/chinnis, 607.

Herein, weighing the facts the Arbitrator wrote:

18

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.491 Page 27 Of 118

“ln performing that balancing test l need to be guided by the
University’s commitment to vigorous debate Quoting former
EiVlU Generai Counsei Gloria Hage in an exhibit admitted by the
Employer in this proceeding:

To be clear, Eastern iVlichigan University is deeply committed to
protecting and preserving the First Amendment rights of its
faculty, staff, students and larger community. The university
strongly supports all forms of expression, regardless of whether
it intended to reflect to positively or negatively on it.

The free exchange of ideas is vital to the University’s educational
mission Without it, we fail. This is particularly true on the
campus of Eastern Michigan University1 where our diversity is a
point of pride distinction and competitive advantage Our
students cannot experience a high quality university education
with diverse classrooms and a diverse campus Our classrooms
and our campus provide a learning environment where students
thrive and learn to support others inclusive of all races
ethnicities religions sexual orientations gender identities and
significant|y, viewpoints Our students leave Eastern better
prepared than their peers to lead in an increasingly diverse and
multicultural world We cherish and defend this diversity and the
free exchange of ideas vital to maintaining it.

You are correct that lVlr. Higbee’s speech reflected an extreme
dissatisfaction with the actions of the ElViU administration Such
expression is protected by the University, not punished

The University does not disagree with your recitation of the law
- punishing speech merely because it is controversial or
offensive runs counter to the protections of the First Amendment

in lVis Hage’s viewl notwithstanding the language just quoted
the Grievant’s post lies outside of those protections l must
disagree

in judging whether First Amendment protection applies l must
consider whether the speech was on a matter of public concern
whether it was made as an employee or as a citizen whether it

19

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.492 Page 28 Of 118

was a targeted racial siur, and whether disruption to the
Employer was so severe that it outweighed the right to free
speech. in ali of those judgements l need to cognizant of the
central role that freedom of speech plays in our law and in our
culture

Without minimizing either the stupidity or the offensiveness of
Higbee’s insult l am constrained to find that it is protected
speech underthe First Amendment Since the First Amendment

is incorporated into the CBA by iVlP 12, the suspension was not

for reasonable and just cause and was issued in violation of the

CBA. Accordingiy, the grievance must be sustained."

The Arbitrator's analysis is weil-taken Plaintiff’s post was on a
Facebook forum. Defendants have produced no evidence that it caused
disruption to Plaintiff’s classroom or workplace Plaintiff did not work closely
with any of administrators so the quality of their interactions were of de
minimis value On the other side of the ledger, the university itseif, through
its attorney extolled the “free exchange of ideas” as “vital” the University’s
mission As such, the Pickering balancing test weighs heavily in favor of
Plaintiff.

B. Defendants’ Argument that They Are Entitled to Qualified
immunity is Without Nlerit Because the Law Was Weli-Estab|ished At
the Time of P|aintiff’s Discipline That A Public Employee Couid Not Be

Disciplined for Speaking or Writing in a Public Forum,l Such as
EMUTa|k, on Mat“ters of Public Concern, including Racism.

Defendant argues that even if Plaintiff’s speech was constitutionally
protected they are entitled to qualified immunity because the right was not

“ciearly established” Nothing could be further from the truth.

20

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.493 Page 29 Of 118

it is true that in order for an employee to defeat the employers claim
of qualified immunity, the constitutional right at issue must be clearly
established See v. Elyria 502 F3d 484, 491 (6th Cir 2007). in determining
whether the constitutional law was clearly established courts look to “Federal
constitutional, statutory, and case law existing at the time” Dominque v Ter
831 F2d 673, 677 (6th Circuit 1987). When the focus is on decisional lawl
the courts examine initially the decisions of the U.S. Supreme Court and the
Court of the Circuit Garvive v. Jackson 845 F2d 647, 649 (6th Cir. 1988).
A government employee is entitled to qualified immunity only if the law is
unclear, and not the facts McCloud v Testa 97 F.3d 1536, 1556 (6th Cir.
1996). None of this is to say official action is protected by qualified immunity
unless the very action in question had previously been held uniawful.
Anderson v. Creighton 483 U.S. 635, 640 (1987). To defeat a claim of
qualified immunity, a Plaintiff does not have to produce a case directly on
point White v Pauly, 580 U.S. _, 196 L.Ed2d 463, 137 S.Ct. 548, 551
(2017).

it is beyond gainsaying that a public employee speaking or writing on
a public forum on matters of public concern is cloaked in the protection of
the First Amendment The foundational case of the whole area of law

concerning public employee’s First Amendment Rights Picken'ng v The

21

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.494 Page 30 Of 118

Board of Education 391 U.S. U.S. 563 (1968), clearly established the rights
Plaintiff claims in the case-at-bar. Pickering involved a teacher who was
dismissed for sending a letter to a local newspaper in connection with a
recently proposed tax increase The letter was critical of the way in which
the administrators of the school district had handled past proposals to raise
new revenue The Pickering Court held
“ln sum, we hold that in a case such as this absent proof of false
statements knowingly or recklessly made by him, a teacher's exercise
of his right to speak on issues of public importance may not furnish the
basis for his dismissal from public employment This principle has
been repeatedly affirmed by the United States Supreme Court."
Picl<ering, 574.
A public employee’s right to publish in a public forum comments critical of
the public employer was reiterated in Garcetti v Cet)allos, 547 U.S. 410
(2006). The Garcetti Court wrote “The [pubiic] employees retained the
prospective constitutional protection for their contributions to the civil
discourse,” Garcettl 422. The Court specifically cited that writing a letter to
a local newspaper entities the employee to First Amendment protection
Garcetti, 433. in Lane v. Franks 573 U.S. 228 (2014) the Supreme Court
once again reiterated the holding of Pickering that l‘The teacher's letter to
the editor of a local newspaper concerning a school budget constituted

speech on a matter of public concern,” Lane 237. Furthermore, as

previously stated issues regarding racism are per se a matter of public

22

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.495 Page 31 Of 118

concern Connick, supra Logicaliy, then the Supreme Court has clearly
established since the Pickering and Connicl< decisions in 1968 and 1983
respectively1 that the First Amendment protects post or letters on the issue
race in a public forum

The facts situation in the case-at-bar is the prototypical First
Amendment case Herein, just as the Plaintiff in Pickering, Plaintiff took
advantage of a public forum to voice concerns about his empioyer’s failure
to handle racial issues properly. The Court in Pickering found that the letter
was on a matter of public concern and was not unduly disruptive even
though it was upsetting to the administrators and the same is true here As
the-U.S. Supreme Court has recently stated:

“Speech by citizens on matters of public concern lies at the heart
of the First Amendment which was fashioned to assure
unfettered interchange for ideas for the bringing about of political
and social changes desired by the people This remains true
when speech concerns information related to or learned through
public employment After all, public employees do not renounce
their citizenship when they accept employment and this Court
has cautioned time and again that public employers may not
condition employment on the relinquishment of constitutional
rights There is considerable value moreover1 in encouraging,
rather than inhibiting, speech by public employees For
“[g]overnment employees are often in the best position to know
what ails the agencies for which they work," Lane v. Franks, 235-
236 (Citations omitted).

Defendants have argued Plaintiff’s case is an exception to the long-

standing iaw because Plaintiff used the “N-word.” To begin with, Defendant

23

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.496 Page 32 Of 118

University admitted at the underlying arbitration it knew, “punishing speech
merely because it is controversial or offensive runs counter to the
protections of the First Amendment.” in any event Plaintiff did not use
the “N-word” or reference it. According to both Plaintiff and the Arbitrator,
Plaintiff’s reference was to the word “negro," which is not a slur. Defendant
University knew when Plaintiff used the term "HN in C”, he meant “head
negro in charge", and did not mean to convey a slur, because P|aintiff said
so on El\llUTaik weil before his discipline took place. There’s no ambiguity
on this point but even if there were it does not affect the issue of qualified
immunity As stated a government employee is entitled to qualified
immunity only if the law is unclear, not the facts McCloud v Testa, at 1556.

indeed Plaintiff’s conduct that is the subject of this lawsuit is a
prototypical case of a public employee exercising his First Amendment
rights and this has been true since 1968. As a consequence Defendants’
claim of qualified immunity in this lawsuit should be rejected

V. CONCLUS|ON

When Plaintiff went on the Facebook page El\llUTaik to criticize the
actions of ElVlU administrators he did so with the protection of the First
Amendment The subject matter of his speech was racial discrimination on

campus and the administratorsl failure to handle it properly Pursuant to the

24

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.497 Page 33 Of 118

authority of Connick and Pickering, this is and has long been a matter of
public concern P|aintiff, by communicating via a public forum regarding
matters unrelated to his job duties was acting as a private citizen not as a
public employee Finally, Defendants have presented no evidence that this
imposed a burden to the university in fact in Defendant University’s own
writings it extols the importance of vigorous discussion and debate on
campus For these reasons Defendants’ |\liotion to Dismiss pursuant to

12(B)(6) should be denied

Respectfui|y submitted

/slGlen N. Lenhoff /s/RobedQ Kent-Brvant

GLEN N. LENHOFF (P32610) ROBERT KENT-BRYANT(P40806)
Law Office of G|en N. Lenhoff Law Office of Gien N. Lenhoff
Attorney for Plaintiff Attorney for Plaintiff

Dated: 03/01/19 Dated: 03/01/19

25

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.498

.'".O>.U":l>$»°l°.-*

lNDEX TO EXH|B|TS

Perry v. iVicGinnis

Arbitration Opinion and Order

Plaintiff’s Affidavit

Pickering v. Bd. Of Ed. Of Township High Sch. Dist
Connick v. l\llyers

Garcetti v. Ceballos

lVlayhew v. Town of Smyrna

Page 34 of 118

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.499 Page 35 Of 118

EXH|BIT 1

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BOO Page 36 Of 118

Perry v. illchinnis, 209 F.3d 597 (2000)

 

82 Fair Empl.Pi'ac.CaS. (BNA) 1009, 17 lER Cases 1003, 2000 Fed.App. 0133F’

209 F-sd 597
United States Court of Appeals,
Sixth Circuit.

Everett PERRY, Plaintiff-»-Appellant,
v.
Kenneth McGINNIS, et al., Defendants-Appellees.

No. 98-160'7.
|
Argued Nov. 4, 1999

|
Decided and Filed April 13, 2000

Synopsis

African-American employee who had been employed as
hearing officer for Michigan Department of Corrections
(MDOC), brought action against various prison officials
alleging constitutional violations and alleging that he
was terminated due to his race. Aftcr earlier dismissing
employee's First and Fifth Amendment claims, the
United States District Court for the Eastern District
of Michigan, Patrick J. Duggan, 2 F.Supp.?.d 952,
entered summary judgment for defendant officials on
remaining claims. Employee appealed The Court of
Appeais, Keith, Circuit Judgc, held that: (l) genuine
fact issues existed precluding summary judgment with
respect to employees race discrimination claims under
Fourtcenth Amendment and Michigan's Eliiott~Larsen
Civii Rights Act (ELCRA); (2) employee-hearing ofticer's
decisions made in inmate disciplinary hearings constituted
protected “expression ” under the First Amendment
and concerned matters of public concern; (3) whether
MDOC‘s interest in disciplining its hearing officers
outweighed employees right to speak on matter of public
concern was inappropriate for resolution on motion to
dismiss; (4) employee's complaint of racially disparate
treatment made by way of an internal grievance was on a
matter of public concern for First Amendment purposes;
and (5) employee's First Amendment right to freedom of
expression was fundamental right, the alleged violation
of which could provide basis for substantive due process
claim.

Revcrsed and remanded

Alan E. Norris, Circuit Judge, filed opinion concurring in
part and dissenting in part.

Attorneys and Law Firms

*599 Wi]liam Goodman (argued), Center for
Constitutional Rights, New York, NY, Juiia lia Sherwin
(briefed), Haddad & Sherwin, Oakland, CA, for
Plaintiffs-Appellants.

Frank J, Monticello (briefed), Office of the Attorney
Gencral, Public Employment and Elections Division,
Lansing. MI, for Defendants-Appellees.

Frederick M. Bal<er, Jr. (bricfed), Honigman, Miller,
Schwartz & Cohn, Lansing, MI, for Amicus Curiae.

Before: KEITH, NORRIS, and CLAY, Circuit Judges.

KEITI~I, J., delivered the opinion of the court, in which
CLAY,J.,joined. *600 ALAN E.NORRIS,J.(pp._
~» -»_), delivered a separate opinion concurring in part
and dissenting in part

OPINION
KEITH, Circuit Judge.

Plaintiff-Appellant Everett Perry (“Perry”) appeals from

the district court's decisions on Defendants--Appellees'l
(the “prison officials”) motion for summary judgment
pursuant to Federal Rulc of Civii Procedurc (“FRCP”)
56(0) and motion to dismiss for failure to state a claim
upon which relief can be granted pursuant to FRCP
l2(b)(6). We REVERSE the district court's decisions and
REMAND for further consideration consistent with this
opinion

I. Background

On October 30, 1988, Perry, a Black man, was hired by the
Michigan Department of Corrections (the “MDOC”) as
an Administrative Law Examiner (“ALE”). Specifically,
he worked for the MDOC‘s Office of Policy and
Hearings as a hearing officer and decision maker in
major misconduct disciplinary hearings in Michigan state
prisons On November 5, 1993, Perry was fired

 

Wt`:‘Si'i,itW © 2019 ”l“hemscn ftcutsrs.. i\lc claim te criginal i,i,iv`.», ilaicvernini»int iii/niles 'i

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BOl Page 37 Of 118

Perry v. lllchinniS, 209 F.3d 597 (2000)

 

82 Fail' Empl.PraC.Cas. (BNA) 1009, 17 lER Cases 1003, 2000 Fed.App. 0133P

Perry filed his initial complaint on March 27, 1996. After
a volley of motions to dismiss and amended complaints
Perry filed his final amended complaint on September
20, 1996, bringing First and Fifth Amendment claims as
well as a Fourteenth Amendment equal protection claim,
a claim of equal protection violations in contravention
of the Michigan Constitution, and a claim of race
discrimination in violation of Michigan's Elliott-Larsen
Civii Rights Act (the “ELCRA”). The prison officials
subsequently filed a motion to dismiss for failure to
state a claim upon Which relief can be granted under
FRCP 12(b)(6). On March 14, 1997, the court dismissed
Perry's First and Fifth Amendment claims but denied
the prison officialsl motion with respect to the equal
protection and ELCRA claims Perry, soon thereafter,
voluntarily dismissed his equal protection claim brought
under the Michigan Constitution. On September 16, 1997,
the prison officials filed a motion for summary judgment
and on April 15, 1998, the district court granted summary
judgment on the remaining claims Perry appeals the lower
court's grant of summary judgment for the prison officials
as well as its grant of the prison officials' motion to
dismiss

H. Race Discrimination

Perry argues that thc district court erred in determining

that he failed to raise genuine issues of material fact as
to his race discrimination claims under the Fourteenth
Amendment and the ELCRA. We agree

This Court reviews grants of summary judgment de
novo, and applies the same standard that the district
courts apply. That test is set out in FRCP 56(c):
“Summary Judgment is only appropriate if the pleadings
depositions answers to interrogatories and admissions
on file together with the affidavits if any, show that
there is no genuine issue as to any material fact and that
the moving party is entitled to judgment as a matter of
law.” In applying this test, it is well settled that “[t]he
evidence of the non-movant is to be believed and that
all justifiable inferences are to be drawn in his favor.”
Anrler.s‘on v. Lii)ert_v Lobby. Inc., 477 U.S. 242_, 255, 106
S.Ct. 2505, 91 L.Ed2d 202 (1986). Furthermorc, summary
judgment is generally not well suited for cases in which
motive and intent are at issue and in which one party is in
control of the proof. See *601 Cooper v. Norzh. 01m.rterl,
795 F.2d 1265, 1272 (6th Cir.1986).ln Gutzwiller v. Fenilc,

860 F.2d 1317, 1325 (6th Cir.1988), this Court established
that a plaintiff asserting a Fourteenth Amendment equal
protection claim under 42 U.S.C. § l983 must prove the
same elements required to establish a disparate treatment
claim under Title VII of the Civii Rights Act of 1964. Both
parties agree that in order to establish a prima facie case
the plaintiff must set forth the following elements: “ l) he
was a member of a protected ciass; 2} he was subject to
an adverse employment action; 3) he was qualified for
the job; and 4) for the same or similar conduct he was
treated differently from similarly situated non-minority
empioyees.” Perkins v. University of Mich.. 934 F.Supp.
857, 861 (E.D.Mich.l996); see Mirchell v. Toledo Hosp.,
964 F.2d 577, 582 (6th Cir.1992). lt should be noted that
the plaintiffs race need only be a motivating factor not
necessarily the sole factor-in order for the plaintiff to
succeed in his claim. See Garzwilier, 860 F.2d at 1328.

Both parties agree that Perry has satisfied prongs one
and two of this test. The parties howevcr, disagree with
respect to prongs three and four. Perry argues that he was
qualified for his job and that he was treated differently
from his similarly situated White colleagues The prison
officials disagree

After reviewing the record, it is clear that genuine issues of
material fact exist as to whether Perry was qualified and
whether he was treated differently from similarly situated
colleagues As such, the district court inappropriater
granted summary judgment for the prison officials We
first address the issue of Perry‘s disparate treatment and
then address his qualifications

Considering that under summary judgment analysis all
justifiable inferences are to be drawn in favor of the
non-movant and the non-movants evidence is to be
believed, it is surprising that the district court decided as
it did. This Court has held that to qualify as “similarly-
situated” in the disciplinary context the plaintiff and the
colleagues to whom he seeks to compare himself “must
have dealt with the same supervisor, have been subject to
the same standards and have engaged in the same conduct
without such differentiating or mitigating circumstances
that would distinguish their conduct or the employer‘s
treatment of them for it.” Mircheli, 964 F.2d at 583. ln
addition this Court has asserted that in applying the
standard courts should not demand exact correlation but
should instead seek relevant similarity See Ercegovirh
v. Gc)ocfvcar Tire & Rubbcr Cn., 154 F.3d 344, 352 (6th

 

W§£`ti‘i`t,i?i*iii © 2019 “l"hcmson ftcuters l\lc claim in original i_l.f?»'i t§%overumant interim

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 PagelD.BOZ Page 38 Of 118

Perry v. McGinnis, 209 F.3d 597 (2000}

 

82 Falr Empl.Prac.CaS. (BNA) 1009, 17 |ER Cases 1003. 2000 Fed.App. 0133P

Cir.1998). Here, all hearing officers were supervised by the
same officials subject to the same standards and charged
with the same duties They were indeed similarly situated

Abundant record evidence demonstrates that the prison
officials treated Perry differently than these similarly
situated non-minority employees The depositions of non-
minority hearing officers as well as other portions of the
record, are replete with instances of disparate treatment
The following represent just a few examples

The prison officials disciplined Perry on several occasions
for typographical errors Hearing Officer Thomas Craig
testified in his deposition that he commits a typographical
error in every hearing report that he does The prison
officials however, have never disciplined Craig for such
errors Similarly, Hearing Officer Miriam Bullock testified
in her deposition that she commits a typographical error
in all of her hearing reports. Like Craig, Bullock has never
been cited for such errors

Perry failed to correct an incorrect inmate number (that a
corrections officer wrote) on a disciplinary ticket, and was
disciplined Officer Bullock hersetY once typed the wrong
inmate number for a prisoner, resulting in the wrong
prisoner receiving a guilty finding in his record. The *602
prison officials however, did not discipline her.

The prison officials disciplined Perry for stating the charge
of “Destruction or Misuse of Property with a Value of
510.00 or More” as “Destruction: Misuse of Property
with a Value of $10.00 or More.” In other words they
disciplined him for replacing the word “or” with a colon.
Officer Bullock, however, testified that she has frequently
failed to type the proper name of a charge on the
corresponding report, and yet Bullock has never been
disciplined for failing to do so.

The prison officials disciplined Perry for re-Iisting a case to
get physical evidence or a photograph of physical evidence
that he deemed relevant Hearing Officer Ann Baerwalde
has re-Iisted cases to get physical evidence or a photograph
of physical evidence that she deemed relevant, but has
never been disciplined for doing so.

The prison officials disciplined Perry for failing to state
in his hearing record that a door is worth more than
$10 (when an element of the crime demanded that
the property be worth more than $10). Leonard Den

Houter, Supervisor of the Oflice of Policy and Hearings
and Perry's direct supervisor, admits that other hearing
officers have made the same mistake, but he does not recall
disciplining them.

Perry's infractions and those of his colleagues were
obviously of “comparable seriousness” as is required
under the standard Mr'zclzell, 964 F.2d at 583 n. 5.
As such, it is abundantly clear that genuine issues of
material fact exist as to whether the prison officials treated
Perry differently from similarly situated non-minority
employees Consequently1 we conclude that the district
court erred in finding that Perry did not satisfy prong four
of the test.

The court erred as to prong three as well. The prison
officials accept that Perry would seem qualified for the
job in that he has a law degree and is a member of the
Michigan Bar, but they argue that his job performance
was poor. In doing so, the prison officials rely almost
exclusively on Perry's numerous citations for the alleged
substandard disposition of cases during his tenure. The
discussion of prong four above, however, is enough to
derail the prison officials' argument From the beginning,
Perry has insisted that the citations he received were
pretextual Evidence indicating that Perry was often cited
for errors for which other hearing officers were not cited

and was cited for omissions that seem trivial,?' supports
Perry's contention There is, therefore, clearly a genuine
issue of material fact regarding Perry's qualifications

The district court erred in failing to draw inferences
in favor of Perry and consequently determining that
Perry failed to satisfy prongs three and four of the
aforementioned test. This error led the district court to
grant summary judgment for the prison officials

We acknowledge the possibility that the prison officials'
disparate treatment of Perry had nothing to do with race.
Perhaps, the prison officials were upset that his not-guilty/l
dismissal rate was so high relative to the norm (discussed
infra). And perhaps as the prison officials argue, Perry
was not carrying his weight as a hearing officer. On
the other hand, it is possible that the prison officials
disciplined and ultimately terminated Perry because of the
color of his skin. Trials exist to resolve such issues of fact,
and summary judgment is to be used only when there is no
question as to such issues of f`act. Here, many questions are
left unresolved. These questions must be resolved at trial.

 

WEE"?T‘L\MW tC,`. 2019 "l'l"zomson Reuters f\lo claim to original L?`-":'S. tl~”€ovcrrn"rieri't "v'vrs‘§t;s 3

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19

Perry v. nceihnis, ass F.3d ssr (2000)

 

82 Fair Empl.Prac.CaS. (BNA) 1009, 17 |ER Cases 1003, 2000 Fed.App. 0133P

The grant of summary judgment is reversed and the case

is remanded for further consideration 3

"‘603 III. Freedom of Expression

Perry further argues that the district court erred in
granting the prison officials' motion to dismiss his § 1983
claim for violation of his right to freedom of expression
under the First Amendment, made applicable to the states
by the Fourteenth Amendment. We agree.

An FRCP 12(b)(6) motion to dismiss for failure to state
a claim may only be granted if it is clear beyond a doubt
that the plaintiff can prove no set of facts in support of
his claim which would entitle him to relief. See Hishon
v. King & Spaldi'ng, 467 U.S. 69, 73, 104 S.Ct. 2229, 81
L.Ed2d 59 (1984). In determining how to handle the
motion, the court must accept all of the plaintiffs factual
allegations as true and must construe the complaint in the
light most favorable to the plaintiff See Sistrun.lc v. Ctry
qutrongsvt'ife, 99 F.3d 194, 197 (6th Cir.1996). Further,
“this court will scrutinize with special care any dismissal
of a complaint filed under a civil rights statute.” Broo/c.s'
v. Sez`ter, 779 F.2d ll77, 1180 (6th Cir,l985). Finally, this
Court must review the district court's dismissal de nova
See Cameron v. Sei`fz, 38 F.3d 264, 270 (6th Cir.1994).

In order to have stated a claim under § 1983, Perry must
have alleged in his complaint that l) he was deprived of
a right secured by the Constitution or laws of the United
States and that 2) the deprivation was caused by someone
acting under color of state law. See West v. Atkin.s', 487
U.S. 42, 48, 108 S.Ct. 2250, 101 L.Ed2d 40 (1988).

In the instant matter, there is no debate as to the second
` prong. The prison officials do not dispute that while
working under the authority of the MDOC they were
acting under color of state law. The question is whether
Perry was deprived of a right secured by the Constitution,
Perry asserts that he was deprived of his First Amendment
right to freedom of expression in two ways: l) he suffered
retaliatory termination because of his findings made as an
ALE in prisoner misconduct hearings and 2) he suffered
retaliatory termination because of his complaints of race
discrimination We will deal with the two in turn.

A.

I.

As a threshold matter, we must determine whether Perry's

decisions made in inmate disciplinary hearings constitute
expression as protected by the First Amendmentl We
find that they do. The Supreme Court has long held
that communicative action is protected by the First
Amendment. See Ti`nker v. Des Moines lizc.lr>p. Comnninity
Sch. Disz., 393 U.S. 503, 505-506, 89 S.Ct. 733, 21
L.Ed2d 731 (1969) (holding that the act of wearing
a black armband constitutes expressive conduct and is
protected by the First Amendment); Brown v. Low`sr.'ana,
383 U.S. 131, l4l»42, 86 S.Ct. 7l9, 15 L.Ed2d 637
(1966) (holding that a sit-in by Black students constitutes
symbolic speech).

This Circuit has done the same--most notably and
relevantly in Parate v. I.rif)or, 868 F.2d 821 (6th Cir.1989).
Parate involved an engineering professor at Tennessee
State University, Natthu Parate, who refused to alter his
evaluation of a student and was subsequently subjected
to discipline and threats of termination Parate assigned
the student a “B” while the Dean of Tennessee State‘s
Schoo| of Engineering and Technology_whom the Court
suggests had a particular affinity for the student involved
because of a shared national heritage-insisted that the
student receive an “A”. When Parate refused, the Dean
*604 disciplined Parate and threatened to fire him.

The Court explained that because “the assignment of a
letter grade is symbolic communication intended to send a
specific message to the student, the individual professor's
communicative act” falls within the bounds of the First
Amendment Par~rrre, 868 F.2d at 827. The Court then held
that the Dean's act of forcing Parate to choose between
changing the grade against his professional judgment and
keeping his job “unconstitutionally compelled Parate's
speech.” Id. at 830.

Although Parate and the instant case involve different
sectors of the state's machinery_an educational
institution and a correctional institution-the cases
involve nearly identical communicative acts protected by
the First Amendment. In the instant case, as in Parate,
the state entrusted one of its employees with the task
of reviewing facts evaluating a set of circumstances

 

WEF§'§“MW © 2010 Thomeon Reuters. l\lo claim to original L§`£§. Bovemmeut Worl<;s. 4

Page|D.BOS Page 39 of 118

Perry v. McGinnis, 209 F,3d 597 (2000)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.504 Page 40 Of 118

 

 

82 Fair Emp|.PraC.CaS. (BNA) 1009, 17 |ER CaSeS 1003, 2000 Fed.App. 0133P

and making a decision. In Parate, the decision was
handed down in the form of a letter grade. In the case
at bar, the decisions came in the form of guilty/not-
guilty determinations Perry's decisions, like Parate's, are
communicative acts_acts aimed squarely at the inmates
in question with the goal of reemphasizing the parameters
of acceptable behavior in prison.

In Parate, this Court decided that the attempt to pervert
the communicative acts with discipline and threatened
termination was the essence of coerced expression, Such
compulsion in the academic realm is certainly of concernl
lt is, however, particularly unsettling in the instant case
because, here, the interference results in the heavy hand
of` the state's disciplinary authority being brought to bear
on inmates who may have done nothing to deserve the
invocation of that authority.

We find that a disciplinary hearing decision, like the
assignment of a letter grade, is a communicative act
entitled to First Amendment protection.

2.

A determination that First Amendment-protected
expression is involved is, of course, only a preliminary
issue in the analysis of a First Amendment retaliatory
discharge claim.

It is well established that a government employer cannot
“condition public employment on a basis that infringes the
employee‘s constitutionally protected interest in freedom
of expression.” Connick v. Myer.r, 461 U.S. 138, 142,
103 S.Ct. 1684, 75 L.Ed.ch 708 (1983). As a logical
consequence, retaliation by a government employer
against an individual who exercises his First Amendment
rights constitutes a First Amendment violation. See Zi'!r`ch
v. Longo. 34 F.3d 359, 365 (6th Cir.1994). This is the case
even if the employee could have been terminated for any
reason. See erlci'n v. Mcszerson. 483 U.S. 378, 383, 107
S.Ct. 2891, 97 L.Ed2d 315 (1987).

The Supreme Court has established a three-pronged test
for determining whether a plaintiff can prevail on a First
Amendment retaliatory discharge claim. Under the test,
commonly called the Pickering test, the plaintiff must set
forth three elements: 1) the speech involved a matter of
public concern, see Connick, 461 U.S. at 143, 103 S.Ct.

1684; 2) the interest of the employee “as a citizen, in
commenting upon matters of public concern,” outweighs
the employers interest “in promoting the efficiency of
the public services it performs through its employees,”
Pickering v. Board of Educa.tion, 391 U.S. 563, 568, 88
S.Ct. 1731, 20 L.Ed2d 811 (1968:); and 3) the speech was
a substantial or motivating factor in the denial of the
benefit that was sought. See Mi'. Hen!thy Cit_i) Sch. Disr.
Brl. ofEcluc. v. Doyle, 429 U.S. 274, 287, 97 S.Ct. 568, 50
L.Ed.?.d 471 (19?'7). If the employee satisfies this test, he

has established a prima facie case. 4

*605 Here, Perry argues that he was fair and impartial
in his disposition of disciplinary cases, and that each of
his decisions was a communicative act protected by the
First Amendment. He further argues that in disciplining
and terminating him for that expression, the MDOC
infringed upon his freedom of expression Perry presents
the following facts in support of his assertion

The MDOC conducts probationary evaluations of all
new ALEs after three months on the job and again after
six months. Perry received satisfactory ratings at both
probationary evaluations and continued to receive good
reviews for the first year-and-a-half of his tenure. On
March 8, 1990, Perry received his first citation from
his direct supervisor, Den Houter, regarding a problem
with his disposition of a case. During the twenty-seven
months between Den Houter's original complaint about
Perry's work and June 22, 1992, Perry received only four
additional citations regarding his disposition of cases. The
rate at which Perry disposed of cases through finding
inmates not-guilty and issuing dismissals, however, was
higher than the norm. Perry's not-guilty/dismissal rate
hovered between 17% and 18%, which was well above the
institutional standard of 10%. When Perry's supervisors
noticed his not-guilty/dismissal rate, the frequency with
which they cited him for substandard disposition of cases
increased dramatically

On June 18, 1992, Den Houter wrote a memorandum to
Marjorie Van Ochten, the Administrator of the Office of
Policy and Hearings and Den Houter's direct supervisor,
noting that pursuant to her request he had reviewed all
of Perry's not guilty and dismissed hearing reports, and
found that Perry was prone to finding prisoners not guilty.
Beginning on June 22, 1992, four days after Den Houter's
memorandum to Van Ochten, Perry received the first of
nineteen memoranda that he would receive over the course

 

 

H`¢Efii'l.ltrii © 2010 wthomson l‘~i<-n.zisrs i"\lo r:§ai:n to original l_i<;‘_`». tiiovr_~z:‘;»*anom §Ni';irt<s. ii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BOB Page 41 Of 118

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BOG Page 42 Of 118

Perry V. Nchinnis, 209 F.3d 597 (2000)

 

 

82 Fair Emp|.Prac.Cas. (BNA) 1009, 17 |ER Cases 1003, 2000 Fed.I-\pp. 0133P

of the following sixteen months citing him for mistakes in
his disposition of cases. As noted above, Perry's colleagues
made many of the same mistakes, but were not cited. Perry
was terminated two weeks after receiving the last of those
nineteen memoranda

El.

The district court assumed, arguendo, that Perry's
decisions in inmate disciplinary hearings constituted
matters of public concern, and then proceeded to base
its disposition of the case on prong two of the Pickering
test_the balancing prong. When fleshed out, it is clear
that Perry's insistence through his decisions that he be
impartial and operate within the confines of constitutional
law, constitutes speech on a matter of public concern.
When Perry conducts hearings, he is doing so at the
behest of the Michigan legislature, see Mi`ch. Com.p. an.r
§ 791.252 (1979), and is making decisions that can result in
a greater or lesser period of incarceration for an inmate.
These are intensely public matters.

Furthermore, the public undoubtedly has an interest in a
public employee‘s efforts to remain undeterred by a public
employer's policy that seeks to limit constitutionally
mandated fairness in inmate disciplinary hearings See
Marchnic v. Waffcer, 800 F.2d 613, 6}6 (6th Cir.1986).
In Marohnfc, a case in which this Court examined
what constitutes a matter of public concern, the Court
concluded that “[p]ublic interest is near its zenith when
ensuring that public organizations are being operated in
accordance with the law.” Id.

Public interest is certainly near its zenith here. In 1974,
in the case of Wnljjf v. McDonnef/, 418 U.S. 539,
94 S.Ct. 2963, 41 L.Ed2d 935 (1974), the Supreme
Court mandated the establishment of prison disciplinary
hearings, demanding that inmates *606 be afforded due
process before being disciplined for major misconduct.
The Court acknowledged that “the full panoply of rights
due a defendant [in a criminal prosecution] does not
apply” with regard to inmate disciplinary hearings, and
that the contours of the due process guaranteed an inmate
depends to some extent on context. Id. at 556, 94 S.Ct.
2963. The Court clearly articulated, however, that due
process can only be finessed so much before it ceases to be
due process “The touchstone of due process is protection

of the individual against arbitrary action of government.”
1a a1558,94 s.Cr. 2963. 5

Here, Perry asserts that pursuant to the Supreme Court's
mandate in Wesij he acted non-arbitrarily and as an
impartial and independent fact finder. He further asserts
that through his disciplinary hearing decisions, made
with an eye toward justice and impartiality, he was
ensuring_at least to the extent of the cases for which
he was responsible_that the MDOC was operating in
accordance with the law as established by Woljf

Perry alleges that the MDOC, however, was contravening
the law by demanding that ALEs find 90% of inmates
appearing before them guilty. Van Ochten denies that she
or any of the hearing officers under her supervision (of
whom Perry was one) were ever formally limited to a
particular not-guilty/dismissal rate. Regardless of whether
she and her hearing officers were beholden to a formal
regulation demanding a certain not-guilty/dismissal rate,
overwhelming evidence suggests that there was, at the very
feast, a strong expectation that the not-guilty/dismissal
rate should not rise above 10%. In her own deposition,
Van Ochten admits that Deputy Director Bolden of the
Correctional Facilities Administration decided “that if the
not-guilty/dismissal rate at a facility went above a certain
percentage, that he was going to view that as a trouble
signal.” The critical rate was 20% in the early l980's, but
Bolden reduced it to 10% in the early 1990'5, noting that
he “thonght [the MDOC] should be doing better.” Van
Ochten concedes that the rate was discussed at meetings
and that, when not-guiltyfdismissal rates got high, there
was pressure “put on wardens to bring those rates down.”
Further still, at trial, Hearing Officer Arvid Perrin testified
specifically about the ubiquity of that coercion when
asked to recite the names of every hearing officer who
complained about the pressure to find inmates guilty:

I've heard complaints from Hearing
Officers about times they were
criticized for finding somebody not
guilty or dismissing a case.... l think
the exception would be, you know,
easier.... [P]eople I have seen and
talked to, I would say just about all
of them l had heard at one time or

 

WE§'E`L¢`>.W C<§ anita `flsomson i~`<ci,\i_ers. Z\§o claire to r:)riginai t,i.rj;t Govai'i:mani \,r"‘¢fo:‘i~';st ii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BO? Page 43 Of 118

Perry v. NEcGinnls, 209 F.3d 597 (2000)

 

82 Fair Empl.Prac.Cas. (BNA) 1009, 17 |ER Cases 1003, 2000 Fed.App. 0133P

another. Just a couple that I haven't
heard ever say that.

If hearing officers focus on finding 90% of the defendants
before them guilty, as the evidence adduced thus far
suggests, they cannot possibly be impartial, as is required
by Woljj". The prisoner whose case merits a not-guilty
finding, but whose case Would result in the eleventh not-
guilty finding in one hundred decisions, is sunk. His fate
is sealed before his file is opened. Such a system reeks of
arbitrary justice, which can only be injustice.

Because Perry's speech served to ensure that the MDOC,
an arm of the state, was operating in accordance with the
law as established in Wolfj€ it concerns the most public of
matters

b.

As noted above. the district court surpassed prong one
of the Pickering test altogether, and based its disposition
-of the case on prong two, concluding that the MDOC‘s
interest in disciplining ALEs outweighed Perry's right to
speak on a matter *607 of public concern. In concluding
as such, the court erred.

In many cases1 due to inadequate factual development,
the prong two balancing test “cannot be performed on
a 12(b)(6) motion.” Weisbuch v. Counry o_f'Los Angefes,
119 F.3d 778, 783 (9th Cir.1997). This is such a case.
Because the facts were not well enough developed in
the pleadings, the court should not have performed the
test. The court, however, performed the test by going
beyond the pleadings and engaging in fact finding, which
is impermissible at the FRCP 12(b)(6) stage. Reaching
beyond the pleadings, the court determined that the
MDOC‘s interests outweighed Perry's rights. The court
based its decision on the proposition that the MDOC must
be able to discipline its hearing officers for their decisions
in order to prevent all ALEs from being insulated from
accountability Nothing in the pleadings could have led
the court to such a conclusionl Such a conclusion required
the finding of facts. The district court, however, decided
against proceeding to the fact-finding stage of the trial. It
erred in doing so.

 

WE:‘S'Z"UW? @ 2018 `i“§'iorns<'>rz doctors E‘\`io clai:'n to mancini i.i,t`i Gr:=\.fcz':iroorii' \,f\!i‘ira:».

Moreover, the district court struck the balance in an
impermissible manner. Both the Supreme Court in Rankin
and this Court in Meyer.r v. Cit_v of Cincz`nnnri, 934
F.2d 726 (6th Cir.l99l), have outlined the considerations
which a court must take into account when utilizing the
balancing test. Taking its cue from Rankfn, this Court
wrote:

In order to justify a restriction
on speech of public concern by a
public employee, plaintiffs speech
must impair discipline by superiors,
have a detrimental impact on close
working relationships, undermine a
legitimate goal or mission of the
employer, impede the performance
of the speaker's duties, or impair
harmony among co-workers. The
state bears the burden of showing a
legitimate justification for discipline.
As in Rankin, we look for evidence
of the impact of the statement on
the city's legitimate organizational
interests

Meyers, 934 F.2d at 730 (citations omitted) (emphasis
added). MDOC‘s organizational interest, therefore, must
be legitimate if the court is to effectuate a meaningful
balancing The district court concluded that the MDOC‘s
interest was legitimate We disagreel

The district court asserted that “[t]he MDOC has to be
able to discipline its hearing officers for findings and
credibility determinations made in prison misconduct
hearing reports; otherwise all ALEs would be insulated
from accountability for any statements made in that
context.” Tlms, the district court determined that the
organizational interest at stake was the MDOC‘s interest
in maintaining accountability among hearing officers
We acknowledge that maintaining accountability is a
legitimate interest. Whether the governments interest in
maintaining accountability led to Perry's disciplining and
ultimate termination, however, is far less clear. Perry has
produced substantial evidence suggesting that the MDOC
implores its hearing officers to find no less than 90% of
the defendant's before them guilty, and he insists that he
was disciplined and terminated because of the MDOC‘s

 

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.508 Page 44 Of 118

Perry v. McGinnis, 209 F.3d 597 (2000}

 

82 Fair Empl.Prac.Cas. (BNA) 1009, 17 iER Cases 1003, 2000 Fed.App. 0133P

interest in ensuring guilty findings for no less than 90% of
defendants Drawing all inferences in favor ofthe plaintiff,
as is required under FRCP 12(b)(6), would seemingly
lead the district court to the conclusion that part of
the governments interest_if not its entire interest-in
disciplining and terminating Perry was in maintaining a
guilty rate of 90%. As explained above, adherence to a
particular guilty rate necessarily results in arbitrary justice
for innocent inmates adjudged guilty in the pursuit of this
interest. Insistence upon a 90% guilty rate flies in the face
of due process as mandated by Wolf]§ and is thus not a
legitimate organizational interest.

At the very least, the record is not thorough enough
to determine whether the *608 MDOC‘s interest
in impairing Perry's First Amendment right through
discipline and termination was based on a desire to
maintain accountability or a desire to maintain a 90%
guilty rate. As such, the district court erred in determining
that the Pickering balance could only favor the prison
officials and in consequently granting the prison officials'
motion to dismiss Therefore, the issue is remanded to the
district court for further consideration in line with this
opinion.

B.

In his complaint, Perry states that while working for
the MDOC, he made an internal grievance, asserting
that he was being disciplined because of his race, and
that he was further disciplined and ultimately terminated,
in part, because of those complaints. The Pickering test
applied in Part III(A) of this opinion governs this analysis
as well. In this instance, however, the district court
used the first prong of the test to dispose of the issue
_determining at the FRCP 12(b)(6) stage that Perry's
complaint of racially disparate treatment, which consisted
of an internal grievance, did not constitute a matter of
public concern,

On appeal, Perry argues that the court simply
misunderstood the governing precedent, and that Perry's
complaint is, as a matter of law, a matter of public
concern, A review of the case law reveals that Perry is
correct.

In Connick, discussed above, the Supreme Court clearly
established that racial discrimination is inherently a

matter of public concern. See Connick, 461 U.S. at 148 n.
8, 103 S.Ct. 1684. Furthermore, in G.ivhnn v. Wesrem Line
Consofidctted School Distrt'c.‘z, 439 U.S. 410, 99 S.Ct. 693,
58 L.Ed2d 619 (1979), the Supreme Court established
that an employee's choice to communicate privately with
an employer does not strip the concern of its public
nature. “Neither the [First] Amendment itself nor our
decisions indicate that [freedom of speech] is lost to the
public employee who arranges to communicate privately
with his employer rather than to spread his views before
the public.” Gt'vficni, 439 U.S. at 415-16, 99 S.Ct. 693.
Here, it is undisputed that Perry complained about racial
discrimination and that he did so in a private conversation
with supervisorsl

The prison officials, however, argue that although Perry
complained of racial discrimination and did not lose his
First Amendment protection by communicating privately,
Perry's claim is not a matter of public concern, The
prison officials rely on Ri‘ce r. Ohc'o Deparrmenr of
Transportnrtion, 887 F.2d 716 (6th Cir.1989), for the
proposition that if an employee is not speaking out as
a citizen, but is instead advancing his own personal
employment dispute, that employee's complaint may not
be deemed a matter of public concern, See Rt'ee, 887
F.2d at 721. The prison officials note that Perry was
complaining in the course of his personal employment
dispute, and that the district court, citing Ri'ce, decided
that Perry's complaint was not a matter of public concern,

The district court, however, made its decision in the
instant case on Septernber ll, 1996, over a year before the
Sixth Circuit decided Chnppel r. Mr)ntgoniery Coimty Fi`re
Protecfion, 131 F.3d 564 (6th Cir.1997). Chappel, a case
in which this Court examined what is a matter of public
concern, clears up any confusion resulting from Connfcfc,
and disposes of the issue. In Chappel, this Court plainly
states that “[t]he fundamental distinction recognized in
Connick is the distinction between matters of public
concern and matters only of personal interest, not civic-
minded motives and self-serving motives.” Ch.n;)pe!. 131
F.3d at 575. Thus, whether Perry's racial discrimination
complaint was borne of civic-minded motives or of an
individual employment concern is irrelevant. What is
relevant is that the subject of Perry's complaint was racial
discrimination-a matter inherently of public concern,
according to *609 the Supreme Court. See Connick, 461
U.S. at 148 n. 8, 103 S.Ct. 1684.

 

WES“§LAW ® 2010 `T'I'iomson Roi.iters. leo claim to original U.S. Govornment t'\!orl<c. 8

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BOQ Page 45 Of 118

Perry v. N|cGinnis, 209 F.3d 597 (2000}

 

82 Fair Emp|.Prac.Cas. (BNA) 1009, 17 |ER Cases 1003, 2000 Fed.App. 0133P

We find that Perry's complaint of racially disparate
treatment, which consisted of an internal grievance, is a
matter of public concern, and as such, we remand the issue
to the district court for further consideration in line with
this opinion.

IV. Substantive Due Process

Perry asserts that the district court erred in granting
the prison officials' FRCP 12(b)(6) motion to dismiss
his substantive due process claim. A substantive due
process right may be implicated when a public employee
is discharged for reasons that shock the conscience. See
McMctster v. Cabinerji)r Hath Resr)urces, 824 F.2d 518,
522 (6th Cir.l987). The violation of a fundamental right,
however, is necessary for a successful substantive due
process claim. See Sntton v. Cleveland Bd. of Educ., 958
F.2d 1339, 1350 (6th Cir.1992`). Theref`ore, the crux of the
question is whether the prison officials violated one of
Perry's fundamental rights

Just as the district court found that Perry's right to
freedom of expression was not abused, the court found
that his right to freedom of expression could not serve as
the fundamental right necessary for due process analysis
On that basis, the court dismissed Perry's substantive
due process claim. Because Perry's First Amendment
claim was incorrectly dismissed, it logically follows that
his substantive due process claim based on the First
Amendment claim should not have been dismissed_in
that the right to freedom of expression should have been
viewed as a fundamental right in the substantive due
process analysis As such, the district court's decision to
dismiss Perry's substantive due process claim relating to
the fundamental right of free expression is reversed and

remanded for further consideration. 6

V. Conclusion

For the foregoing reasons, the district court's judgment is
REV'ERSED, and the case is REMANDED.

ALAN E. NORRIS, Circuit Judge, concurring in part and
dissenting in part.

I concur with the majority's decision in Part II and agree
that the grant of summary judgment should be reversed
with respect to Perry's race discrimination claims under
the Fourteenth Amendment and Michigan's Elliott4
Larsen Civil Rights Act. However, because Perry did not
allege that he engaged in speech involving a matter of
public concern, I.respectfully dissent from Parts III.A.l,
III.A.Z.a, III.B, and IV of the majority‘s opinion and

would not reach the issue addressed in Part III.A.2.b. l

The majority opinion indicates that Perry's “insistence
through his decisions that he be impartial and operate
within the confines of constitutional law, constitutes
speech on a matter of public concern.” I disagree with this
conclusion and the implications upon which it relies In his
complaint, Perry alleges that he was terminated because
of his “speech and/or conscience in opposing, failing andl'
or refusing to find a higher percentage of prisoners guilty
of misconduct.” The complaint later indicates that Perry
was deprived of his First Amendment rights when he was
disciplined and terminated for “his speech in opposition
to unlawful pressure to find more prisoners guilty.”
In my opinion, it is too great a stretch to imply from
Perry's findings as an ALE that he was engaging in speech
about MDOC‘s alleged quotas *610 for guilty verdicts
Perry never alleges that in his ALE findings he discussed
his opinion about MDOC‘s alleged policies or desire for
him to find more prisoners guilty and more prison guards
credible. lnstead, the first time Perry states his opinion
of the alleged quotas is in his complaint to the district
court, While MDOC‘s alleged guilty verdict quota may
be improper, the First Amendment is not an appropriate
means to address the problem.

l also disagree with the majority‘s reliance upon Parate
v. lsibor, 868 F.2d 821 (6th Cir.1989). In Parate,
this court determined that the assignment of a letter
grade is symbolic communication intended to send
a specific message to a student, noting that “[t]he
message communicated by the letter grade ‘A’ is virtually
indistinguishable from the message communicated by a
formal written evaluation indicating ‘excellent work.’ ”
Id. at 827. In the present case, an analogous message
is not at issue. Perry has not suggested that appellees
have interfered with the message of his opinions to
individual prisoners that they were or were not guilty
of misconduct lustead, Perry focuses on alleged speech
about MDOC‘s requirements for numbers of guilty
verdicts This purported message cannot be implied from

 

WEE“}?LHW ® 2019 Tnomson isauters. l\lo claim to original ll.i"§». Gove:'nn':an£ Wol'l¢.s.

LC)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BlO Page 46 Of 118

Perry v. Nchinnis, 209 F.3d 597 (2000)

 

82 Fair Empl.Prac.Cas. (BNA} 1009, 17 |ER Cases 1003, 2000 Fed.App. 0133P

Perry's ALE findings with the ease that a message of`
“excellent work” can be implied from the assignment of a
letter grade “A.” Nor do I find the question of academic
freedom analogous to the present situation.

For these reasons, I disagree with the majority‘s
determination that Perry engaged in speech on a matter
of public concern through his ALE findings Therefore,
1 would affirm the district court's dismissal of Perry's
First Amendment claim premised on speech in his ALE
findings albeit on a different ground than that articulated
by the district court.

The majority also holds that Perry's internal grievance of
racially disparate treatment is a matter of public concern.
I disagree A determination of whether speech involves a
matter of public concern must be based on the content,
form, and context of a given statement, as revealed by the
whole record. Connick v. Myers, 461 U.S, 138, 147-48,
103 S.Ct. 1684, 75 L.Ed2d 708 (1983). While discussing
Givhan v. Western Lz'ne Conrolidoted Scltool Districr, 439
U.S. 410, 415»»16, 99 S.Ct. 693, 58 L.Ed2d 619 (_19‘1'9), the
Supreme Court has indicated that racial discrimination
is “a matter inherently of public concern.” Conn.ick, 461
U.S. at 148 n. 8, 103 S.Ct. 1684. The Court also noted,
however, that the speech at issue in Givhan was “not tied
to a personal employment dispute.” Id. Furthermore, this
court has determined that “[t]he fact that an employee
alleges discrimination on the part of a public employer is
not itself sufficient to transform the dispute into a matter
of public concern.” Jackson v. City of Coiumbus, 194 F.3d
737, 746 (6th Cir.1999). In Jackson, a public employee
alleged that his right to freedom of speech was violated
when the city imposed a gag order on him, forbidding him
from speaking with the news media about an investigation
into his alleged misconduct while the investigation was
pending. See t'ct`. The court focused on several points
when holding that Jackson had sufficiently alleged that
his speech involved a matter of public concern. First, the
court noted that Jackson was not an ordinary employee,
but a high-profile member of the community Id. at
747. Furthermore, the court indicated that “[b]ecause the
investigation involved allegations of corruption and abuse
of power within the Division of Police, as well as the

Footnotes

City's allegedly racial motivations the gag order could
be construed as covering more than a private employment
dispute.” Id. (emphasis added). Unlilce the plaintiff in
Jackson, there is no indication that Perry is alleging speech
regarding anything other than his personal employment
dispute.

The case relied upon by the majority, 1"611 Chappel v.
Monrgomer_v Cotmty Fire Protec'rion Disfricr No. l, 131
F.3d 564 (6th Cir.1997}, does not alter my conclusion. In
Chappel, the public employee spoke about his concerns
as to serious problems with the finances and management
of the fire and ambulance districts in his area. Chappel
had a personal motivation for the speech: if enough
people agreed with his concerns his career could benefit
However, this court did not deem Chappel's desire to gain
from his speech as dispositive, even assuming that his
predominant motivation for the speech was to secure a job
for himself See t`d. at 57'8. Instead, the court determined
that the context showed Chappel's speech was on a matter
of public concern because he addressed matters “near the
zenit " of public concern, he raised the matters repeatedly
in public fora (although the court noted that Chappel's
private speech was also protected), his “speech on these
matters was almost entirely undiluted by speech indicating
purely personal interests,” and there was strong public
interest in his speech. Ia'. at STS. Unlil<e Chappel, however,
Perry's speech addresses only his personal interests

For these reasons I would affirm the district court's
dismissal of Perry's free speech claim arising from his
workplace complaints of race discrimination because his
speech involved only a personal employment dispute, not
a matter of public concern.

Finally, because I would affirm the dismissal of Perry's
First Amendment allegations l would also affirm the
dismissal of his substantive due process claim.

All Citatious

209 F.3d 597, 82 Fair Empl.Prac.Cas. (BNA) 1009, 17 IER
Cases 1003, 2000 Fed.App. 0133P

1 Defendants-Appe||ees are Kenneth Nchinnis, Director of the Michigan Department of Corrections (the "l\/|DOC"); Richard
Stapleton, Nlanager of the Hearings and Appea|s Division of the Office of Policy and Hearings for the MDOC; Marjorie

WE§`E'L?AW © 2010 Tl'iomson isomers ftc claim to ori§;l

hal 13 55 flovar:'llrlnln Wol'i<;;;. 10

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.511 Page 47 Of 118

Perry v. NleGinnis, 209 F.3d 597 (2000\
82 Fair Emp|.Prac.Cas. (BNA) 1009, 17 |ER Cases 1003, 2000 Fed.App. 0133P

 

 

Van Ochtan, Administrator of the Office of Policy and Hearings for the MDOC; and Leonard Den Houter, Supervlsor of
the Office of Policy and Hearings for the N|DOC.

2 On December 10, 1992. Perry was disciplined for falling to state why a razor blade is dangerous in his report regarding
a charge of Possession of Dangerous Contraba'nd.
3 C|alrns for race discrimination in violation of the ELCRA. like Fourteenth Amendment equal protection claims, are

interpreted in accordance with Tltle Vl| of the Civl| nghts Act of 1964. See Kitchen v. Chippewa Valley Sch., 825 F.2d
1004, 1012 (6th Cir.1987). As such, the discussion in Part ll of this opinion ls completely applicable to the ELCRA clalm,
and the conclusion is the same-the grant of summary judgment is reversed and the case is remanded

4 Because prong three of the Pickering test involves a determination of fact, normally reserved for a jury ortho court in its
fact-finding role, see Tao v. Freeh, 27 F.3d 635. 639 (D.C.Clr.1994), the district court rightfully did not reach it.

5 The state of iVlichigan is just as resolute in its prohibition of arbitrary or impartial decision making in prison disciplinary
cases See Mieh. Comp. Laws § 791 .252(1) (1979).

6 At one point. Perry pressed a substantive due process claim based on his right to equal protection, but the prison ochia|s

accurately note that Perry agreed below to voluntarily dismiss that claim. As such, Perry has forfeited the claim and
cannot advance it now.

1 lf l were to consider the issue in Part |ll.A.2.b, however, | would agree with the majority opinion to the extent that it
suggests the district court erred in determining that application of the Pickering test could only favor appellees

 

End of Doeulnent tel 2010 Thcmson Reutors. No claim to original U.S. Government Worl<s.

 

 

 

Wti‘£§~fl.itlel @ 2019 “l"hcrnson Reuters. tlc claim to original U.S. tsnvernmeni vlforlrs. li

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BlZ Page 48 Of 118

EXH|B|T 2

" CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.513 P'age 49 Of 118

opinion ANDAWARB '
-IN THE MATTER eis mtm'rrostgss'rwsst€

t THE EASTERN mcmillan UNIVERS;TY ` emos. 2017~31,-2013-1 .

CHAP-_T,EROF THE-AMERICAN AssoCIAs‘loN stark Higbee,-eaevam
oF IJNIVERSITY PRoFEssoR_s- _
- and d-»

EA_STERN MICIHGAN UNIVERSITY
. - l

Hearing: Aprii 11 and May 14, 203 8

Ay;)earances; For the Employer -» Mr. Craig Schwartz
Fer the Union - Mr. lios_eph X. Michae}s

Briefs: The parties filed post-hearing briefs on lilly 6, 2018.

BACKGROUN]}

In the fall of2016, someone spray-painted “KKK,” “leave niggers,” and “niggers out” on
buildings at Eastern Michigan University Students, along with some faculty and stai`f,
protested, matched to the presideat’s house, and occupied the student center overnight
The adndnis_tretion initiated disciplinary proceedings against some ofthe demonstrators

A year iatcr, preseczxtoss filed charges against an A§rican~Americs.n former student for
spray-painting the racist graHiti. There was considerable press coverage of mesa events

EMUTa§k is a Facebook page, open to the public and not officially connected to the
university where interested people post comments about EMU. Gn October 24, 2012
someone posted-an article'on EWTalk with the headline “EMU police chief says racist
vandalism suspect ‘not motivated by race.’ Veriou_s members oftlie EMU community

` posted comments is response The Grievanr, Pref. Mark Higbee posted the fellesdsg
comments All quotes are verbatim:

CaSe 2218-CV-13761-SFC_-APP ECF NO. 34 filed O3/O4/19 Page|D.5‘14 Page 50 Of 118 4

Clearly, the racist Vandalism_ was racist; the hateit_tl Words alone show that.
W E. B. Du Bois, among others, wrote about Black selt"- hatred. '.l'liis
pc_rso.o’ s Vaaclalism may Well involve that,- and possibly mental health
issues too lt was a racist act of vasdalism-, on King Hatl and later on the -
art building

What added fuel to the spark that was the resist vasdtrlism was the mept, f
initial University response to it; public commrmications, the presideat’s

ol`tice, all official comments depleted such an attack ott the “EMU

Community” Without acknowledging that it Was a racist attack, and _

implicit threat, against Black students This rightly made countless Black

students including many first semester students feel unprotected and
unrecognized by University officials

. s s s s
Then, when suttlents protested against racism at EMU, EMU management
tln‘cw the-book at theml Confounding the belief of students that EMU
administrators were racist

EMU administrators a small group cf well paid Wltite guys in suits (pius
one stroman earl a few lower level “HN' m C” fsnctionaries), lacked the
insight to imagine that they could evcr, possibly, he remoter secsl as '
responsible for institutional racist practices Ancl so they continued to act
as the aggrieved party, needlesst alienating students who objected to
racism. Why EMU officials earning six figures or more, took this stance
can only be explained by a combination of l. ignorance about What racism
is, 2 overcon§dep,ce that they are the good guys, 3 a lack of knowledge
of EMU specifically and of higher education generally

Lucas langdon wrote,- “Mark Higbee .. Can you please clarify what you mean by ‘Hl\l in -
C’? Ancl to Whom are you refcm`pg?

Kyle Danger Satl_terland tilfrot;e, “Head N is Chage.. H_NIC.

Langdon wrote, “l 5s1 hoping that there is another translation l would hate to think that ca
estecmed faculty member would publicly refer to our black administrators that way.""

° CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|'D.515 Pag€ 51 Of 118

The EMU administration began to receive complaints about §Higbee“s post the same
night cas anonymous compith was emmett seat the office ar namely ana
Aflirmative Action.?(ODAA) to Provcst_ erondal.,ongworth_,§ and one was forwarded by
Steven Bryant, Bnector of Divers`ity and `Community Invof\iement, to Ass_istant Vice
President for Acaciemic AH`airs David Woike and Dircotor of'ODAA Sharon Abtaham.
When she received the §rst complaint, Provost Lon_gworth contacted Dean Kathy Stacay
and asked-her to speak With Higbee Stacey met with Higbee on October 31. In that
conversation, Higbee admitted he was the-anthor of the post .

F allowing his conversation with Stacey, Higbee edited his Faccbook post to read:

EMU admisissatcts, a smell stout ct well said Watt¢ says in suits (pius
one woman and a few lower level Ahiean American timotionaries who
much authority and have no independent on the job decision making
power), lacked the insight to imagine that they could even possibly, be
remotely seen as responsible for instigational racist practices end so they
continued to act as the aggrieved party, needlessly alienating students who
objected to racism. Why EMU officials coming six? figures or more, took
this stance can only be explained by a combination-of l. Igno`rance about
raciszn is, 2. Overcontidence that they arc the good guys, 3 a lack of
knowledge .ot`E,MU specifically and of higher education generally

tie also added these co.mrr_tents:

l haven"t looked at EMUTallc since Oct. 24 and did not know my
cement on that day had inspired the questions from Lucas Langdon. So
sorry to be slo.w. Lucas, Kyle is right by “HN in C” Imeant heart Negro
in charge l regret using that temr, as it was unclear and susceptible to
being misttnderstood.. lost now, i. edited by Comment. My apologies to aii.

$ =P= $

The term Head Negro in Charge has been widely used in Afriean
American Vemaeular Engiish for over a century. l first learned it as a
college student in 1930, conversing with the late Harold Cruse. He used
the terre to denote Black official placehold , . .

=l= * 33

CaSe 2218-CV-13761-SFC-APP ECF'NO. 34 filed 03/04/19 .Page|D.BlG Page 52 Of 118 ‘

lt was foolish of ms to ass the tenn without defining it. lt was also a
pointed jab' at one particular EMU official ls my comment just now
pested, 1 steEned_ the team as I was using it in seven or eight fines
Bux_;eauerat would have been a superior word ehoiee.

* =!¢ =¥= '

'I_'.he term has is Amer‘tcsa Pqulsr estates assess wide farmsan is
recent years, and been used as a racist put-down of President Ob`ama- -
timber etri<ienoe that my comment of October 24§ Writtea in shoot 2
minutes was poorly praised The term acqu. . .

st ake _ \'r

I will now step off this professoriai pediam on EMUTalk Iin“v‘ite anyone
Who wishes to discuss this matter timber to contact me directly ~ m_higbee
at emich dot sdu ~~ end VI"II buy you coffee at a mutually agreeable time
My apologies to 3111 Peaee to alf.

The University suspended Higbee Without pay for the Winter semester et 201 3 for
violation of its Employment, AB"mnative Aetion and Civii Rights Poliey:

' Eastern Michigan University shall not discriminate against any ether person
because of race, eolo_r, retigion, ereed`, sex, age, national origiz_z, ancesu'y,-mat'ital
status veterans status, Vietsam~eta veterans stams, noa~refevant mental or
physical disability or say other protected stems es provided for and to the extent _
required by state and federal statutes Further, the University shall not
discriminate against any person because of sexual orientation, gender identity or

expression,

The Univez'sity shall work for the elimination of improper discrimination and
harassment ia the areas listed above ia regards to (1) employees sect studeets, (2)
in organizations recognized by the University, and .(3) from non-university
sources where students and employees ofthe University are involved

The Association filed two grievances in response to the suspension Grievanoe No. 201?-
31 charges that the suspension was not for “reasonable and just cause” under MP 741 and
742 of the CBA. Gri`evaooe 20§ S-ft charges that the suspension Was issued m Violation of
the terms of the fetiowing 2{)09 settiement aweeme_et:

‘ CaS`e 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.Bl? Page 53 Of 118

RE.SOLUTION or- GRIEVANCE 2009~11

l. The Gflioe of Diversity will mile procedures fos- investigation of
complaints against EMU personnel

2. if the Office of Diversity needs documents previously submitted
through the Stud6nt Gr'ade Griel`lanoe process3 the Office of Diversity '
shell request these documents ihroug`h the head of tile appropriate
academic l;m_it.

3. The procedures for investigating complaints against EMU faculty
members shell include appropriate notification of any faculty member
named, including notilication of tile rlgilt: to union representation The
Gliice of Diversiry will share these written policies with the Office of
Academic Human Hesollrces_ and Aeadefnio Hum_an Resources will
share the document with tile EMU AAUP,

4. When the Office of Diversity informs Acsd.emic lillli Resources
that a complaint has been filed against all EMU faculty member, the
Of&ce of Academic Hum`an Resoorces shall inform the EMU*AAUR

5. The Office of Diversity shall not delegate authority to any individual
not aware of tile appropriate process for collecting information from
faculty members .

'llle parties agree that both grievances are properly before me for arbitration Further,
while both parties provided careful constitutional analysis of the case they also
- stipulated (quoting iiom the Union s briel) that

any decision m this matter will have no preclusive eHect on any of Prof. Higbee s
claims, end specifically will not prevent s state or federal court from analyzing
i’rof. Higbee s constitutional claims de novo

Drsco_sslor~r

Gl‘levsllce 2018-l3 The Settlement Ageemeni

The feels with regard to this grievance are not m dispute, and tile analysis ls relatively
straightforwerci 'l he Associeiion argues that tile Univelsiiy did not comply with the
terms of the settlement agreement 111 particuler, it argues that tile Grievarlt was riot

CéSe 2218-CV-13761-SFC-APP EC'F NO. 34 filed 03/04/19 Pag€|D.BlS . Page 54 Of.118

advised that he was under investigation and Was not advised of' his right to have union
representation at his meeting with Dean Staoey Foi'ther, the Assooiation Was not advised
of the eompiaiht or the investigation The University argues that the settlement agreement
_ does net apply to the G_rieven_t’s meeting with Stacey because the meeting was not part of
' an investigation by ODAA

Qttotin_g from the-University’s post-hearing brief:

Grievance No. 2018-1 should be deniedtis.t its entirety as Wel]. The 2009 _
settiemen't Grievant refers too Lly establishes certain protoeois for mvestigations
conducted by the Office of Diversity, and the only involvement ofthat office in
this ease was to be copied on an anonymous complaint about the undisputed
wording of the Faoebook posts Dr. Higbee iiilly concedes he posted_. There was
no Office of Divers`ity investigation to trigger the conditions of the 2009
Grievance. Settietnent.

T_['he Assoeiation also apparently alleges that the 2€_3{]9 Giievanee Settle'eient was
also violated when Dean Kathieen Staoey conducted a meeting with i)r. Higbee
oh C}etober 31, 2017 to caution that he had, and m fact, sent the “HN in C” post
Since that settlement` is thai-ted to Office ot`Diversity' investigations and not
conversations between a Dean and faculty member, the Assoei.atioo’ s position on
this meeting is devoid of merit as Weil.

I do not tied the University’s argument persuasive Certainiy a dean may call a professor
in for a conversation without niggerng the requirements offhe settiement agreement but
the meeting between Higbee and Stacey was not an ordinary chat.- The reeotd on this
point is clear. The Office of Diversity received a complaint alleging»diserhnination. Dean

‘ Staoey was asked to speak to Higbee to gather information relevant to that complaint, She
said so in her testimony That is sufficient to make their conversation an “investigation”
ot'a complaint of disorimination, and brings it under the terms ofthe settlement
agreemente The University cannot avoid oom;:)i_ving With the agreement by having
someone outside the ODAA conduct the hivestigation. The agreement is eie_ai* on that
point -

5. The Office of Diversity shall notl delegate authority to any
individual not aware of the appropiiate process for connecting infonnatioo
from faculty members

ii`iind, thereioi:e, that the ll`rti versitjr violates the terms or the settlement agreem;gt by
faiiiog to notify the Geie_vant that he was being investigated for alleged disorimioation,

" CaSe 2218-CV§13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BlQ Page 55 Of 118

oilng to give him notice ost xi ' t tobe represented by- the ucioo, end failing to notify
the EMU-AAUP Grievancc'Z_OlS»-i -_is st,xstait'tetia

n - Reas'onab'le and Just-.Cause`

 

Here the situation is more complicated Pirst, 'the`University takes the position that, as a
laborl arbi_trstto;, I,tio not have jurisdiction to hear a First Amendment claim lt argues that
the CBA specifically mentions other ste_t,:o_tesj hot there is no mention ofthe Constitution.
Counsei for the University emphasized the point by quoting a decision ofmine from
several years ego where I said 1 do not make rulings on the basis of exten;ai law.

I agree that a labor arbitrator ordinarily should avoid questions of external laW. Bttti
disagree With coonsel’s reading of this CBA_. 'Margin `Paragrspli 12 reads:

Faculty Members, while not conducting their Faculty responsibiliticss shelf have
the same rights to. participate in political activities ss other citizeos.' '[Eiis
statement shell not be construed to constitute an iniii_rtgcment upon the academic
freedom of any Factiity Momber. .

That provision does not name the First Amendment, but any faiz' reading of the language
“the same-rights to participate in political activities as other citize:os” must include the
rights to freedom ofspeech, of the press and the right to petition the govemment for
redress ofgt‘ievances. I find that the CBA implicitly incoIporates First Amendment
rishe. l »

' Two closely related questions foilow. The iifst is whether, in commenting on EMUTalk,

the Grievaot was or was not conducting his faculty responsibilities fn other Words, Was
he commenting as a citizexz cr as an empioyee? 'Ihe second is whether he was '
commenting on ‘°a matter ofpubh`c concern.” If he Was speaking as art empioyee on a
matter of concern only to employees then the Constitution is not reieYeot. lf he was
speaking as a citizen on a matter oi"pubiic concern, it is. n

The answeris abundantly clear to anyone who isn*t a lawyer he Was both. He`Was
commenting as a citizen on a matter ofpubiic concern, and he was at the same time
commenting as an employee about goings on at his Piacc of employment Some facts
point to_oiie role; other foote point to the other. For distance the offensch post Was
posted at the-time that the Grievaot was scheduied to be holciiog his office hours That
supports the conclusion that he Was “on duty” and acting as an empioyee. On the other
haiti the original incident was covered in the Wasiiington Post. That supports the

CaS€ 2;18-CV-13761-SFC-APP `ECF NO. 34 filed 03/04/19 Page|D.BZO Page 56 Of 118 §

conclusion that it was a matter ofpubiic concern, ami in commentiog on .it the Gfievant
was acting as a citizen

There is a further .test. Whilfepoiifica’l speech 011 1111121€1:§:1 of public concezo may be
protected, a targeted racial slur- may 1101.30 it is necessary to go back to the offending
cement end look carefully et precisely what the Gz~i`evant said His comment Was:

EMU. administxaror.s, a small gteup of well-paid white guys in suits (pius
one women and a few lower level “HN in C” functionaries)', lacked the
insight to wayne that they couid eve::_; .possibly, be remoter seen as
responsible for institutional racist practices And so they continued to act
as the aggrieved party, needlessly alienatng students who objected to
racism Why BMU officials, earning six Bge;res or more, took tins stance _
can coly be explained by a combination of I. 1gnorance about racism is, 2. '

` overconfidence that they erc the good guys, 3. a jack of knowie`dge of
EMU specificaiiy end of higher education generally

Faecmatingiy, What is wrong with this statement is precisely What the Grievant says is
Wrong with file EMJ' administration lt is “needlesei_y aiienating.” 11 could only be made
by someone Who “iacked the insight to imagine that [he'} could ever, possibly, be -
remoieiy seen as responsible for . .. racist practices.” Aod it could only be explained by
“everconiidence that {he} is the good guy.”

That Said, What is the Statemer`it about? It is about University governance lt is a criéicism
afa public University’s handling of a wideiy publicized_, racial incident lt is, as Higbee
aeimowiedged, also “a pointed job et one perticu'iar EMU officia},” but it was a political-
statement in a more importmai sense than it Was a personal one The point was to criticize
the administration

lo this context_, it is important to acknowledge that we do not know exactly what the N
stands for in I-[N in C. We know what members of the administration believed it Stood
for, but the record produced by the Associe,tion clearly establishes that the term is
embigocus. W`e w§if never knew what Higbee had in his mind as he typed the commeot,
but the expiaoation he gave makes more sense then the one offered by the University.
Higbee says he never uses the term nigger That 1s consistent with what we know about

how he sees tomself _ as an outspoken advocate for social and racial justice

The Hnai consideration is whether 0.11_ balance the grievant’s right 10 &ee speech is
outweighed by the disruption his comment caused ito the University "Ihe.most powerful

CaSe 2218-CV-13761-SFC-APP ECF `NO. 34 filed 03/04/19 Page|D.BZl Page 57 Of 118

moment ill the hew _` came when counselwas' cress-examining David metz vice
Preeident for Human Reseurcesz - - ' - _

_Q. 0bvioos'iy, you felt that Mark Higbee was criticizing you in this post 'V
What me some other criticisms of'your leadership‘io the past?

A, I*ei sorry Yoo said l thettgbt he eeo ctitiei_ziog me itt this post?
Q. Ye's.' n l

A. _ No. I thought he coiled me a nigger in this-post T-hat's different.

Ime.ke no effort to minimize the insutt to Tumer and others'. The question before me is
not the measure cf the insult -It is the measure ofthe disruption ofthe University’s
business on one hand and the right to free speech on the other

fn performing that balancing test, § need to be guided by the University’s commitment to
vigorous debate Quoting fenner EMU Generai Counsei Glorie Hage in an exhibit
` admitted by the Employer iri this proceeding

To be clear, Eastern Michng University is deeply committed to protecting and
preserving the First Amendment lights of its faculty, Staft`, students and larger
commodity The University etteneg supports all forms ot`expressien, regardless
of whether it intended to refith positively or negativer on it.

The ftee exchange of ideas is vital to the University’s educationai mission.
Without it, we fail. This is particularly true on the campus ot` Eastern Michigen
Uaiversity, where our diversity is a point of pride, distinction and competitive
advantage Our students cannot experience a high quaiity university education
without diverse classroom and a diverse campus; Gor classrooms and our
campus provide a learning environment where students thrive and learn to support
others inciusive of all :_re,ces, ethnicities, religions, sexual orientatione, gender
identities and, significantly viewpoints. Cor students ieeve Eastern better t
prepared than their peers to lead in an increaswa diverse and mldticultorai

_ worid. We cherish end defend this diversity and the free exchange of ideas vital to

maintaining it.

314 =F di

`You are correct that L`Ir. Higbee s speech reBectecl an extreme dissatisfaction with
the actions ofihe EMU administration Such expression isprorec?ed by the
‘ University, not pumshed `

=1= s ' .-4=

The University does not disagree With You'r recitation cf the law - punishing
Speech mcrer because it is controversielor offensive runs counter to the
protectiosz ofthe First Amendment._

in Ms. Hage’ s view, nomthstendmg the language just quoted ihe Grievant’s post lies
outside of those protections Imu`st disagree 7

fn judging Whether First Amendment yrotection applies I_ most consider Whether the
speech was on a matter of public concern Whether rt Was made as an employee or as a
citizen, Whether it was a targeted racief sine and whether the disruption to the Empfoyer
was so severe that it outweighed the right to ice speech. In_a]l of those judgments I need
to cognizant of the central roie that freedom of speech plays in our law and in our culture

Without minimizing either the stupidity or the offensiveness of Higbee’s insult, l am
constrained to find that it is protected speech under the First Amendment Since the First
Amendment is incorporated into the CBA by MP- 12, the suspension was not for
reasonable and just cause and was issued in violation ofthe CBA-. Accordingiy, the
- grievance most be sustained . 1 `

AW ' ARI)
d The grievance is sustained The Grieva;ot is to be made Whoie for afl iosses.

l Will retain jurisdiction .in the event there erc questions with regard to the implementation
of this award

 

Berry Goia_n, Arbitra_tor
July 23, 2018

10

Case 2:18-cv-13761-SFC-APP ECF No. 34 filed 03/04/19 `Page|D.522 Page 58 of 118 n

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.523 Page 59 Of 118

EXH|B|T 3

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.524 Page 60 Of 118

AFF|DAVIT OF llllARK H|GBEE

|, l\/|arl< Higbee1 being duly sworn1 depose and state as follows:

1. lVly name is |Vlark Higbee. l am the P|aintiff in Mark Higbee v Eastern
Michigan University, United States Dlstrict Court for the Eastern District of iVlichigan
Southern Division Case No. 2:18-cv-‘l3761.

2. l have been a Professor of American History at Eastern iVlichigan University
since 1994. IVly job duties as a professor are to maintain a full load of classroom teaching,
teach my students effectively; perform scholarly research and publication; and participate
in University service activities lVly job duties do not include posting comments on
Facebook.

3. l have little contact with administrators of Eastern iVlichigan University in the
performance of my job duties, and none on a daily or even weekly basis, aside from with
my Department Head.

4. When l made my October 24, 2017 post to EMUTa|k, l used the term “HN
in C functionaries” as shorthand for “Head Negro in Charge functionaries” lt was not
meant as a racial slur. |n fact, approximately one week after my original post, | explicitly
clarified on El\llUTaik that “HN in C" was short for “Head Negro in Charge.” l never use
the n word.

5. The term “Head Negro in Charge” has wide usage among scholars of the
African-American experience, of which l arn one. | learned the term in 1980 while taking
a class taught by Harold Cruse (who in the late 19603 had been the founding director of

the University of Michigan's Black Studies program). |n 1994 Harold Cruse was a Visiting

CaS€ 2218-C\/-13761-SFC-APP ECFN_O.-B.A¢ _;fi'|€.d_' 03/04/19 F_’age|[_).525 Page 61 Of 118

  
  
  
  

Professor at ElVlU during my first yearo _ m !_ty,a__hq_l_ hadmany conyersations

 

with him that year.

6 Cornei West, the-nete'd~p:hildsd` i t_-,ancl author now at Harvard

 

used the term “Head Negro' r_n Charge” in hls;;bests ling book Raca Matt_ers, published
in 1993. in an essay published in- 2018, _Dr. West used the tenn “l-lNlC _(Head Negro 1n`

` Charge)” to analyze _an aspect of- lt/ia_rtin Luther King, Jr.’ _s_ career in neither book was
Cornei West using the term as a racial s_lur, against D_r. _;King or anyone When l_wa_s a
student in Professor West’s _c_!_ass at _Colurnb__ia University i-n the 19803, “HNlC” was
defined and used 1n its full historical and political context lt was not a slur.- Aroun`cl the

year 2000, 6ornel West was a guest speaker at Eastern Michiga'n University and spoke n
to an overflowing crowd g l

_ l 7. Scores of other scholars'of African-A_merican History and race relations
have likewise used_the terms “Hl_\ll-C_” as a shorthand for ‘_‘Hea_d Negro in Charge"r never

as a slur.

` FuRTHER AFF!ANT s‘AYETl-rNoT.
Dated: j ry iv adv/§ /Z%“'& /7%’/)&/
' NrARdHles_EE Plfarmirr

Sw_orn & subscribed to before me on this \ day of March, 2019.

'- '.' ' visit
m unrave§:a'u%“ Yfr'tormcmrtt

am
ryde after
hollle lrl lift Collltlflli

 

` Q; UM@:)J_!LM

 

C~:.'stlestslt-ligbeelaff plaintiff

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.526 Page 62 Of 118

EXH|B|T 4

CaSe 2:18-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.527 Page 63 Of 118
Pickering v. Board of Ed. of Tp. High Schooi Dist. 205, Wi|i.,., 391 U.S. 563 (1968)

 

88 S.Ct. 1731, 20 L.Ed2d 811, 1 |ER Cases 8

88 S.Ct. 1731
Supreme Court of the United States

Marvin L. PICKERING, Appellant,
v.
BOA.RD OF EDUCATION OF
TOWNSHIP HIGH SCHOOL DISTRICT
205, WILL coUN'r"r, tLr.rNots.

No. 510.
|
Argued March 27, 1968.

l
Decided June 3, 1968.

Synopsis

Action by dismissed teacher against board of education
seeking reinstatement The Circuit Court of Will County,
Illinois, affirmed decision of school board, and the teacher
appealed. The I]linois Supreme Court, 36 Ill.Zd 568, 225
N.E.Zd l, affirmed, and the teacher appealed. The United
States Supreme Court, Mr. Justice Marshall, held that
question whether school system requires additional funds
is matter of legitimate public concern on which judgment
of school administration, including school board, cannot
be taken as conclusive and it is thus essential that teachers,
who, as a class, are members of community most likely
to have informed and definite opinions as to how funds
allotted to operation of schools should be spent, be able
to speak out freely on such questions without fear of
retaliatory dismissal The court further held that act of
school teacher, in writing and sending letter to local
newspaper, in connection with proposed tax increase, that
was critical of manner in which board of education had
handled past proposals to raise new revenue for schools
did not, in absence of proof of false statements knowingly
or recklessly made, afford basis for teacher's dismissal

Judgment reversed and case remanded with directions

Mr. Justice White dissented in part.

Attorueys and Law Firms

**1732
appellant

*564 John Ligtenberg, Chicago, Ill., for

John F. Cirricione, Joliet, Ill., for appellee

Oplnion

Mr. Justice MARSHALL delivered the opinion of the
Court.

Appellant Marvin L. Pickering, a teacher in Township
High School District 205, Will County, Illinois, was
dismissed from his position by the appellee Board of
Education for sending a letter to a local newspaper in
connection with **1733 arecently proposed tax increase
that was critical of the way in which the Board and
the district superintendent of schools had handled past
proposals to raise new revenue for the schools. Appellant's
dismissal resulted from a determination by the Board,
after a full hearing, that the publication of the letter was
‘detrimental to the efficient operation and administration
of the schools of the district’ and hence, under the
relevant *565 Illinois statute, Ill.Rev.Stat., c. 122, s 10
_22.4(1963), that ‘interests of the schools require(d) (his
dismissal).’

Appellant‘s claim that his writing of the letter was
protected by the First and Fourteenth Amendments was
rejected Appellant then sought review of the Board‘s
action in the Circuit Court of Will County, which affirmed
his dismissal on the ground that the determination that
appellants letter was detrimental to the interests of the
school system was supported by substantial evidence and
that the interests of the schools overruled appellants First
Amendment rights. On appeal, the Supreme Court of
Illinois, two Justices dissenting, affirmed the judgment of
the Circuit Court. 36 lll.2d 568, 225 N`E.Zd l (1967). We
noted probable jurisdiction of appellants claim that the
I]linois statute permitting his dismissal on the facts of this
case was unconstitutional as applied under the First and

F<mrteemh Amemrm.¢,~msl ‘ 389 U.s. 925 ss s.c:. 291, 19
L.Ed2d 276 (1967). For the reasons detailed below we
agree that appellants rights to freedom of speech were
violated and we reverse

I.

In February of 1961 the appellee Board of Education
asked the voters of the school district to approve a bond
issue to raise $4,375,000 to erect two new schools. The
proposal was defeated Then, in December of 1961, the
Board submitted another bond proposal to the voters
which called for the raising of $5,500,000 to build two
new schools. This second proposal passed and the schools

W§STLAW © 331th `fhon‘)scn Retlters.. Z\lc claim to original U.S. C§overnnlent ‘\.:‘"Jorkn. 'l

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 PagelD.528 Page 64 Of 118

Pickering v. Board Of Ed. Of 'i`p. High School Dist. 205, Will..., 391 U.S. 563 (1968)

 

88 S.Ct. 1731, 20 L.Ed2d 811, 'l |ER CaSeS 8

were built with the money raised by the bond *566 sales.
ln May of 1964 a proposed increase in the tax rate to be
used for educational purposes was submitted to the voters
by the Board and was defeated. Finally, on September
19, 1964, a second proposal to increase the tax rate was
submitted by the Board and was likewise defeated lt was
in connection with this last proposal of the School Board
that appellant wrote the letter to the editor (which we
reproduce in an Appendix to this opinion) that resulted in
his dismissal.

Prior to the vote on the second tax increase proposal a
variety of articles attributed to the District 205 Teachers'
Organization appeared in the local paper. These articles
urged passage of the tax increase and stated that failure to
pass the increase would result in a decline in the quality
of education afforded children in the district's schools.
A letter from the superintendent of schools making the
same point was published in the paper two days before
the election and submitted to the voters in mimeographed
form the following day. It was in response to the foregoing
material, together with the failure of the tax increase to
pass, that appellant submitted the letter in question to the
editor of the local paper.

The letter constituted, basically, an attack on the School
Board's handling of the 1961 bond issue proposals
and its subsequent allocation of financial resources
**1734 between the schools' educational and athletic
programs it also charged the superintendent of schools
with attempting to prevent teachers in the district from
opposing or criticizing the proposed bond issue.

The Board dismissed Pickering for writing and publishing
the letter. Pursuant to Illinois law, the Board was then
required to hold a hearing on the dismissal. At the
hearing the Board charged that numerous statements in
the letter were false and that the publication *567 of the
statements unjustifiably impugned the ‘motives, honesty,
integrity, truthfulness, responsibility and competence'
of both the Board and the school administration The
Board also charged that the false statements damaged the
professional reputations of its members and of the school
administrators would be disruptive of faculty discipline,
and would tend to foment ‘controversy, conflict and
dissension’ among teachers, administrators the Board of
Education, and the residents of the district Testimony
was introduced from a variety of witnesses on the truth or
falsity of the particular statements in the letter with which
the Board took issue. The Board found the statements to

ktl§§‘i‘t‘di"f © grid 'fl'iorzison doctors

be false as charged No evidence was introduced at any
point in the proceedings as to the effect of the publication
of the letter on the community as a whole or on the
administration of the school system in particular, and no
specific findings along these lines were made.

The Illinois courts reviewed the proceedings solely to
determine whether the Board's findings were supported by
substantial evidence and whether, on the facts as found,
the Board could reasonably conclude that appellant's
publication of the letter was ‘detrimental to the best
interests of the schools.’ Pickering‘s claim that his letter
was protected by the First Amendment was rejected on
the ground that his acceptance of a teaching position in
the public schools obliged him to refrain from making
statements about the operation of the schools ‘which in
the absence of such position he would have an undoubted
right to engage in.’ It is not altogether clear whether the
Illinois Supreme Court held that the First Amemdment
had no applicability to appellant's dismissal for writing
the letter in question or whether it determined that the
particular statements made in the letter were not entitled
to First Amendment protection

"‘568 ln any event, it clearly rejected Pickering's claim
that, on the facts of this case, he could not constitutionally
be dismissed from his teaching position

II.

To the extent that the Illinois Supreme Court's opinion
may be read to suggest that teachers may constitutionally
be compelled to relinquish the First Amendment rights
they would otherwise enjoy as citizens to comment on
matters of public interest in connection with the operation
of the public schools in which they work, it proceeds
on a premise that has been unequivocally rejected in
numerous prior decisions of this Court. E.g., Wieman
v. Updegraff, 344 U.S. 183, 73 S.Ct. 215, 97 L.Ed. 216
(1952); Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247
(1960); Keyishian v. Board of Regents, 385 U.S. 589, 87
S.Ct. 675 (1967:}. ‘(T)he theory that public employment
which may be denied altogether may be subjected to
any conditions, regardless of how unreasonable, has been
uniformly rejected.’ I<.eyishian v. Board of Regcnts, supra,
385 U.S. at 605»»606, 87 S.Ct. at 685. At the same time
it cannot be gainsaid that the State has interests as an
employer in regulating the speech of its employees that
differ significantly from those it possesses in connection
with regulation of the speech of the citizenry in general.

'\lo claim to original U.S. t"%?o‘,-'crnuiartt Wo»;'i.zz:_ 2

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 PagelD.529 Page 65 Of 118

Pickering v. Board of Ed. of Tp. High Schoo| Dist. 205, Wi|!..., 391 U.S. 563 (1968)

 

88 S.Ct. 1731, 20 L.Ed2d 811, ‘l |ER CaSeS 8

The problem in any case is to arrive at a balance between
the interests of the teacher, as a citizen, in commenting
upon matters of public concern and the interest **1735
of the State, as an employer, in promoting the efficiency
of the public services it performs through its employees

III.

The Board contends that ‘the teacher by virtue of his
public employment has a duty of loyalty to support his
superiors in attaining the generally accepted goals of
education and that, if he must speak out publicly, he
should do so factually and accurately, commensurate with
*569 his education and experience.’ Appellant, on the
other hand, argues that the test applicable to defamatory
statements directed against public officials by persons
having no occupational relationship with them, namely,
that statements to be legally actionable must be made
‘with knowledge that (they were) * * * false or with
reckless disregard of whether (they were) * * * false or
not,’ New York Times Co. v. Sullivan, 376 U.S. 254, 280,
84 S.Ct. 710, 726. ll L.Ed2d 686 (1964), should also be
applied to public statements made by teachers. Because of
the enormous variety of fact situations in which critical
statements by teachers and other public employees may be
thought by their superiors, against whom the statements
are directed to furnish grounds for dismissal, we do not
deem it either appropriate or feasible to attempt to lay
down a general standard against which all such statements
may be judged. However, in the course _of evaluating the
conflicting claims of First Amendment protection and the
need for orderly school administration in the context of
this case, we shall indicate some of the general lines along
which an analysis of the controlling interests should run.
An examination of the statements in appellant's letter

objected to by the Board2 reveals that they, like the
letter as a whole, consist essentially of criticism of the
Board's allocation of school funds between educational
and athletic programs, and of both the Board's and
the superintendent's methods of informing, or preventing
the informing of, the district's taxpayers cf the real
reasons why additional tax revenues were being sought
for the schools. The statements are in no way directed
towards any person with whom appellant would normally
be in *570 contact in the course of his daily work
as a teacher. Thus no question of maintaining either
discipline by immediate superiors or harmony among
coworkers is presented here. Appellant‘s employment

relationships with the Board and, to a somewhat lesser
extent, with the superintendent are not the kind of close
working relationships for which it can persuasively be
claimed that personal loyalty and confidence are necessary
to their proper functioning. Accordingly, to the extent
that the Board's position here can be taken to suggest
that even comments on matters of public concern that
are substantially correct, such as statements (1)_(4)
of` appellant's letter, see Appendix, infra1 may furnish
grounds for dismissal if they are sufficiently critical in

tone, we unequivocally reject it. 3

**1736 We next consider the statements in appellant's
letter which we agree to be false. The Board's original
charges included allegations that the publication of the
letter damaged the professional reputations of the Board
and the Superintendent and would foment controversy
and conflict among the Board, teachers, administrators
and the residents of the districtl However, no evidence to
support these allegations was introduced at the hearing
So far as the record reveals, Pickering's letter was greeted
by everyone but its main target, the Board, with massive
apathy and total disbelief. The Board must, therefore,
*571 have decided, perhaps by analogy with the law
of libel, that the statements were per se harmful to the
operation of the schools

However, the only way in which the Board could
conclude, absent any evidence of the actual effect of the
letter, that the statements contained therein were per se
detrimental to the interest of the schools was to equate
the Board members‘ own interests with that of the schools.
Certainiy an accusation that too much money is being
spent on athletics by the administrators of the school
system (which is precisely the import of that portion of
appellant's letter containing the statements that we have
found to be false1 see Appendix, infra) cannot reasonably
be regarded as per se detrimental to the district's schools.
Such an accusation reflects rather a difference of opinion
between Pickering and the Board as to the preferable
manner of operating thc school systcm, a difference of
opinion that clearly concerns an issue of general public
interest.

In addition, the fact that particular illustrations of
the Board's claimed undesirable emphasis on athletic
programs are false would not normally have any necessary
impact on the actual operation of the schools, beyond its
tendency to anger the Board. For example, Pickering's

Wfé‘.§"it)'l.lsii © 2019 `Tl'\omecn Reulcrs. No claim to original U.S. f_'§overrlment lf`-._ieri<s. 3

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 PagelD.BSO Page 66 Of 118

Pickering v. Board of Ed. of Tp. High School Dist. 265, Will..., 391 U.S, 563 (1968)

 

BB S.Ct. 1731. 20 L.Ed2d 811, 1 |ER Cases 8

letter was written after the defeat at the polls of the second
proposed tax increase It could, therefore, have had no
effect on the ability of the school district to raise necessary
revenue, since there was no showing that there was any
proposal to increase taxes pending when the letter was
written.

More importantly, the question whether a school
system requires additional funds is a matter of legitimate
public concern on which the judgment of the school
administration, including the School Board, cannot, in
a society that leaves such questions to popular vote, be
taken as conclusive On such a question free and open
*572 debate is vital to informed decision-making by
the electorate Teachers are, as a class, the members of
a community most likely to have informed and definite
opinions as to how funds allotted to the operations of the
schools should be spent. Accordingly, it is essential that
they be able to speak out freely on such questions without
fear of retaliatory dismissal.

In addition, the amounts expended on athletics which
Pickering reported erroneously were matters of public
record on which his position as a teacher in the district did
not qualify him to speak with any greater authority than
any other taxpayer. The Board could easily have rebutted
appellant's errors by publishing the accurate figures itself,
either via a letter to the same newspaper or otherwise We
are thus not presented with a situation in which a teacher
has carelessly made false statements about matters so
closely related to the day-to-day operations of the schools
that any harmful impact on the public would be difficult to
counter because of the teacher's presumed greater access
to the real facts. Accordingly, we have no occasion to
consider at this time whether under such circumstances a
school board could reasonably require that a teacher make
substantial “'*1‘737 efforts to verify the accuracy of his

charges before publishing them. 4

What we do have before us is a case in which a teacher
has made erroneous public statements upon issues then
currently the subject of public attention, which are critical
of his ultimate employer but which are neither shown nor
can be presumed to have in any way either impeded the
teacher's proper performance of his daily duties in *573

the classroom5 or to have interfered with the regular
operation of the schools generally. ln these circumstances
we conclude that the interest of the school administration
in limiting teachers' opportunities to contribute to public
debate is not significantly greater than its interest in

limiting a similar contribution by any member of the
general public.

IV.

The public interest in having free and unhindered debate
on matters of public importance-the core value of the
Free Speech Clause of the First Amendment-is so great
that it has been held that a State cannot authorize the
recovery of damages by a public official for defamatory
statements directed at him except when such statements
are shown to have been made either with knowledge of
their falsity or with reckless disregard for their truth or
falsity. New York Times Co. v. Sullivan, 376 U.S. 254, 84
S.Ct. 710 (1964); St. Amant v. 'l`hompsou, 390 U,S. 727,
88 S.Ct. 1323, 20 L.Ed.?.d 262 (1968). Compare Linn v.
United Plant Guard Workcrs, 383 U.S. 53, 86 S.Ct. 657, 15
L.Ed.ch 582 (1966). The same test has been applied to suits
for invasion of privacy based on false statements where a
‘matter of public interest’ is involved. Time. Inc. v. l-lill1
385 U.S. 3741 87 S.Ct. 534. 17 L.Ed2d 456 (1967). lt is
therefore perfectly clear that, were appellant a member of
the general public, the State‘s power to afford the appellee
Board of Education or its members any legal right to sue
him for writing the letter at issue here would be limited by
the requirement that the letter be judged by the standard
laid down in New York Times.

*574 This Court has also indicated, in more general
terms, that statements by public officials on matters
of public concern must be accorded First Amendment
protection despite the fact that the statements are directed
at their nominal superiors Garrison vi State of Louisiana,
379 U.S. 64. 85 S.Ct. 209, 13 L.Ed2d 125 (1964); Wood
v. Georgia, 370 U.S. 375, 82 S.Ct. 1364, 8 L.Ed2d
569 (l962). In Garrison, the New York Times test
was specifically applied to a case involving a criminal
defamation conviction stemming from statements made
by a district attorney about the judges before whom he
regularly appeared

While criminal sanctions and damage awards have a
somewhat different impact on the exercise of the right
to freedom of speech from dismissal from employment,
it is apparent that the threat of dismissal from public
employment is nonetheless a potent means cf inhibiting
speech. We have already noted our disinclination to
make an across-the-board equation of dismissal from

Wiif?>'flj\"df @ 20'§9 'i`homson lieufets. l‘~lo claim lo original lli`;`- t;io\,»'cmr\.'iant `\,¢'”‘i_fc;ir§<s. vi

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 PagelD.531 Page 67 Of 118

Pickering v. Board Of Ed. Of Tp. High School Disl:. 205, Will..., 391 U.S. 563 (1968)

 

88 S.Ct. 1731. 20 L.Ed2d 811, 1 |ER CaSeS 8

public employment for remarks critical of superiors with
awarding damages in a libel **1738 suit by a public
official for similar criticism However, in a case such as
the present one, in which the fact of employment is only
tangentially and insubstantially involved in the subject
matter of the public communication made by a teacher,
we conclude that it is necessary to regard the teacher as the
member of the general public he seeks to be.

In sum, we hold that, in a case such as this, absent proof

of false statements knowingly or recklessly made by him, 6
a teacher's exercise of his right to speak on issues of public
importance may not furnish the basis for his dismissal
from public employment. Since no “‘575 such showing
has been made in this case regarding appellant's letter,
see Appendix, infra, his dismissal for writing it cannot be
upheld and the judgment of the Illinois Supreme Court
must, accordingly, be reversed and the case remanded for
further proceedings not inconsistent with this opinion. lt
is so ordered

Judgment reversed and case remanded with directions

Mr. Justice DOUGLAS, with whom Mr. Justice BLACK
joins, concurs in the judgment of the Court for the reasons
set out in his concurring opinions in Time, Inc. v. Hill,
385 U.S. 374. 40], 87 S.Ct. 5341 548, Rosenbiatt v. Baer,
383 U.S. 75, 88, 86 S.Ct. 669, 677, 15 L.Ed2d 597, and
Garrison v. Louisiana, 379 U.S. 64, 80, 85 S.Ct. 209,
218, and in the separate opinions of Mr. Justice Black in
Curtis Publishing Co. v. Butts, 388 U.S. 130, 170, 87 S.Ct.
1975, 1999, 18 L.Ed2d 1094 and New York Times Co. v.
Sullivan, 376 U.S. 254, 293, 84 S.Ct. 710, 733.

APPENDIX TO OPINION OF THE COURT
A. Appel[ant's letrei'.

LETTERS TO THE EDITOR

* * * Graphic Newspapers, Inc. Thursday, September 24,
1964, Page 4
Dear Editor:

1 enjoyed reading the back issues of your paper which
you loaned to me. Perhaps others would enjoy reading
them in order to see just how far the two new high schools

have deviated from the original promises by the Board of
Education. First, let me state that I am referring to the
February thru November, 1961 issues of your paper, so
that it can be checked

One statement in your paper declared that swimming
pools, athletic fields, and auditoriums had been left out of
the program. They may have been left out but they got put
back in very quickly because Lockport West has both an
auditorium and athletic field ln fact, Lockport West has
a better athletic field than Lockport Central. lt has a track
that isn't quite regulation distance even *576 though the
board spent a few thousand dollars on it. -Whose fault
is that? Oh, I forgot, it wasn't supposed to be there in
the first place. It must have fallen out of the sky. Such
responsibility has been touched on in other letters but it
seems one just can't help noticing it. I am not saying the
school shouldn't have these facilities, because I think they
should, but promises are promises, or are they?

Since there seems to be a problem getting all the facts
to the voter on the twice defeated bond issue, many
letters have been written to this paper and probably more
will follow_. I feel I must **1739 say something about
the letters and their writers Many of these letters did
not give the whole story. Letters by your Board and
Administration have stated that teachers' salaries total
$1,297,746 for one year. Now that must have been the
total payroll, otherwise the teachers would be getting
810,000 a year. I teach at the high school and l know
this just isn't the case. However, this shows their ‘stop
at nothing’ attitude. To illustrate further, do you know
that the superintendent told the teachers, and l quote,
‘Any teacher that opposes the referendum should be
prepared for the consequences.’ I think this gets at the
reason we have problems passing bond issues Threats
take something away; these are insults to voters in a free
society. We should try to sell a program on its merits, if
it has any.

Remember those letters entitled ‘District 205 Teachers
Speak,’ I think the voters should know that those letters
have been written and agreed to by only five or six
teachers, not 98% of the teachers in the high school. In
fact, many teachers didn't even know who was writing
them. Did you know that those letters had to have the
approval of the superintendent before they could be put
in the paper? That's the kind of totalitarianism teachers
*577 live in at the high school, and your children go to
school in.

lhii:ffi`>`fl.f?da? @ 2018 Thoinson Ret.ziars. No claim to oriental l.!.:?§k tilovaroeionl ll\!orl:s. 6

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.532 Page 68 Of 118

Pickering v. Board of Ed. Of Tp. High School Dist. 205, Will..., 391 U.S. 563 (1968)

 

88 S.Ct. 1731, 20 L.Ed2d Si‘l. 1 |ER Cases 8

In last week's paper, the letter written by a few uninformed
teachers threatened to close the school cafeteria and fire
its personnel. This is ridiculous and insults the intelligence
of the voter because properly managed school cafeterias
do not cost the school district any money. If the cafeteria
is losing money, then the board should not be packing free
lunches for athletes on days of athletic contests. Whatever
the case, the taxpayer's child should only have to pay
about 30¢ for his lunch instead of 35¢ to pay for free
lunches for the athletes.

In a reply to this letter your Board of Administration will
probably state that these lunches are paid for from receipts
from the games But $20,000 in receipts doesn't pay for the
$200,000 a year they have been spending on varsity sports
while neglecting the wants of teachers

You see we don't need an increase in the transportation
tax unless the voters want to keep paying 350,000 or
more a year to transport athletes home after practice and
to away games, etc. Rest of the $200,000 is made up
in coaches' salaries, athletic directors' salaries1 baseball
pitching machines, scdded football fields, and thousands
of dollars for other sports equipmentl

These things are all right, provided we have enough money
for them. To sod football fields on borrowed money and
then not be able to pay teachers‘ salaries is getting the cart
before the horse.

If these things aren't enough for you, look at East High.
No doors on many of the classrooms, a plant room
without any sunlight, no water in a first aid treatment
room, are just a few of many things. The taxpayers were
really taken to the cleaners A part of the sidewalk in front
of the building has already collapsed Maybe Mr. Hess
would be interested to know that we need blinds on the
windows in that building also.

*578 Once again, the board must have forgotten they
were going to spend $3,200,000 on the West building and
$2,300,000 on the East building

As I see it, the bond issue is a fight between the Board of
Education that is trying to push tax-supported athletics
down our threats with education, and a public that has
mixed emotions about both of these items because they
feel they are already paying enough taxes, and simply don't
know whom to trust with any more tax money.

I must sign this letter as a citizen, taxpayer and voter, not
as a teacher_. **1740 since that freedom has been taken
from the teachers by the administration, Do you really
know what goes on behind those stone walls at the high
school?

Respectf`ully,

Marvin L. Pickering.

B. Analysis.

The foregoing letter contains eight principal statements
which the Board found to be false.l Our independent

review of the record2 convinces us that Justice *579
Schaefer was correct in his dissenting opinion in this case
when be concluded that many of appellant's statements
which were found by the Board to be false were in
fact substantially correct. We shall deal with each of
the statements found to be false in turn. (1) Appellant
asserted in his letter that the two new high schools
when constructed deviated substantially from the original
promises made by the Board during the campaign on the
bond issue about the facilities they would contain. The
Board based its conclusion that this statement was false on
its determination that the promises referred to were those
made in the campaign to pass the second bond issue in
December of 1961 . In the campaign on the first bond issue
the Board stated that the plans for the two schools did not
include such items as swimming pools1 auditoriums, and
athletic fields. The publicity put out by the Board on the
second bond issue mentioned nothing about the addition
of an auditorium to the plans and also mentioned nothing
specific about *580 athletic fields, although a general
reference to ‘state required physical education1 facilities
was included that was similar to a reference made in the
material issued by the Board during the first campaign

In surn, the Board first stated that certain facilities
were not to be included in the new high schools as an
economy measure, changed its mind after the **1741
defeat of the first bond issue and decided to include
some of the facilities previously omitted, and never
specifically or even generally indicated to the taxpayers
the change. Appellant's claim that the original plans,
as disclosed to the public, deviated from the buildings
actually constructed is thus substantially correct and
his characterization of the Board's prior statement as

 

W§S"l“i..£tw © 2019} Thornson Ret:tars, l\lo claim to original U.S. f.?z<;»vernmant Worl<s. lt

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.533 Page 69 Of 118

Pickering v. Board of Ed. of Tp. High School Dist. 205, Wili..., 391 U.S. 563 (1968)

88 S.Ct. 1731, 20 L.Ed2d 811. 1 |ER CaSeS 8

a ‘promise’ is fair as a matter of opinion. The Board's
conclusion to the contrary based on its determination
that appellant's statement referred only to the literature
distributed during the second bond issue campaign is
unreasonable in that it ignores the word ‘original’ that
modifies ‘promises' in appellant's letter.

(2) Appellant stated that the Board incorrectly informed
the public that ‘teachers' salaries' total $1,297,746 per
year. The Board found that statement false. However, the
superintendent of schools admitted that the only way the
Board's figure could be regarded as accurate was to change
the word ‘teachers' to ‘instructional’ whereby the salaries
of deans, principals, librarians, counselors, and four
secretaries at each of the district's three high schools would
be included in the total. Appellant's characterization of the
Board's figure as incorrect is thus clearly accurate

(3) Pickering claimed that the superintendent had said
that any teacher who did not support the 1961 bond issue
referendum should be prepared for the consequences. The
Board found this claim false. However, the statement
was corroborated by the testimony of two other teachers,
although the superintendent denied making the *581
remark attributed to him. The Illinois Supreme Court
appears to have agreed that something along the lines
stated by appellant was said, since it relied, in upholding
the Board's finding that appellant's version of the remark
was false, on testimony by one of the two teachers
that he interpreted the remark to be a prediction
about the adverse consequences for the schools should
the referendum not pass rather than a threat against
noncooperation by teachers. However, the other teacher
testified that he didn't know how to interpret the remark.
Accordingly, while appellant may have misinterpreted the
meaning of the remark, he did not misreport it.

(4) Appellant's letter stated that letters from teachers
to newspapers had to have the approval of the
superintendent before they could be submitted for
publication. The Board relied in finding this statement
false on the testimony by the superintendent that no
approval was required by him. However, the Handbook
for Teachers of the district specifically stated at that
time that material submitted to local papers should
be checked with the building principal and submitted
in triplicate to the publicity coordinator. ln particular,
the teachers' letters to which appellant was specifically
referring in his own letter had in fact been submitted to

the superintendent prior to their publication Thus this
statement is substantially correct.

The other four statements challenged by the Board, are
factually incorrect in varying de grees. (5) Appellant's letter
implied that providing athletes in the schools with free
lunches meant that other students must pay 35¢ instead
of 30¢ for their lunches. This statement is erroneous in
that while discontinuing free lunches for athletes would
have permitted some small decrease in the 35¢ charge
for lunch to other students, the decrease would not have
brought the price down to 30¢. (6) Appellant claimed that
the Board had been spending $200,000 a year on athletics
while neglecting the wants *582 of teachers This claim
is incorrect in that the 5200,000 per year figure included
over $130,000 of nonrecurring capital expenditures ('/`)
Appellant also claimed that the **1742. Board had been
spending $50,000 a year on transportation for athletes
This claim is completely false in that the expenditures on
travel for athletes per year were about $10,000. (8) Finally,
appellant stated that football fields had been sodded on
borrowed money, while the Board had been unable to pay
teachers' salaries This statement is substantially correct as
to the football fields being sodded with borrowed money
because the money spent was the proceeds of part of the
bond issue, which can fairly be characterized as borrowed
It is incorrect insofar as it suggests that the district's
teachers had actually not been paid upon occasion, but
correct if taken to mean that the Board had at times
some difficulty in obtaining the funds with which to pay
teachers The manner in which the last four statements
are false is perfectly consistent with good-faith error, and
there is no evidence in the record to show that anything
other than carelessness or insufficient information was
responsible for their being made.

Mr. Justice WHITE, concurring in part and dissenting in
part.

The Court holds that truthful statements by a school
teacher critical of the school board are within the ambit
of the First Amendment. So also are false statements
innocently or negligently made. The State may not fire
the teacher for making either unless, as I gather it,
there are special circumstances not present in this case,
demonstrating an overriding state interest, such as the
need for confidentiality or the special obligations which a

teacher in a particular position may owe to his superiors l
*583 The core of today's decision is the holding that

WET:Z°E‘LX§.W © Ztlle 'i"homson Reuters. ¥\lc claim to original il.§§. Governmrs't§ Wcrlrs. f

Case 2:18-0 - -
v 13761 SFC-APP ECF No. 34 filed 03/04/19 Page|D.534 Page 70 of 118

Pickering v. Board ct Ed. of Tp. High School Dist. 205, if\lil|...l 391 U.S. 563 (1968)
ss s.ct. 1731, 20 L.Ed2d si 1, 1 iER cases a "'“'""`""""`””“"”`”"”""""`"”

 

Pickering‘s discharge must be tested by the standard of Of Special circumstances he may not be fired if his
New York Times CO_ v_ Suu-Wan’ 376 U'S` 2541 84 S_Ct' statements were true or only negligently false, even if there
710 (1964)_ TO this extend am in agreement is some harm to the school system. I therefore see no

basis or necessity for the Court's foray into fact-finding
The Court goes on, however, to reopen a question I had With chlJcct t0 Whether the chcl‘d SUPPOT'€S c finding
thought Scl'dcd by NcW chk Times and thc cases that as to injury.2 If Pickering‘s false statements were either
followed it, particularly Garrison v. Louisiana, 379 U.S. knowingly cr recklessly made_ injury to the School System
54, 35 S~Cf- 209 (1964)- The Court dc"'ctcs Sc‘~'cl°al 133ch tc becomes irrelevant, and the First Amendment would not
reexamining the facts in Order to reject thc determination prevent his discharge For the State to be constitutionally
below that Pickering‘$ Statemems harmed the School precluded from terminating his employment, reliance on

SYSthl‘l, amici ct 1735'_1737~ When the question cf harm some other constitutional provision would be required.
is clearly irrelevant given the Court's determination

that Pickering‘s statements were neither knowingly nor NOr Carl l join the Court in its findings with regard to
recklessly false and its ruling that in such circumstances ththc\' Pickering knowinle cr \'ccklccsly Publi$hcd fclSc
a teacher may not be fired even if the Statomems are statements Neither the State in presenting its evidence
injurious The Court then gratuitously Suggosts that when nor the state tribunals in arriving at their findings and
statements are found to be knowingly or recklessly false, conclusions of law addressed themselves to the elements
it is an open question whether the First Amendment still Of the HCW Standard Which the Court holds the First
protects them unless they are shown or can be presumed Amendment to require in the circumstances of this case.
to have caused harm Anto, at 1738, n, 6_ Dolib@rat¢ Indeed, the state courts expressly rejected the applicability
or reckless falsehoods serve no First Amendment ends cf 13th N€W YOI‘k Times and Garrison. I find it
and deserve no protection under that Amendment. The thllll unsatisfactory for this COul‘f to make the initial
Court unequivocally recognized this in Garrison, where determination of knowing or reckless falsehood from
after reargument the Court said that ‘the knowingly false the cold YCCOI`d nOW before us lt Would be far more
statement and the false statement made with reckless appropriate to remand this case to the state courts for
disregard of the truth, do not enjoy constitutional further proceedings in light of the constitutional standard
protoction_’ 379 U,S`, at 75, 85 S_C.l_, at 216, The Court which the Court deems applicable to this case, once
**1743 today neither *584 explains nor justifies its the relevant facts have been ascertained in appropriate
withdrawal from the firm stand taken in Garrison. As Pfccccdicgs-

l see it, a teacher may be fired without violation of the

First Amendment for knowingly or recklessly making Ml Citations

false statements regardless of their harmful impact on

the schools As the Court holds however, in the absence 391 U_S_ 563, 33 S_Ct_ 1731, 20 L.Ed_zd 311, 1 mg gases g

Footnotes
1 Appellant also challenged that statutory standard on which the Board based his dismissal as vague and overbroad See
Keyisbian v. Board of Regents, 385 U.S. 589. 87 S.Ct. 675. 17 L.Ed2d 629 (1967); NAACP v. Button. 371 U.S. 415. 83
S.Ct. 328. 9 L.Ed2d 405 (1963); Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed2d 231 (1960). Because of our
disposition of this case we do not reach appellant's challenge to the statute on its face.

2 We have set out in the Appendix our detailed analysis of the specific statements in appellant's letter which the Board
found to be false, together with our reasons for concluding that several of the statements were, contrary to the findings
of the Board, substantially correct

3 lt is possible to conceive of some positions in public employment in which the need for confidentiality is so great that
even completely correct public statements might furnish a permissible ground for dismissal. Lil<ewise. positions in public
employment in which the relationship between superior and subordinate is of such a personal and intimate nature that
certain forms of public criticism of the superior by the subordinate would seriously undermine the effectiveness of the
working relationship between them can also be imagined We intimate no views as to how we would resolve any specific
instances of such situations but merely note that significantly different considerations would be involved in such cases

 

 

 

 

 

 

 

 

.,..~ ..,.,..,.~...~ ......¢..,.. . ..'MW.~.~...`.. ,.t…._....... W....i....¢.,.,. ,...,.__.W,..»_.....¢.... ,,... .MW, u..... .,.. `M.....,.,..._...,_@~...._t..._,…“.

WE§TLAW © 201€§ 'fbon'ison Houter's blo claim to original ll.€zl C;`irwoi‘nniont lf’»fnrl<€-i. il

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.535 Page 71 Ot 118

Pickering v. Board of Ed. of Tp. High School Dist, 205, Wil|..., 391 U.S. 563 (1968)
ss S.ct. 1731, 20 L.Ed.zd 811, 1 |ER cases s "‘”""`"`M

 

4 There is likewise no occasion furnished by this case for consideration of the extent to which teachers can be required
by narrowly drawn grievance procedures to submit complaints about the operation of the schools to their superiors for
action thereon prior to bringing the complaints before the public.

5 We also note that this case does not present a situation in which a teacher's public statements are so without foundation
as to_ lcall into question his fitness to perform his duties in the classroom. ln such a case, of course, the statements would
merely b'e evidence of the teacher's general competencel or lack thereof, and not an independent basis for dismissal.

6 Because we conclude that appellant's statements were not knowingly or recklessly false, we have no occasion to pass
upon the additional question whether a statement that was knowingly or recklessly false would, if it were neither shown
nor could reasonably be presumed to have had any harmful effects, still be protected by the First Amendment. See also
n. 5, supra.

‘l We shall not bother to enumerate some of the statements which the Board found to be false because their triviality is so
readily apparent that the Board could not rationally have considered them as detrimental to the interests of the schools
regardless of their truth or falstty.

2 Thls Court has regularly held that where constitutional rights are in issue an independent examination of the record will
be made in order that the controlling legal principles may be applied to the actual facts of the case. E.g., Norris v. State of
Alabama, 294 U.S. 587, 558.Ct. 579, 79 L.Ed. 1074 (1935); Pennel<amp v. State of F|orlda, 328 U.S. 331, 66 S.Ct. 1029,
90 L.Ed. 1295 (1946); New York Times Co. v. Sullivan, 376 U,S. 254, 285, 84 S.Ct. 710, 728 (1964). Hewever. even
in cases where the upholding or rejection of a constitutional claim turns on the resolution of factual questions, we also
consistently give great, if not controlling. weight to the findings of the state courts. |n the present case the trier of fact was
the same body that was also both the victim of appellant's statements and the prosecutor that brought the charges aimed
at securing his dismissal. The state courts made no independent review of the record but simply contented themselves
with ascertaining in accordance with statute, whether there was substantial evidence to support the Board's findings.
Appellant requests us to reverse the state courts' decisions upholding his dismissal on the independent ground that
the procedure followed above deprived him of due process in that he was not afforded an impartial tribuna|. However,
appellant makes this contention for the first time in this Court. not having raised lt at any point in the state proceedings.
Because of this, we decline to treat appellant's claim as an independent ground for our decision in this case. Ori the
other hand, we do not propose to blind ourselves to the obvious defects in the fact-finding process occasioned by the
board's multiple functioning vis-a -vis appellant Compare Tumey v. State of Ohio. 273 U.S. 510, 47 S.Ct. 43?, 71 L.Ed.
749 (1927); ln re |Vlurchison, 349 U.S. 133, 75 S.Ct. 623, 99 L.Ed. 942 (1955). According|y, since the state courts have
at no time given de novo consideration to the statements in the letter, we feel free to examine the evidence in this case
completely independently and to afford little weight to the factual determinations made by the Board.

“l See ante, at 1735, 1736 and nn. 3, 4. The Court does not elaborate upon its suggestion that there may be situations
in which, with reference to certain areas of public comment a teacher may have special obligations to his superiors
lt simply holds that in this case. with respect to the particular public comment made by Pickering, he is more like a
member of the general public and, apparently, too remote from the school board to require placing him into any special
category. Further. as l read the Court's opinion. it does not foreclose the possibility that under the First Amendment a
school system may have an enforceable rule, applicable to teachers, that public statements about school business must
first be submitted to the authorities to check for accuracy.

2 Even if consideration of harm were necessary in this case. l could not join the Court in concluding on this record that
harm to the school administration was not proved and could not be presumed

 

End of Document © 20‘1 9 Thomsori Reuters. Nc claim to original U_S. Government Worl<s.

 

WES'ETLAW © 2019 `Thomson Rcutcrs. No claim to original U.Sl C§iovci':'iment V\fril'l>;s. c

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.536 Page 72 Of 118

EXH|B|T 5

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.537 Page 73 Of 118

Connick v. leers, 461 U.S. 138 (1983)

 

103 S.Ct. 1684, 75 L.Ed.2d 708, 1 |ER CaSeS 178

103 S.Ct. 1684
Supreme Court of the United States

Harry CONNICK, Individually and in His
Capacity as District Attorney, etc., Petiticner,
v.

Sheila MYERS.

No. 81-1251.

|
Argued Nov. 8, 1982.

|
Decided April 20, 1983.

Synopsis

Former assistant district attorney brought civil rights
action in which she contended that her employment
was terminated because she exercised her constitutionally
guaranteed right of free speech. The United States District
Court for the Eastern District of Louisiana, Jack M.
'Gordon, J., 507 F.Supp. 752, held that attorney was
entitled to reinstatement, back pay, and compensatory
damages, and appeal was taken. The Court of Appeals,
in an unpublished opinion, 654 F.2d 719,aff'1rrned, and
certiorari was granted The Supreme Court, Justice White,
held that discharge of` former assistant district attorney did
not violate attorney's constitutionally protected right of
free speech.

Reversed.

Justice Brennan filed a dissenting opinion in which
Justices Marshall, Blackmun and Stevens joined.

**1685 Syzzabus *

*138 Respondent was employed as an Assistant District
Attorney in New Orleans with the responsibility of`
trying criminal cases. When petitioner District Attorney
proposed to transfer respondent to prosecute cases in
a different section of the criminal court, she strongly
opposed the transfer, expressing her view to several of her
supervisors, including petitioner. Shortly thereafter, she
prepared a questionnaire that she distributed to the other
Assistant District Attorneys in the office concerning office
transfer policy, office morale, the need for a grievance
committee, the level of confidence in supervisors, and

whether employees felt pressured to work in political
campaigns Petitioner then informed respondent that she
was being terminated for refusal to accept the transfer,
and also told her that her distribution ofthe questionnaire
was considered an act of insubordination Respondent
filed suit in Federal District Court under 42 U.S.C. § 1983
(1976 ed., Supp. IV), alleging that she was wrongfully
discharged because she had exercised her constitutionally
protected right of free speech. The District Court agreed,
ordered her reinstated, and awarded backpay, damages,
and attorney's fees. Finding that the questionnaire, not
the refusal to accept the transfer, was the real reason
for respondents termination, the court held that the
questionnaire involved matters of public concern and
that the State had not “ciearly demonstrated” that the
questionnaire interfered With the operation of the District
Attorney's office. The Court of Appeals affirmed

Held: Respondent‘s discharge did not offend the First
Amendment. Pp. 1687-1693.

(a) ln determining a public employee's rights of` free
speech. the problem is to arrive “at a balance between the
interests of the [employee], as a citizen, in commenting on
matters of public concern and the interest of the State,
as an employer, in promoting the efficiency of the public
services it performs through its employees.” Pickering v.
Boardqf`Educarioa, 391 U.S. 563, 568, 88 S.Ct. 1731_. l734,
20 L.Ed2d 811. P. 1687.

(b) When a public employee speaks not as a citizen upon
matters of public concern, but instead as an employee
upon matters only of personal interest, absent the most
unusual circumstances, a federal court is not *139 the
appropriate forum in which to review the wisdom of a
personnel decision taken by a public agency allegedly in
reaction **1686 to the employee's behavior. Here, except
for the question in respondent‘s questionnaire regarding
pressure upon employees to work in political campaigns,
the questions posed do not fall under the rubric of matters
of “pubiic concern.” Pp. 1687-1691.

(c) The District Court erred in imposing an unduly
onerous burden on the State to justify respondents
discharge by requiring it to “ciearly demonstrate” that
the speech involved “substantially interfered" with the
operation of the office. The State‘s burden in justifying a
particular discharge varies depending upon the nature of
the employee's expression P. l69l.

 

Wi?‘$'§‘lri@.ir‘r' @ i£{l'l%l Ti'zorrison F~ler:ters, f\§o chem to <)rioin:-zf L!r?;`:?_ tie‘\."r:n‘:`t.:n;€:ru t,/‘./r_nt<a= 1

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.538 Page 74 Of 118

Connick v. Myers, 461 U.S. 138 (1983]

 

103 S.Ct. 1684, 75 L.Ed.Zd 708, 1 |ER Cases 178

(d) The limited First Amendment interest involved here
did not require petitioner to tolerate action that he
reasonably believed would disrupt the office, undermine
his authority, and destroy the close working relationships
within the office. The question on the questionnaire
regarding the level of confidence in supervisors was a
statement that carried the clear potential for undermining
office relations Also, the fact that respondent exercised
her rights to speech at the office supports petitioner's
fears that the function of his office was endangered
And the fact that the questionnaire emerged immediately
after a dispute between respondent and petitioner and
his deputies, requires that additional weight be given to
petitioner's view that respondent threatened his authority
to run the oftice. Pp. 1691-1693.

654 F.2d 719 (CAS 1981), reversed.

Attorneys and Law Firins

Wfllz`am F. Wessel argued the cause for petitioner. With
him on the brief was Vfctorz'a Leanox Bartels.

George M. Strfckler, Jr., argued the cause for respondent
With him on the brief were Ann Woolhandler and Michael
G. Collr'ns. *

* Briefs of amici curiae urging affirmance were filed by
Mark C. Rosenblum, Nadi`ne Szrossen, and Charles S. Sz'ms
for the American Civil Liberties Union et al.; and by
Roberr H. Cham'n, Lanrence Gofd, and Marsha S. Berzon
for the National Education Association et al.

Opinion
"‘140 Justice WHITE delivered the opinion of the Court.

In Pickering v. Board of Educntfc)n, 391 U.S. 563, 88
S.Ct. 1731, 20 L.Ed2d 811 (1968), we stated that a
public employee does not relinquish First Amendment
rights to comment on matters of public interest by virtue
of government employment We also recognized that
the State‘s interests as an employer in regulating the
speech of its employees “differ significantly from those it
possesses in connection with regulation of the speech of
the citizenry in general.” ld., at 563, 88 S.Ct., at 17344
The problem, we thought, was arriving “at a balance
between the interests of the [employee], as a citizen, in
commenting upon matters of public concern and the

interest of the State, as an employer, in promoting the
efficiency of the public services it performs through its
empioyees.” Ibz'd. We return to this problem today and
consider whether the First and Fourteenth Amendments
prevent the discharge of a state employee for circulating a
questionnaire concerning internal office affairs.

I

The respondent, Sheila Myers, was employed as an
Assistant District Attorney in New Orleans for five and
a half years. She served at the pleasure of petitioner
Harry Couniclc, the District Attorney for Orleans Parish.
During this period Myers competently performed her
responsibilities of trying criminal cases.

In the early part of October, 1980, Myers was informed
that she would be transferred to prosecute cases in a
different section of the criminal court. Myers was strongly

opposed to the proposed transferE and expressed her
view to several of her supervisors, including Connick.
Despite her objections, on October 6 Myers was notified
that she was being transferred *141 Myers again spoke
with Dennis Waldron, one of the first assistant district
attorneys, expressing her reluctance to accept the transfer.
A number of other office matters were *"‘1687 discussed
and Myers later testified that, in response to Waldron's
suggestion that her concerns were not shared by others
in the office, she informed him that she would do some
research on the matter.

That night Myers prepared a questionnaire soliciting
the views of her fellow staff members concerning office
transfer policy, office morale, the need for a grievance
committee, the level of confidence in supervisors, and
whether employees felt pressured to work in political

campaigns 2 Early the following morning, Myers typed
and copied the questionnaire She also met with Connick
who urged her to accept the transfer. She said she
would “consider” it. Connick then left the office. Myers
then distributed the questionnaire to 15 assistant district
attorneys Shortly after noon, Dennis Waldron learned
that Myers was distributing the survey, He immediately
phoned Connick and informed him that Myers was
creating a “mini-insurrection” within the office. Connick
returned to the office and told Myers that she was
being terminated because of her refusal to accept the
transfer. She was also told that her distribution of the

 

WE`§";`¥‘L!§W © 20th 'fbornson Houter's l\io claim to r.)t§q§nr.zi ll.§`:`.». Ciru»'e§‘nrue;n€l ‘~fv"r:sl<,s. }€

Connick v. Myers, 461 U.S. 138 (1983}

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.539 Page 75 Of 118

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

questionnaire was considered an act of insubordination
Connick particularly objected to the question which
inquired whether employees “had confidence in and would
rely on the wor ” of various superiors in the office, and
to a question concerning pressure to work in political
campaigns which he felt would be damaging if discovered
by the press.

Myers filed suit under 42 U.S.C. § 1983, contending
that her employment was wrongfully terminated because
she had exercised her constitutionally-protected right of
free speech. The District Court agreed, ordered Myers
reinstated, and awarded backpay, damages, and *142

attorney's fees. 507 F.Supp. 752 (E.D.l_,a.l981}.3 The
District Court found that although Connick informed
Myers that she was being fired because of her refusal to
accept a transfer1 the facts showed that the questionnaire
was the real reason for her termination. The court then
proceeded to hold that Myers' questionnaire involved
matters of public concern and that the state had not
“clearly demonstrated” that the survey “substantially

interfered” with the operations of the District Attorney's_

offic_e.

Connick appealed to the United States Court of Appeals
for the Fifth Circuit, which affirmed on the basis of the
District Court's opinion. 654 F.2d 719 (1981_). Connick
then sought review in this Court by way of certiorari,
which we granted. 455 U.S. 999, 102 S.Ct. 16291 71
L.Ed2d 865 (1982),

II

For at least 15 years, it has been settled that a state cannot
condition public employment on a basis that infringes the
employee's constitutionally protected interest in freedom
of expression. Keyr`.s'hian v. Board quegents, 3 35 U.S. 589,
605-»606, 87 S.Ct. 675, 684"-685, 17 L.Ed2d 629 (1967);
Pickering v. Board ofchzrcntir)n, 391 U.S. 563, 88 S.Ct.
1731, 20 L.Ed2d 811 (1968); Perry v. Sincfermrma, 408
U.S. 593, 597, 92 S.Ct. 2694, 2697, 33 L.Ed2d 570 (1972`);
Brcmri v. Finke!, 445 U.S. 507, 515-5161 100 S.Ct. 1287,
1293, 63 L.Ed2d 574 (`1980). Our task, as we defined it
in Pickering is to seek “a balance between the interests
of the [employee], as a citizen, in commenting upon
matters of public concern and the interest of the State,
as an employer, in promoting the efficiency of the public
services it performs through its empioyees.” 391 U.S.,

1 at 568_1 88 S.Ct., at 1734. The District Court, and thus

the Court of Appeals as well, misapplied our decision in
Pickering and consequentiy, in our view, erred in striking
the balance for respondent

*143 **1688 A

The District Court got off on the wrong foot in this
case by initially finding that, “[t]aken as a whole, the
issues presented in the questionnaire relate to the effective
functioning of the District Attorney's Office and are
matters of public importance and concern.” 507 F.Supp.1
at 758. Connick contends at the outset that no balancing
of interests is required in this case because Myers'
questionnaire concerned only internal office matters and
that such speech is not upon a matter of “public concern,”
as the term was used in Pickering Although we do not
agree that Myers' communication in this case was wholly
without First Amendment protection, there is much
force to Connick's submission The repeated emphasis in
Pickering on the right of a public employee “as a citizen,
in commenting upon matters of public concern,” was not
accidental This language, reiterated in all of Pickering‘s

progeny,4 reflects both the historical evolvement of
the rights of public employees, and the common sense
realization that government offices could not function

if every employment decision became a constitutional

matter. 5

For most of this century, the unchallenged dogma was that
a public employee had no right to object to conditions
placed upon the terms of employment_including those
which restricted the exercise of constitutional rights The
classic formulation of this position was Justice Holmes',
who, when sitting on the Supreme Judicial Court of
Massachusetts, observed: “A policeman may have a
constitutional *144 right to talk politics, but he has
no constitutional right to be a policeman.” M`c'Aalijj% v.
Mrryo)' ofNew Berb”cr'rf, 155 Mass. 216_. 220, 29 N.E. 517,
517 (1892). For many years, Holmes‘ epigram expressed
this Court's law. Arffer v. Board ofErfucrrtion, 342 U.S.
4851 72 S.Ct. 380, 96 L.Ed. 517 (1952); Garner v. Board of
Public Wor'ks, 341 U.S. 716, 71 S.Ct. 909, 95 L.Ed. 1317
(195.1); United Public Worfcers v. Mitcfz.ell, 330 U.S. 75_, 67
S.Ct. 556, 91 L.Ed. 754 (1947); United Srare.s' v. Wnrzf)crch,
280 U.S. 396, 50 S.Ct. 167, 74 L.Ed. 508 ('1930); Ex parte
Curlis, 106 U.S. 371, 1 S.Ct. 381, 27 L.Ed. 232 (1882).

 

ex

WE§”E`LAW © 2019 i`hornson literature sic claim to original l,I.:». i`_`»`;c‘-Jern:uom l.f‘do:'l\s. §§

Connick v, Myers, 461 U.S. 138 (1983)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.54O Page 76 Of 118

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

The Court cast new light on the matter in a series of
cases arising from the widespread efforts in the 19505
and early 196OS to require public employees, particularly
teachers, to swear oaths of loyalty to the state and reveal
the groups with which they associated. In Wieamn v.
Uprfegrqf;j 344 U.S.183,73 S.Ct. 215, 97 L.Ed. 216 (1952),
the Court held that a State could not require its employees
to establish their loyalty by extracting an oath denying
past affiliation with Communists. In Cafer.eria Worfcers
v. McElroy, 367 U.S. 886, 81 S.Ct. 1743, 6 L.Ed2d 1230
(1961), the Court recognized that the government could
not deny employment because of previous membership
in a particular party. See also Shefrr)n v. .Tucicer, 364
U.S. 479, 490, 81 S.Ct. 247, 253, 5 L.Ed2d 231 (1960);
Torca.so v. Wa£kfns, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed2d
982 (1961); Cmmp v. Board qf`Publfc.' In.s't)'rrctfon, 368
U.S. 278, 82 S.Ct. 275, 7 L.Ed2d 285 (1961). By the
time Sherberr v. Verncr, 374 U.S. 398, 83 S.Ct. 1790,
10 L.Ed2d 965 (1963), was decided, it was already “too
late in the day to doubt that the liberties of religion and
expression may be infringed by the denial of or placing
of conditions upon a benefit or privilege.” **1689 Id., at
404. 83 S.Ct., at 1794. It was therefore no surprise when in
Ke_vishfm: v. Board ofRegems, 385 U.S. 589, 87 S.Ct. 675,
17 L.Ed2d 629 (196'0, the Court invalidated New York
statutes barring employment on the basis of membership
in “subversive” organizations, observing that the theory
that public employment which may be denied altogether
may be subjected to any conditions, regardless of how
unreasonable, had been uniformly rejected Id., at 605~
606, 87 S.Ct., at 684-685

In all of these cases, the precedents in which Pickering
is rooted, the invalidated statutes and actions sought to
suppress the rights of` public employees to participate in
public *145 affairs. The issue was whether government
employees could be prevented or “chilled” by the fear
of discharge from joining political parties and other
associations that certain public officials might find
“subversive.” The explanation for the Constitution‘s
special concern with threats to the right of citizens
to participate in political affairs is no mystery. The
First Amendment “was fashioned to assure unfettered
interchange of ideas for the bringing about of political
and social changes desired by the people.” Roth v. United
Sfrrres, 354 U.S. 476, 484, 77 S.Ct. 1304, 1308, l L.Ed2d
1498; New Yorfc Times Co. v. Snl.lfvcm, 376 U.S. 254,
269, 84 S.Ct. 710, 720, ll L.Ed.ch 686 (1964). “[S]peech
concerning public affairs is more than self-expression; it

is the essence of self-government.” Ga."rr'son v. Lom`sinna,
379 U.S. 64, 74»~75, 85 S.Ct. 209. 215-216, 13 L.Ed2d 125
(1964). Accordingly, the Court has frequently reaffirmed
that speech on public issues occupies the “highest rung of
the heirarchy of First Amendment values,” and is entitled
to special protection. NAA CP v. Clrriborae Hm'dware Co.,
»~_U.S. -~»»--, ~--_, 102 S.Ct. 3409, 3426, 73 L.Ed.2d1215
(1982); Cnrey v. Brown, 447 U.S. 455, 467, 100 S.Ct. 2286,
2293, 65 L.Ed2d 263 (1980).

Pickering v. Board cfEducatfon, snpra, followed from this
understanding of the First Amendment. In Pickering the
Court held impermissible under the First Amendment the
dismissal of a high school teacher for openly criticizing
the Board of Education on its allocation of school
funds between athletics and education and its methods
of informing taxpayers about the need for additional
revenue. Pickering‘s subject was “a matter of legitimate
public concern” upon which “free and open debate is vital
to informed decision-making by the electorate.” 391 U.S.,
at 571-572, 88 S.Ct., at 1736.

Our cases following Pickering also involved safeguarding
speech on matters of public concern, The controversy
in Perry v. Sindermrmn, 408 U.S. 593, 92 S.Ct. 2694, 33
L.Ed2d 570 (1972`), arose from the failure to rehire a
teacher in the state college system who had testified before
committees of the Texas legislature and had become
involved in public disagreement over whether the college
should be elevated to four-year status-a change opposed
by the Regents. In Mr. Heczfrl)y Ci!_y Board of Ed. v.
*146 Do_i)!e, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed2d
471 (1977), a public school teacher was not rehired
because, allegedly, he had relayed to a radio station the
substance of a memorandum relating to teacher dress
and appearance that the school principal had circulated
to various teachers The memorandum was apparently
prompted by the view of` some in the administration that
there was a relationship between teacher appearance and
public support for bond issues, and indeed, the radio
station promptly announced the adoption of the dress
code as a news item. Most recently, in Gr'vhrm v. We.rrern
Lr`ne Con.s'r)fidaterl School Di.s'lrr`cr, 439 U.S. 410, 99 S.Ct.
693, 58 L.Ed2d 619 (1979), we held that First Amendment
protection applies when a public employee arranges to
communicate privately with his employer rather than to
express his views publicly. Although the subject-matter of
Mrs. Givhan's statements were not the issue before the
Court, it is clear that her statements concerning the school

 

ll“rlEZ-`EYLAW © 2019 "l”homsou Houter's No claim to original 113 Go\.rnr'musril \»F-Jorl<s, 4

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.541 Page 77 Of 118

Connick v. Myers, 461 U.S. 138 (1983)

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

district's allegedly racially discriminatory policies involved
a matter of public concern,

**1690 Pickering its antecedents and progeny, lead us
to conclude that if Myers' questionnaire cannot be fairly
characterized as constituting speech on a matter of public
concern, it is unnecessary for us to scrutinize the reasons

for her discharge 6 When employee expression cannot be
fairly considered as relating to any matter of political,
social, or other concern to the community, government
officials should enjoy wide latitude in managing their
offices, without intrusive oversight by the judiciary in the
name of the First Amendment. Perhaps the government
employer's dismissal of the worker may not be fair,
but ordinary dismissals from government service which
violate no fixed tenure or applicable statute or regulation
are not subject to judicial review even if the reasons for
the dismissal are alleged to be mistaken or unreasonable
*147 Board of Regems v. Rorh, 408 U.S. 564, 92 S.Ct.
2701, 33 L.Ed2d 548 (1972); Perry v. Sindermann, 408
U.S. 593, 92 S.Ct. 2694, 33 L.Ed.ch 570 (1972); Bz'.s'hop v.
Woorl, 426 U.S. 341, 349-~350, 96 S.Ct. 2074, 2079~-2080,
48 L.Ed2d 684 (1976).

We do not suggest, however, that Myers' speech, even if
not touching upon a matter of public concern, is totally
beyond the protection of the First Amendment. “The
First Amendment does not protect speech and assembly
only to the extent it can be characterized as political
‘Great secular causes, with smaller ones, are guarded.’ ”
Um?!cd Mr'ne Wor!'cer.s' v. Illinois State Brrr Assocr'atioa, 389
U.S. 217, 223, 88 S.Ct. 353, 356, 19 L.Ed2d 426 (1967),
quoting Thomas v. Colfr`ns, 323 U.S. 516, 531, 65 S.Ct.
315, 323, 89 L.Ed. 430 (1945). We in no sense suggest
that speech on private matters falls into one of the narrow
and well-defined classes of expression which carries so
little social value, such as obscenity, that the State can
prohibit and punish such expression by all persons in
its jurisdiction See Clm_r)l:'nsky v. New Hampshr're. 315
U.S. 568, 62 S.Ct. 766, 86 L.Ed. 1031 (1942); Rorh v.
United Srnres, 354 U.S. 476, 77 S.Ct. 1304, l L.Ed2d
1498 (1957); New York v. Ferber, 458 U.S. 747, 102 S.Ct.
3348_1 73 L.Ed2d l l 13 (1982). For example, an employee's
false criticism of his employer on grounds not of public
concern may be cause for his discharge but would be
entitled to the same protection in a libel action accorded
an identical statement made by a man on the street. We
hold only that when a public employee speaks not as a
citizen upon matters of public concern, but instead as an

employee upon matters only of personal interest, absent
the most unusual circumstances a federal court is not the
appropriate forum in which to review the wisdom of a
personnel decision taken by a public agency allegedly in
reaction to the employee's behavior. Cf Br's/iop v. Wood
426 U.S. 341, 349_-350, 96 S.Ct. 2074, 2079”2080, 48
L.Ed2d 684 (1976). Our responsibility is to ensure that
citizens are not deprived of fundamental rights by virtue of
working for the government; this does not require a grant
of immunity for employee grievances not afforded by the
First Amendment to those who do not work for the state.

Whether an employee's speech addresses a matter of
public concern must be determined by the content, form,
and context "‘148 of a given statement, as revealed by

the whole record. 7 In this case, with but one exception1
the questions posed by Myers to her coworkers do not fall
under the rubric of matters of “public concern.” We view
the questions pertaining to the confidence and trust that
Myers' coworkers possess in various supervisors, the level
of office morale, and the need for a grievance committee
as mere extensions of Myers' dispute over her transfer to
another section of the criminal court, Unlike the dissent,
post at 1698, we do not believe these questions are of
public import in evaluating the performance of the District
Attorney as an elected official Myers did not seek to
inform the public that the District Attorney's office was
not discharging **1691 its governmentalresponsibilities
in the investigation and prosecution of criminal cases
Nor did Myers seek to bring to light actual or potential
wrongdoing or breach of public trust on the part of
Connick and others Indeed, the questionnaire, if released
to the public, would convey no information at all other
than the fact that a single employee is upset with the
status quo. While discipline and morale in the workplace
are related to an agency's efficient performance of its
duties, the focus of Myers' questions is not to evaluate the
performance of the office but rather to gather ammunition
for another round of controversy with her superiors
These questions reflect one employee's dissatisfaction with
a transfer and an attempt to turn that displeasure into a

cause celebre. 8

*149 To presume that all matters which transpire
within a government office are of public concern would
mean that virtually every remark_and certainly every
criticism directed at a public official_would plant the
seed of a constitutional case. While as a matter of
good judgment, public officials should be receptive to

 

itti£i$‘fl,illr*v" <§> 2018 "l”l”ioir;scu Reiltei“s, hip claim to original 1139 Gt“ive:‘nruea;' lf\l`e_):`l<;-;. iii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34

Connick V. leerS, 461 U.S. 138 (1983)

filed 03/04/19 Page|D.542 Page 78 of 118

 

103 S.Ct. 1684, 75 L.Ed2d 708. 'l |ER Cases 178

constructive criticism offered by their employees, the First
Amendment does not require a public office to be run as
a roundtable for employee complaints over internal office
affairs

One question in Myers' questionnaire, however, does
touch upon a matter of public concern. Question
11 inquires if assistant district attorneys “ever feel
pressured to work in political campaigns on behalf of
office supported candidates.” We have recently noted
that official pressure upon employees to work for
political candidates not of the worker's own choice
constitutes a coercion of belief in violation of fundamental
constitutional rights. Brctnri` v. Fz'nfcel, 445 U.S. 507, 515»
516, 100 S.Ct. 1287, 1293, 63 L.Ed2d 574 (1980); Elrod v.
Burn.r, 427 U.S. 347, 96 S.Ct. 2673, 49 L,Ed.2d 547 (1976).
In addition, there is a demonstrated interest in this country
that government service should depend upon meritorious
performance rather than political service. CSC v. Letter
Cm'i'iers, 413 U.S. 548, 93 S.Ct. 2880, 37 L.Ed2d 796
(1973); United Public Workers v. Mi`tchell, 330 U.S. 75,
67 S.Ct. 556, 91 L.Ed. 754 (1947). Given this history,
we believe it apparent that the issue of whether assistant
district attorneys are pressured to work in political
campaigns is a matter of interest to the community upon
which it is essential that public employees be able to speak
out freely without fear of retaliatory dismissal.

B

Because one of the questions in Myers' survey touched
upon a matter of public concern, and contributed to
her discharge we must determine whether Connick was
justified in discharging Myers. I-lere the District Court
again erred in imposing an unduly onerous burden on
the state to justify *150 Myers' discharge The District
Court viewed the issue of whether Myers' speech was
upon a matter of “public concern” as a threshold inquiry,
after which it became the government's burden to "‘clearly
demonstrate” that the speech involved “substantially
interfered” with official responsibilities Yet Pickering

unmistakably states, and respondent agreesg, **1692
that the state's burden in justifying a particular discharge
varies depending upon the nature of the employee's
expression, Although such particularized balancing is

difficult, the courts must reach the most appropriate

possible balance of the competing interests. m

The Pickering balance requires full consideration of
the government'S interest in the effective and efficient
fulfillment of its responsibilities to the public. One
hundred years ago, the Court noted the government's
legitimate purpose in "promot[ing] *151 efficiency and
integrity in the discharge of official duties, and to maintain
proper discipline in the public service.” E.r parte Curtis.
106 U.S. 371, 373, l S.Ct. 381, 384, 27 L.Ed. 232 (1882).
As Justice POWELL explained in his separate opinion in
Amett v. Kennea’y, 416 U.S‘ 134. 168, 94 S.Ct. l633, 1651_,
40 L.Ed2d 15 (1974);

“'I`o this end, the Government, as an
employer, must have wide discretion
and control over the management
of its personnel and internal affairs
This includes the prerogative to
remove employees whose conduct
hinders efficient operation and to
do so with dispatch. Prolonged
retention of a disruptive or
otherwise unsatisfactory employee
can adversely affect discipline and
morale in the work place, foster
disharmony, and ultimately impair
the efficiency ofan office or agency.”

We agree with the District Court that there is no
demonstration here that the questionnaire impeded
Myers' ability to perform her responsibilities The District
Court was also correct to recognize that “it is important
to the efficient and successful operation of the District
Attorney's office for Assistants to maintain close working
relationships with their superiors.” 507 F.Suppr, at
759. Connick's judgment, and apparently also that of
his first assistant Dennis Waidron, who characterized
Myers' actions as causing a “mini-insurrection”, was
that Myers' questionnaire was an act of insubordination

which interfered with working relationships ll When
close working relationships are essential to fulfilling public
*152 responsibilities, a wide degree of deference to the
employer‘s judgment is appropriate Furthermore1 we do
not see the necessity for an employer to allow events to

Vri§i§"§’l.§t’tii © 2049 "l"l'iornson theaters l\io clai\'n in r.)rig_;inal U.S Governlnent ‘v`=loa‘i<s. ii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34

Connick v. Myers, 451 U.S. 138 (1983)

filed 03/04/19 Page|D.543 Page 79 of 118

 

103 S.Ct. 1684, 75 L.Ed.Zd 708. 1 lER Cases 178

unfold to the extent that the disruption of the office and
the destruction of working relationships is manifest before

taking action. 12 We caution that a stronger **1693
showing may be necessary if the employee's speech more
substantially involved matters of public concern.

The District Court rejected Connick's position because
“unlike a statement of fact which might be deemed
critical of one's superiors, [Myers'] questionnaire was
not a statement of fact, but the presentation and
solicitation of ideas and opinions,” which are entitled to
greater constitutional protection because “under the First
Amendment there is no such thing as a false idea.” 507
F.Supp., at 759. This approach, while perhaps relevant
in weighing the value of Myers' speech, bears no logical
relationship to the issue of whether the questionnaire
undermined office relationships Questions, no less than
forcefully stated opinions and facts carry messages and it
requires no unusual insight to conclude that the purpose,
if not the likely result, of the questionnaire is to seek to
precipitate a vote of no confidence in Connick and his
supervisorsl Thus, Question 10, which asked whether or
not the Assistants had confidence in and relied on the
word of five named supervisors, is a statement that carries
the clear potential for undermining office relations

Also relevant is the manner1 time, and place in which
the questionnaire was distributed. As noted in Givkcm v.
Western Line Consolia’oted School Dist., supra at 415, n. 4__
99 S.Ct., at 696, n. 4, “Private expression may in some
situations bring additional *153 factors to the Pickering
calculus. When a government employee personally
confronts his immediate superior, the employing agency's
institutional efficiency may be threatened not only by
the content of the employee's message but also by the
manner, time, and place in which it is delivered.” Here the
questionnaire was prepared, and distributed at the office;
the manner of distribution required not only Myers to
leave her work but for others to do the same in order

that the questionnaire be completed 13 Although some
latitude in when official work is performed is to be allowed
when professional employees are involved, and Myers

did not violate announced office policy 14, the fact that
Myers, unlike Pickering, exercised her rights to speech at
the office supports Connick's fears that the functioning of
his office was endangered

WESTLAW © 2019 "§”i'ioreson i`-»?,euter:»:_l i\lo claim to manual 1118 tsc-vernwant Worire.

Finally, the context in which the dispute arose is also
significant This is not a case where an employee, out
of purely academic interest, circulated a questionnaire so
as to obtain useful research. Myers acknowledges that it
is no coincidence that the questionnaire followed upon
the heels of the transfer notice. When employee speech
concerning office policy arises from an employment
dispute concerning the very application of that policy
to the speaker, additional weight must be given to the
supervisor's view that the employee has threatened the
authority of the employer to run the office. Although
we accept the District Court's factual finding that Myers'
reluctance to accede to the transfer order was not a
sufficient cause in itself for her dismissal, and thus does not
constitute a sufficient defense under Mr. Henfth_i) *154
Cily Board ofErf. v. Doyfe, 429 U.S. 274, 97 S.Ct. 568, 50
L.Ed2d 471 {1977), this does not render irrelevant the fact
that the questionnaire emerged after a persistent dispute
between Myers and Connick and his deputies over office
transfer policy.

III

Myers' questionnaire touched upon matters of public
concern in only a most limited **1694 sense; her survey,
in our view, is most accurately characterized as an
employee grievance concerning internal office policy. The
limited First Amendment interest involved here does not
require that Connick tolerate action which he reasonably
believed would disrupt the office, undermine his authority,
and destroy close working relationships Myers' discharge
therefore did not offend the First Amendment. We
reiterate, however, the caveat we expressed in Pickering
supra at 569, 88 S.Ct., at 1735: “Because of the enormous
variety of fact situations in which critical statements by
public employees may be thought by their superiors to
furnish grounds for dismissal, we do not deem it either
appropriate or feasible to lay down a general standard
against which all such statements may be judged.”

Our holding today is grounded in our long-standing
recognition that the First Amendment's primary aim
is the full protection of speech upon issues of public
concern, as well as the practical realities involved in the
administration of a government office. Although today
the balance is struck for the government, this is no defeat
for the First Amendment. For it would indeed be a Pyrrhic
victory for the great principles of free expression if the

\§

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.544 Page 80 Of 118

connick v. myers 461 u.s. 138 (1933}
103 s.ot. 1684, 75 L.Ed.zd 70a 1 |ER cases 178

 

Amendment's safeguarding of a public employee's right,
as a citizen, to participate in discussions concerning public
affairs were confused with the attempt to constitutionalize
the employee grievance that we see presented here. The
judgment of the Court of Appeals is

Reversed

*155 APPENDIX A
Questionnaire distributed by respondent on October 7,
1980
PLAINTIFFS EXHIBIT 2J App. 191

Please take the few minutes it will require to fill
this out. You can freely express your opinion WITH
ANONYMITY GUARANTEED.

l. How long have you been in the Office? ...................
2. Were you moved as a result of the recent transfers? ..

3. Were the transfers as they effected [sic] you discussed
with you by any superior prior to the notice of them
being posted? ...........................................................

4. Dc you think as a matter of policy, they should have
been? ........................................................................

5. From your experience, do you feel office procedure
regarding transfers has been fair? ............................

6. Do you believe there is a rumor mill active in the
office? ......................................................................

7. If so, how do you think it effects [sic] overall working
performance of A.D.A. personnel‘? ..........................

8. If so, how do you think it effects [sic] office morale? ..

9. Do you generally first learn of office changes and
developments through rumor? .................................

10. Do you have confidence in and would you rely on
the word of:

Bridget Bane ............................................................

Fred Harper ............................................................

Lindsay Larson .......................................................
Joe Meyer ................................................................
Dennis Waldron ......................................................

ll. Do you ever feel pressured to work in political
campaigns on behalf of office supported candidates? .

12. DO you feel a grievance committee would be a
worthwhile addition to the office structure? .............

*156 13, How would you rate office morale? .............

14. Please feel free to express any comments Or feelings
you have. .................................................................

THANK YOU FOR YOUR COOPERATION IN THIS
SURVEY.

"‘*1695 Justice BRENNAN, with whom Justice
MARSHALL, Justice BLACKMUN, and Justice
STEVENS join. dissenting

Sheila Myers was discharged for circulating a
questionnaire to her fellow Assistant District Attorneys
seeking information about the effect of petitioner's
personnel policies on employee morale and the overall
work performance of the District Attorney's Office. The
Court concludes that her dismissal does not violate the
First Amendment, primarily because the questionnaire
addresses matters that, in the Court's view, are not
of public concern. lt is hornbook law, however, that
speech about “the manner in which government is
operated or should be operated” is an essential part of
the communications necessary for self~governance the
protection of which was a central purpose of the First
Amendment. Mills v. Ai'nl)nma, 384 U\S. 214_. 218, 86
S.Ct. 1434, 1437, 16 L.Ed2d 484 (1966). Because the
questionnaire addressed such matters and its distribution
did not adversely affect the operations of the District
Attorney's Office or interfere with Myers' working
relationship with her fellow employees l dissent

l

The Court correctly reaffirms the long established
principle that the government may not constitutionally
compel persons to relinquish their First Amendment

 

ifr§$'t`l,ttitll i'€) 20“§8 `l"iiornscn theaters i\lo clean to original tl.§~.`>1 Gt)ver:vrn‘»:iit Worlrs.

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.545 Page 81 Of 118

Connick v. Myers, 461 U.S. 138 {1983)

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

rights as a condition of public employmentl E.g.,
Keyis.lzt'nn v. Board ofRegenfs, 385 U.S. 589, 60546061 87
S.Ct. 675, 684»»685, 17 L.Ed2d 629 (1967); Pickering v.
BoardofEducari`ou, 391 U.S. 563, 568, 88 S.Ct. 1731, 1734,
20 L.Ed2d 811 (1968); Perry v. Sindermann, 408 U.S. 593,
597. 92 S.Ct. 2694, 2697, 33 L.Ed2d 570 (1972). Pickering
held that the First Amendment protects the rights of
public employees “as citizens to comment on matters of
public interest” in connection with the operation of the
government agencies for which they work. 391 U.S., at
568, 88 S.Ct., at 1734. We recognized, however, that the
*157 government has legitimate interests in regulating
the speech of its employees that differ significantly from its
interests in regulating the speech of people generally. lbr‘d.
We therefore held that the scope of public employees' First
Amendment rights must be determined by`balancing “the
interests of the femployee], as a citizen, in commenting
upon matters of public concern and the interest of the
State, as an employer, in promoting the efficiency of the
public services it performs through its empioyees.” Ibi`d.

The balancing test articulated in Pickering comes into
play only when a public employee's speech implicates
the government's interests as an employer. When public
employees engage in expression unrelated to their
employment while away from the work place, their First
Amendment rights are, of course, no different from those
of the general public. See io'., at 574, 88 S.Ct., at 1737.
Thus, whether a public employee's speech addresses a
matter of public concern is relevant to the constitutional
inquiry only when the statements at issue_by virtue of
their content or the context in which they were made_
may have an adverse impact on the governments ability

to perform its duties efficiently l

The Court's decision today is flawed in three respects
First, the Court distorts the balancing analysis required
under Pickering by suggesting that one factor, the **1696
context in which a statement is made, is to be weighed
th'ee_first in *158 determining whether an employee's
speech addresses a matter of public concern and then
in deciding whether the statement adversely affected
the governments interest as an employer. See anze, at
1690, 1693. Second, in concluding that the effect ot`
respondent's personnel policies on employee morale and
the work performance of the District Attorney's Office is
not a matter of public concern, the Court impermissibly
narrows the class of subjects on which public employees
may speak out without fear of retaliatory dismissal.

See ama at 1690-1691. Third, the Court misapplies
the Pickering balancing test in holding that Myers
could constitutionally be dismissed for circulating a
questionnaire addressed to at least one subject that was
“a matter of interest to the community,” onte, at 1691,
in the absence cf evidence that her conduct disrupted the
efficient functioning of the District Attorney's Office.

II

The District Court summarized the contents of
respondents questionnaire as follows:

“Plaintiff solicited the views of her fellow Assistant
District Attorneys on a number of issues, including
office transfer policies and the manner in which
information of that nature was communicated within
the office. The questionnaire also sought to determine
the views of the Assistants regarding office morale,
the need for a grievance committee, and the level of
confidence felt by the Assistants for their supervisors
Finally, the questionnaire inquired as to whether the
Assistants felt pressured to work in political campaigns
on behalf of office-supported candidates.” 507 F.Supp.,
at 758.

After reviewing the evidence, the District Court found
that “[t]aken as a whole, the issues presented in the
questionnaire relate to the effective functioning of the
District Attorney's Office and are matters of public
importance and concern.” Ibin'. The Court of Appeals
affirmed on the basis of *159 the District Court's
findings and conclusions App. to Pet. for Cert. A423. The
Court nonetheless concludes that Myers' questions about
the effect of petitioner's personnel policies on employee
morale and overall work performance are not “of public
import in evaluating the performance of the District
Attorney as an elected official.” Ante, at 1690. In so
doing, it announces the following standard: “Whether an
employee's statement addresses a matter of public concern
must be determined by the content, form and context of a
given statement....” Ibi'd.

The standard announced by the Court suggests that the
manner and context in which a statement is made must
be weighed on both sides of the Pickering balance It is
beyond dispute that how and where a public employee
expresses his views are relevant in the second half of the

Wti§`)i"-l,aiili © 2018 thomson framers i\lo claim to original ti.f:`x G;ovcrmnsiu i.="*-!e:i:s, ill

CaSe 2218-CV-13761-SFC-APP ECF NO. 34

Connick v. Myers, 461 U.S. 138 (1983)

filed 03/04/19 Page|D.546 Page 82 of 118

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

Pickering inquiry_determining whether the employee's
speech adversely affects the governments interests as
an employer. The Court explicitly acknowledged this in
Gz`vhoir v. Wcsrern Li'ue Consofi`doted School DistrictJ 439
U.S. 410, 99 S.Ct. 693, 58 L.Ed2d 619 (1979), where
we stated that when a public employee speaks privately
to a supervisor, “the employing agency's institutional
efficiency may be threatened not only by the content of
the message but also by the manner, time, and place in
which it is delivered.” In.'., at 415, n. 4, 99 S.Ct., at 696,
n. 4. But the fact that a public employee has chosen to
express his views in private has nothing whatsoever to do
with the first half of the Pickering calculus»»~*whether those
views relate to a matter of public concern, This conclusion
is implicit in vahan's holding that the freedom of speech
guaranteed by the First Amendment is not “lost to the
public employee who arranges to communicate privately
with his employer rather than to spread his views before
the public.” Id., at 415~416, 99 S.Ct., at 696-697.

The Court seeks to distinguish Gr'vhan on the ground
that speech protesting racial **1697 discrimination is
“inherently of public concern.” Ante, at 1691, n. 8. In so
doing, it suggests that there are two classes of speech of
public concern: statements “of public import” because of
their content, form and context, *160 and statements
that, by virtue of their subject matter, are “inherently
of public concern.” In my view, however, whether a
particular statement by a public employee is addressed to
a subject of public concern does not depend on where it
was said or why. The First Amendment affords special
protection to speech that may inform public debate about
how our society is to be governed-regardless of whether

it actually becomes the subject of a public controversy. 2

“[S]peech concerning public affairs is more than self-
expression; it is the essence of self-government.” Gorri'son
v. *161 Loui'.s'iono, 379 U.S` 64, 74-75, 85 S.Ct. 209,
215~216, 13 L.Ed2d 125 (1965). “The maintenance of the
opportunity for free political discussion to the end that the
government may be responsive to the will of the people
and that changes may be obtained by lawful means, an
opportunity essential to the security of the Republic, is
a fundamental principle of our constitutional system.”
Stromberg v. Co[i'form`o, 283 U.S. 359, 369, 51 S.Ct. 532,
536, 75 L.Ed. 1117 (1931).

We have long recognized that one of the central purposes
of the First Amendment's guarantee of freedom of

expression is to protect the dissemination of information
on the basis of which members of our society may
make reasoned decisions about the government Mif!s v.
Aloboma, 384 U.S., at 218-219, 86 S.Ct., at 1436-1437_;
New York. Times Co. v. Stillr`vmi, 376 U.S. 254, 269-270, 84
S.Ct. 710, 720, 1 l L.Ed2d 686 (1964). See A. Mieklejohn,
Free Speech and Its Relation to Self-Government 22-
27 (1948). “No aspect of that constitutional guarantee is
more rightly treasured than its protection of the ability of
our people through free and open debate to consider and
resolve their own destiny.” Saxbe v. Wos'/u'ngron post Co..
417 U.S. 843. 862, 94 S.Ct. 2811. 2821, 41 L.Ed2d 514
(1974) (POWELL, J.` dissenting).

Unconstrained discussion concerning the manner in which
the government performs its duties is an essential element
of the public discourse necessary to informed self-
government

“Whatever differences may exist about interpretations
of the First Amendment, **1698 there is practically
universal agreement that a major purpose of that
Amendment was the free discussion of governmental
affairs This of course includes discussions of
candidates, structures and forms of government, the
manner in which government is operated or should be
operated and all such matters relating to political
processes.” Mi'l!s v. Alof;)mno. supra at 218-219, 86
S.Ct., at 1436-1437 (emphasis added).

*162 The constitutionally protected right to speak out
on governmental affairs would be meaningless if it did not
extend to statements expressing criticism of governmental
officials ln New York Times Co. v. Sullr'von, supra we held
that the Constitution prohibits an award of damages in a
libel action brought by a public official for criticism of his
official conduct absent a showing that the false statements
at issue were made with “actual malice.” 384 U.S., at 279-
280, 84 S.Ct., at 725-726. We stated there that the First
Amendment expresses “a profound national commitment
to the principle that debate on public issues should be
uninhibited, robust, and wide-open, and that it may well
include vehement, caustic, and sometimes unpleasantly
sharp attacks on government and public officials.” Icf., at
270, 84 S.Ct., at 720. See Gorr;ison v. Loui.s'iona, 379 U.S.,
at 76_. 85 S.Ct., at 216.

In Pickering we held that the First Amendment affords
similar protection to critical statements by a public school
teacher directed at the Board of Education for whom he

 

W`€S'E‘L»&W fin 201 il "l'ho;'nson Retitors. l\lo claan to original U.S. t`§ovez'nrnr»,=nl V`Vr_)v$:s.

 

..,.\

CaSe 2218-CV-13761-SFC-APP ECF NO. 34

Connick v. Myers, 461 U,S. 138 (1983)

filed 03/04/19 Page|D.547 Page 83 of 118

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

worked. 391 U.S., at 574, 88 S.Ct., at 1737. In so doing,
we recognized that “free and open debate” about the
operation of public schools “is vital to informed decision-
making by the electorate.” Id., at 571»~5'72, 88 S.Ct., at
1736. We also acknowledged the importance of allowing
teachers to speak out on school matters

“Teachers are, as a class, the members of a community
most likely to have informed and definite opinions as
to how funds allocated to the operation of the schools
should be spent. Accordingly, it is essential that they be
able to speak out freely on such matters without fear of
retaliatory dismissal.” Icf., at 572, 88 S.Ct., at 1736.

See also Al'nett v. Kcrutedy, 416 U.S. 134, 228, 94 S.Ct.
1633, 1680, 40 L.Ed2d 15 (1974) (MARSHALL, J.,
dissenting) (describing “[t]he importance of Government
employees being assured of their right to freely comment
on the conduct of Government, to inform the public of
abuses of power and of the misconduct of their superiors

...”).

*163 Applying these principles I would hold that
Myers' questionnaire addressed matters of public concern
because it discussed subjects that could reasonably be
expected to be of interest to persons seeking to develop
informed opinions about the manner in which the Orleans
Parish District Attorney, an elected official charged
with managing a vital governmental agency, discharges
his responsibilities The questionnaire sought primarily
to obtain information about the impact of the recent
transfers on morale in the District Attorney's Office. It
is beyond doubt that personnel decisions that adversely
affect discipline and morale may ultimately impair an
agency's efficient performance of its duties See Amerr
v. Kennedy, supro, at 168, 94 S.Ct., at 1651 (Opinion of
POWELL, J.). Because I believe the First Amendment
protects the right of public employees to discuss such
matters so that the public may be better informed about
how their elected officials fulfill their responsibilities I
would affirm the District Court's conclusion that the
questionnaire related to matters of public importance and
concern.

The Court's adoption of a far narrower conception of
what subjects are of public concern seems prompted by
its fears that a broader view “would mean that virtually
every remark--and certainly every criticism directed at a
public official_would plant the seed of a constitutional
case.” Anre, at 1691. Obviously, not every remark directed

at a public official by a public employee is protected by

the First **1699 Amendment 3 . But deciding whether a
particular matter is of public concern is an inquiry that,
by its very nature, is a sensitive one for judges charged
with interpreting a constitutional provision intended to
put “the decision as to what views shall be *164 voiced
largely into the hands of each of us....” Co/ten v. Co!i_'fbrnr?rr.
403 U.S. 15, 24. 91 S.Ct. 1780. 1788, 29 L.Ed2d 284

(1971). 4 The Court recognized the sensitive nature of this
determination in Ger.fz v. Roberr Wefc,'r, Im.'., 418 U.S,
323, 94 S.Ct. 2997, 41 L.Ed2d 789 (1974), which held
that the scope of the constitutional privilege in defamation
cases turns on whether or not the plaintiff is a public
figure, not on whether the statements at issue address a
subject of public concern ln so doing, the Court referred
to the “difficulty of forcing state and federal judges to
decide on an ndhocbasis which publications address issues
of ‘general or public interest’ and which do not,” and
expressed “doubt [about] the wisdom of committing this
task to the conscience of judges.” Id., at 346, 94 S.Ct.,
at 3010. See also Rosenbloorrc v. Me!ronredr'o, Inc., 403
U.S. 29, 79, 91 S.Ct. 1811, 1837, 29 L.Ed2d 296 (1971_)
(MARSHALL, J., dissenting). In making such a delicate
inquiry, we must bear in mind that “the citizenry is the
final judge of the proper conduct of public business.” Co.r
Bronclr.'asting Cor]). v. Cohn, 420 U.S. 469_. 495, 95 S.Ct.
1029, 1046, 43 L.Ed2d 328 (`1975).

The Court's decision ignores these precepts Based on its
own narrow conception of which matters are of public
concern, the Court implicitly determines that information
concerning *165 employee morale at an important
government office will not inform public debate. To the
contrary, the First Amendment protects the dissemination
of such information so that the people, not the courts,
may evaluate its usefulness The proper means to ensure
that the courts are not swamped with routine employee
grievances mischaracterized as First Amendment cases is
not to restrict artificially the concept of “public concern,”
but to require that adequate weight be given to the
public's important interests in the efficient performance
of governmental functions and in preserving employee
discipline and harmony sufficient to achieve that end. See

part III, infra 5

*166 **1700 III

\hl§£§l"i.fll)*if tel 2019 "l“l'iorns~:on theaters No claim to ol"§g;-z':al l__.l_i§. Gr:)vm'c:unm tubular ii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.548 Page 84 01 118

Connick v. Myers, 461 U.S. 138 (1983)

 

103 S.Ct. 1684, 75 L.Ed2d 708, 1 |ER Cases 178

Although the Court finds most of Myers' questionnaire
unrelated to matters of public interest, it does hold that
one question_asking whether Assistants felt pressured to
work in political campaigns on behalf of office-supported
candidates_addressed a matter of public importance
and concern. The Court also recognizes that this
determination of public interest must weigh heavily in the
balancing of competing interests required by Pickering
Having gone that far however, the Court misapplies the
Pickering test and holds-against our previous authorities
_that a public employer's mere apprehension that speech
will be disruptive justifies suppression of that speech when
all the objective evidence suggests that those fears are
essentially unfounded

Pickering recognized the difficulty of articulating “a
general standard against which all statements may
be judged,” 391 U.S., at 569, 88 S.Ct., at 1735; it did,
however, identify a number of factors that may affect
the balance in particular cases Those relevant here are
whether the statements are directed to persons with whom
the speaker “would normally be in contact in the course
of his daily work”; whether they had an adverse effect
on “discipline by intermediate supervisors or harmony
among coworkers”; whether the employment relationship
in question is “the kind for which it can persuasively
*167 be claimed that personal loyalty and confidence
are necessary to their proper functioning”; and whether
the statements “have in any way impeded [the empl oyee's]
proper performance of his daily duties or interfered
with the regular operations of the [office].” Id., at 568~"
573, 88 S.Ct., at 1734-1737. ln addition, in Gi'vhdn,
we recognized that when the statements in question are
made in private to an employee's immediate supervisor,
“the employing agency's institutional efficiency may be
threatened not only by the content of the message
but also by the manner, time, and place in which it is
delivered.” 439 U.S., at 415, n. 4, 99 S.Ct., at 696, ns 4. See
anre, at 1687-2688.

The District Court weighed all of the relevant factors
identified by our cases It found that petitioner failed
to establish that Myers violated either a duty of
confidentiality or an office policy. 507 F.Supp., at
758-759. Noting that most of the questionnaires were
distributed during lunch, it rejected the contention that
the distribution of the questionnaire impeded **1701
Myers' performance of her duties, and it concluded that
“`Connick has not shown any evidence to indicate that the

plaintiffs work performance was adversely affected by her
expression.” lotj at 754~755, 759 (emphasis supplied).

The Court accepts all of these findings See onte, at 1692. lt
concludes, however, that the District Court failed to give
adequate weight to the context in which the questionnaires
were distributed and to the need to maintain close
working relationships in the District Attorney's Office. In
particular, the Court suggests the District Court failed
to give sufficient weight to the disruptive potential of
Question 10, which asked whether the Assistants had
confidence in the word of five named supervisors Arrre, at
1693. The District Court, however, explicitly recognized
that this was petitioner's “most forceful argument”; but
after hearing the testimony of four of the five supervisors
named in the question, it found that the question had no
adverse effect on Myers' relationship with her superiors,
507 F.Supp., at 759.

*168 To this the Court responds that an employer need

not wait until the destruction of working relationships is
manifest before taking action In the face of the District
Court's finding that the circulation of the questionnaire
had no disruptive effect, the Court holds that respondent
may be dismissed because petitioner “reasonably believed
[the action] would disrupt the office, undermine his
authority and destroy close working relationships.” An!e,
at 1694. Even though the District Court found that
the distribution of the questionnaire did not impair
Myers' working relationship with her supervisors, the
Court bows to petitioner's judgment because “[w]hen
close working relationships are essential to fulfilling
public responsibilities, a wide degree of deference to the
employer's judgment is appropriate.” Ame, at 1692.

Such extreme deference to the employer's judgment is not
appropriate when public employees voice critical views
concerning the operations of the agency for which they
work. Although an employer's determination that an
employee's statements have undermined essential working
relationships must be carefully weighed in the Pickering
balance, we must bear in mind that “the threat of dismissal
from public employment is a potent means of inhibiting
speech.” Pickering .rnpro, at 574. 88 S.Ct., at 1737. See
Keyishirm v. Board of Regerits, supra, 385 U.S., at 604,
87 S.Ct., at 684. If` the employer's judgment is to be
controlling, public employees will not speak out when
what they have to say is critical of their supervisors, In
order to protect public employees' First Amendment right

 

ll`A!E-i:“$l"lti’:\l;f*$ © 2018"1`1§011'1$<“)1"1 flowers ?\lo claim to original Ll.fil flr)varnmorn Wori\:s. 112

CaSe 2218-CV-13761-SFC-APP ECF NO. 34

Connick v. Myers, 461 U.'S. 138 (1983)

filed 03/04/19 Page|D.549 Page 85 of 118

 

103 S.Ct. 1684. 75 L.Ed2d 708, 1 |ER Cases 178

to voice critical views on issues of public importance, the
courts must make their own appraisal of the effects of the
speech in question

In this regard, our decision in Ti'nker v. Des Mo:.`nes
independent Communin School District, 393 U.S. 503, 89
S.Ct. 733, 21 L.Ed2d 731 (1969), is controlling Ti'nker
arose in a public school, a context similar to the one in
which the present case arose in that the determination
of the scope of the Constitution's guarantee of freedom
of speech required consideration of the “special *169
characteristics of the environment” in which the
expression took place, See id, at 506, 89 S.Ct.. at
736. At issue was whether public high school students
could constitutionally be prohibited from wearing black
armbands in school to express their opposition to the
Vietnam conflict. The District Court had ruled that
such a ban “was reasonable because it was based on
[school officials'] fear of a disturbance from the wearing
of armbands.” Io'.. at 508, 89 S.Ct., at 737. We found
that justification inadequate, because “in our system,
undifferentiated fear or apprehension of a disturbance
is not enough to overcome the right to freedom of
expression.” Ibid. We concluded:

“ln order for the State to
justify prohibition of a particular
expression of opinion, it must be
able to show that its action was
caused by something more than a
mere desire to avoid the discomfort
and unpleasantness that always
accompany **1702 an unpopular
viewpoint Certainiy where there is
no finding and no showing that
engaging in the forbidden conduct
would "ntnterfally and substantially
interfere with the requirements of
appropriate discipline in the operation

ofthe school, " the prohibition cannot
be sustained.” Id.. at 509, 89 S.Ct`,
at 738 (emphasis supplied) (quoting
Burnside 1'. Byrrrs, 363 F.2d 744, 749
{CAS 1966)).

Because the speech at issue addressed matters of public
importance, a similar standard should be applied here.
After reviewing the evidence, the District Court found
that “it cannot be said that the defendant's interest in
promoting the efficiency of the public services performed
through his employees was either adversely affected
or substantially impeded by plaintiffs distribution of
the questionnaire." 507 F.Supp., at 759. Based on
these findings the District Court concluded that the
circulation of the questionnaire was protected by the
First Amendment. The District Court applied the proper
legal standard and reached an acceptable accommodation
between the competing interests l would affirm its
decision and the judgment of the Court of Appeals.

*170 IV

The Court's decision today inevitably will deter public
employees from making critical statements about the
manner in which government agencies are operated for
fear that doing so will provoke their dismissal. As a result,
the public will be deprived of valuable information with
which to evaluate the performance of elected officials
Because protecting the dissemination of such information
is an essential function of the First Amendment, I dissent.

All Citations

461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed2d 708, 1 IER Cases
178

Footnotes

* The syllabus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Declsions for the
convenience of the reader. See United States v. Detroftl_urnber Co., 200 U.S. 32‘§. 337, 26 S.Ct. 282, 287, 50 L.Ed.2d 499.

'I Myers' opposition was at least partially attributable to her concern that a conflict of interest Would have been created by

the transfer because other participation in a counseling program for convicted defendants released on probation in the
section of the crlmina| court to which she Was to be assignedl

2 The questionnaire is reproduced as Appendix A.

 

Till§ii‘f-LRW © §§O‘l&l Thoruson fiet,tters. l\lo claim to original tl.l"zl_ C-`i:_)vr-`:s‘ntmzznl ’\Noriis, 'l 8

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BBO Page 86 Of 118

connick v. Myers, 461 u.s. 133 (isss)
103 s.ci. 1684. 75 L.Ed2d ros, 1 |ER cases 178

 

3 Petiticner has also objected to the assessment of damages as being in violation of the Eleventh Amendment and to the
award of attorney's fees. Because of our disposition of the case, we do not reach these questions

4 See Perry v. andermann, 408 U.S. 593. 598, 92 S.Ct. 2694, 2698, 33 L.Ed2d 570 (1972); Mt. Healfhy City School Dist.
Board ofEd. v. D_oyle, 429 U.S. 274, 284. 97 S.Ct. 568, 574, 59 L.Ed2d 471 (1977); Givhan v. Western Line Consciidateo'
School Districtr 439 U.S. 410, 414, 99 S.Ct. 693, 695, 58 L.Ed2d 619 (1979).

5 The question of whether expression is of a kind that is of legitimate concern to the public is also the standard in determining
whether a common-law action for invasion of privacy is present. See Restatement (Second) of Torts. § 652D. See also
ch Broadcasting Co. v. Cohn, 420 U.S. 469. 95 S.Ct. 1029, 43 L.Ed2d 328 (1975) (action for invasion of privacy cannot
be maintained when the subject-matter of the publicity is matter of public record); Time, lnc. v. Hi'il, 355 U.S. 374, 387-
388, 87 S.Ct. 534, 541-542, 17 L.Ed.?.d 456 (1967).

6 See, Ciark v. Holmes, 474 F.2d 928 (CA? 1972) cert. denied, 411 U.S. 972. 93 S.Ct. 2148, 36 L.Ed2d 695 (1973};

Schrnic'l v. Fremont County School Dist., 558 F.2d 982, 984 (CATO 1977).

The inquiry into the protected status ot speech is one of lawl not fact, See n. 10. infra

This is not a case like -Gr'vhan, supra, Where an employee speaks out as a citizen on a matter of general concern, not tied

to a personal employment dispute, but arranges to do so privateiy. Nlrs. Givhan's right to protest racial discrimination-a

matter inherently of public concern-is not forfeited by her choice of a private forum. 439 U.S., at 415-416, 99 S.Ct., at

696-697. Here, however, a questionnaire not otherwise of public concern does not attain that status because its subject

matter could, in different circumstances have been the topic of a communication to the public that might be of general

interest. The dissent's analysis of whether discussions of office morale and discipline could be matters of public concern
is beside the point-it does not answer whether this questionnaire is such speech.

9 See Brief for Respondent 9 (“These factors, including the degree of the 'importance’ of plaintist speech, were proper
considerations to be weighed in the Pickering balance."); Tr. of Orai Arg. 30 (Counsei for Respondent) ("l certainly would
not disagree that the content of the questionnaire, whether it affects a matter of great public concern or only a very narrow
internal matter. is a relevant circumstance to be weighed in the Pickering analysis.")

10 "The Constitution has imposed upon this Court final authority to determine the meaning and application of those words
of that instrument which require interpretation to resolve judicial issues. With that responsibility, wears compelled to
examine for ourselves the statements in issue and the circumstances under which they are made to see whether or not
they are ct a character which the principles cf the First Amendment, as adopted by the Due Process C|ause of the
Fourteenth Amendment, protect." Pennekamp v. Fiorio'a, 528 U.S, 331, 335, 66 S.Ct. 1029. 1031, 90 L.Ed. 1295 (1946)
(footnote omitted).

Because of this obligation, we cannot "avoid making an independent constitutional judgment on the facts of the case."
Jacobeilis v. Ohio, 378 U.S. 184, 190, 84 S.Ct. 1676, 1679, 12 L.Ed2d 793 {1964) (Opinion of BRENNAN. J.). See
Edwards v. South Carolr'na, 372 U.S. 229, 235, 83 S.Ct. 680, 683, 9 L.Ed2d 697 (1963); New York Times v. Suliivan,
376 U.S. 254, 285, 84 S.Ct. 710, 728, 11 L.Ed2d 636 (1964); NAACP v. Ciar'bcrne Hardware Co., _- U.S. --»-»-,

,n. 50, 102 S.Ct. 3409, 3427, n. 50, 73 L.Ed2d 1215 (1982).

1 1 Waldron testified that from what he had learned of the events on October 7. Myers "was trying to stir up other people not
to accept the changes [transfers] that had been made`on the memorandum and that were to be implemented." App. 167.
in his view, the questionnaire was a "flnal act of defiance" and that, as a result of Myers' actionl "there were going to be
some severe problems about the changes.“ ibid. Connick testified that he reached a similar conclusion after conducting
his own investigation “Afier | satisfied myself that not only wasn't she accepting the transfer but that she was aermative|y
opposing it and disrupting the routine ot the office by this questionnaire, | called her in [and dismissed her]." App. 130.

12 Cf. Perry Ed. Assn. v. Periy Locai' Ed. Assn., -_U.S. --, ---. 103 S.Ct. 948, 957, 74 L.Ed2d 794 (1983} (proof
of future disruption not necessary to justify denial of access to non-public forum on grounds that the proposed use may
disrupt the property's intended function.); Greer v. Spcck, 424 U.S. 828, 96 S.Ct. 1211. 47 L.Ed2d 505 {1976} (same).

13 The record indicates that some. though not al|, cf the questionnaires were distributed during iunch. Employee speech
which transpires entirely on the employee's own time, and in non-work areas of the office, bring different factors into the
Pickering calculus, and might lead to a different conclusion. Cf. NLRB v. Magnavox Co., 415 U.S. 322, 94 S.Ct. 1099,
39 L.Ed2d 358 (1974).

14 The violation cf such a rule would strengthen Connick's position. See Mt. Heaithy City Board of Ed. v. Doyie. 429 U.S.,
at 284, 97 S.Ct., at 574.

1 Although the Court's opinion states that "if Myers' questionnaire cannot be fairly characterized as constituting speech
on a matter of public concern. it is unnecessary for us to scrutinize the reasons for her discharge," ante, at 1689-‘1690
(footnote omitted). l do not understand it to imply that a governmental employee's First Amendment rights outside the

OD`*~J

 

 

. f 1 4

WESli’i.ihiiit © 2919 "i"hnmscn theaters isn claim ic <zz‘i;;ii‘irti iti.i":`§. presentment ljtf¢;:rits_

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BBl Page 87 Of 118

Connick v. Niyers, 461 U.S. 138 (1983)
103 S.Ct. 1684, 75 L.Ed2d TOB, 1 |ER Cases 178

 

employment context are limited to speech on matters of public concern. To the extent that the Court's opinion may be
read to suggest that the dismissal of a public employee for speech unrelated to a subject of public interest does not
implicate First Amendment interests, | disagree, because our cases establish that public employees enjoy the full range
cf FirstAmendment rights guaranteed to members ofthe general public. Under the balancing test articulated in Pickering,
however, the governments burden tc justify such a dismissal may be lighter. See infra, at 1699, n. 4.

2 Although the parties offered no evidence on whether the subjects addressed by the questionnaire were, in fact, matters
of public concern, extensive local press coverage shows that the issues involved are of interest to the people of Orieans
Parish. Shortiy after the District Court took the case under advisement, a major daily newspaper in New Orieans carried
a seven-paragraph story describing the questionnaire, the events leading to Myers' dismissall and the h|ing ofthis action,
The Times PicayunelThe States item. Dec. 6. 1980, section 1, p. 21, col. 1.The same newspaper also carried a sixteen-
paragraph story when the District Court ruled in Myers' favor, Feb. 11, 1981. section 1, p. 15, col. 2; a nine-paragraph
story when the Court of Appeals affirmed the District Court's decisionl July 28, 1981, section 1, p. 11, col. 1; a twelve-
paragraph story when this Court granted Connick's petition for certiorari, March 9, 1982, section 1, p. 15, col. 5.; and a
seventeen-paragraph story when we heard oral argument Nov. 9, 1982, section 1, p. 13, col. 5.

in addition, matters affecting the internal operations of the Orieans Parish District Attorney's Office often receive
extensive coverage in the same newspaper. For example, The Times Picayune/T he States item carried a lengthy story
reporting that the agency moved to "plush new offices,” and describing in detail the "privacy problem” faced by Assistant
District Attorneys because the Office was unable to obtain modular furniture with which to partition its new space.
January 25, 1981, section 8, p. 13, col. 1. it also carried a sixteen-paragraph story when a committee of the Louisiana
State Senate voted to prohibit petitioner from retaining a public relations specialist July 9. 1982, section 1, p. 14, col. 1.
in light of the public's interest in the operations of the District Attorney's Office in generai, and in the dispute between the
parties in particularl it is quite possible that, contrary to Court's viewl ante, at 1690-1691. Myers' comments concerning
morale and working conditions in the Office would actually have engaged the public's attention had she stated them
publiciy. Moreover, as a general matter, the media frequently carry news stories reporting that personnel policies in
effect at a government agency have resulted in declining employee morale and deteriorating agency performancel

3 Perhaps the simplest example cfa statement by a public employee that would not be protected by the First Amendment
would be answering "No" to a request that the employee perform a lawful task within the scope of his duties Although
such a refusaiis “speech," which implicates First Amendment interests, it is also insubordinationl and as such it may
serve as the basis for a lawful dismissal.

4 indeedl it has been suggested that “a classification that bases the right to First Amendment protection on some estimate of
how much general interest there is in the communication is surely in confiictwith the whole idea cf the First Amendment."
T. Emerson, The System cf Freedom of Expression 554 (1970). The degree to which speech is of interest to the public
may be relevant in determining whether a public employer may constitutionally be required to tolerate some degree of
disruption resulting from its utterance See ante, at 1692-1693. in generai, however, whether a government employee's
speech is of “public concern” must be determined by reference to the broad conception ot the First Amendment's
guarantee of freedom of speech found necessary by the Framers

"to supply the public need for information and education with respect to the significant issues of the times.... Freedom
of discussion, if itwculd fill its historic function in this nation, must embrace all issues aboutwhich information is needed
or appropriate to enable the members of society to cope with the exigencies of their period." Thornhiii v. Aiabama, 310
U.S. 88, 102, 60 S.Ct. 736, 744, 84 L.Ed. 1093 (1940) (footnote omitted).

See Wood v. Georgia, 370 U.S. 375. 388, 82 S.Ct. 1364, 1371, 8 L.Ed2d 569 (1962}.

5 The Court's narrow conception of which matters are of public interest is aiso inconsistent with the broad view of that
concept articulated in our cases dealing with the constitutional limits on liability for invasion of privacy. in Time, inc. v.
Hiii, 385 U.S. 374, 87 S.Ctt 534, 17 L.Ed2d 456 (1967), we held that a defendant may not constitutionally be held liable
for an invasion of privacy resulting from the publication of a false or misleading report of “matters of public interest" in the
absence of proof that the report Was published with knowledge of its falsity or reckless disregard for its truth. id., at 389-
391. 87 S.Ct., at 542-543. |n that action, Hiil had sought damages resulting from the publication of an allegedly false
report that a new play portrayed the experience of him and his family When they were held hostage in their home in a
publicized incident years earlier. We entertained "no doubt that the opening of a new play linked to an actual incident
is a matter of public interest." id., at 388, 87 S.Ct., at 542. See also ch Broadcasting Co. v. Cohn, 420 U.S. 469, 95
S.Ct. 1029, 43 L.Ed2d 328 (1975) (ho|ding that a radio station could not constitutionally be held liable for broadcasting
the name of a rape victim, because the victim's name was contained in public records). Our discussion in Time, inc. v.
Hiil of the breadth of the First Amendment's protections is directly relevant here:

 

thil§.`§i?'l.dit?t’ @ 2919 `i'h<)mson iiteuieis. i\io stains lo oriijiin:-:i til;~`>. ti‘invcrnrz'tent ti`\ioii<.<:i iii

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.552 Page 88 Of 118

Connick v. Myers, 461 U.S. 138 (1983}
103 S.Ct. 1684, 75 L.Ed2d 708, ‘i iER Cases 178

 

"The guarantees of speech and press are not the preserve of political expression or comment upon public affairs,
essential as those are to healthy government One need only pick up any newspaper to comprehend the vast range
of published matter which exposes persons to public view, both private citizens and public ofticiais.... ‘Freedom of
discussion, if it would fulfill its historic function in this nationl must embrace all issues about which information is needed
to cope with the exigencies of their period.' Thornhiii v. Aiabama, 310 U.S. 88, 102 [60 S.Ct. 736, 744, 84 L.Ed. 10931.
‘No suggestion can be found in the Constitution that the freedom there guaranteed for speech and the press bears an
inverse ratio to the timeliness and the importance of the ideas seeking expression.’ Eridges v. Caiiform'a, 314 U.S.
252. 269 [62 S.Ct. 190. 196, 86 L.Ed. 192]." 385 U.S., at 388, 87 S.Ct., st 542.

The quoted passage makes clear that, contrary to the Court's view, ante, at 1688, n. 5, the subjects touched upon in
respondents questionnaire fall within the broad conception of "matters of public interest" that defines the scope of the
constitutional privilege in invasion of privacy cases. See Restatement (Second) of `i'orts § 652D, comment j ( 1977):

"The scope of a matter of legitimate concern tc the public is not limited to ‘news,' in the sense of
reports of current events or activities it extends also to the use of names. |ikenesses or facts in
giving information to the public for purposes of education. amusement or enlightenment, when the
public may reasonably be expected to have a legitimate interest in what is published."

 

End of Do<:ument t`>) 20‘i9 Ti'tcrnson Reulers. No claim to original U.S. Gt)vernnient Wcri<s.

 

WE*S‘YLR‘JV © 2019 Thomson Reuters. i\lo claim to original U.S. C?icvernment Wii)rks. 7 itt

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.553 Page 89 Of 118

EXH|B|T 6

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.554 Page 90 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006}

 

126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42,353, 164 L.Ed.2cl 689, 74 USLW 4257...

126 S.Ct. 1951
Supreme Court of the United States

Gil GARCE'I'I`I et al., Petitioners,
v.
chhard CEBALLOS.

No. 04-473.
l
Argued March 21, 2006.

|
Decided May 30, 2006.

Synopsis

Background: Deputy district attorney filed § 1983
complaint against county and supervisors at district
attorneys‘ office, alleging that he was subject to adverse
employment actions in retaliation for engaging in
protected speech, that is, for writing a disposition
memorandum in which he recommended dismissal of a
case on the basis of purported governmental misconduct
The United States District Court for the Ccntral District
of California, A. Howard Matz, J., granted defendants
motion for summary judgment, and district attorney
appealed The Court of Appeals for the Ninth Circuit,
Rcinhardt, Circuit Judgc, 361 F.3d 1168, reversed and
remanded Certiorari was granted

Holdings: The United States Supreme Court, Justice
Kcnncdy, held that:

when public employees make statements pursuant to their
official duties, they are not speaking as citizens for First
Amendment purposcs, and the Constitution does not
insulate their communications from employer discipline,
and

here, district attorney did not speak as a citizen when he

wrote his memo and, thus, his speech was not protected
by the First Amendment.

Rcversed and remanded

Justice Stevcns filed a dissenting opinion.

Justice Souter filed a dissenting opinion in which Justices
Stcvens and Ginsburg joincd.

Justice Brcyer filed a dissenting opinicn.

**1953 *410 Syrrabns "

Respondcnt Ceballos, a supervising deputy district
attorncy, was asked by defense counsel to review a
case in which, counsel olairncd, the affidavit police
used to obtain a critical search warrant was inaccurate
Concluding after the review that the affidavit made
serious misrepresentations Ceballos relayed his findings
to his supervisors, petitioners here, and followed up with
a disposition memorandum recommending dismissal.
Pctitioncrs nevertheless proceeded with the prosecution
At a hearing on a defense motion to challenge the warrant,
Ceballos recounted his observations about the aflidavit,
but the trial court rejected the challenge Claiming that
petitioners then retaliated against him for his memo
in violation of the First and Fourteenth Amendments,
Ceballos filed a 42 U.S.C. § 1983 suit. The District

Court granted petitioners summary judgment, ruling,

inter alfa, that the memo was not protected speech
because Ceballos wrote it pursuant to his employment
duties, Rcvcrsing, the Ninth Circuit held that the mcmo's
allegations were protected under the First Amendment
analysis in Pickering v. Board of Ed. of Township High
School Di.s't. 205, Will Czy., 391 U.S. 563, 88 S.Ct. 1731,
20 L.Ed2d 8111 and Connick v. Myer,s', 461 U.S. 138, 103
S.Ct. 1684, 75 L.Ed2d 708.

Hela’.‘ When public employees make statements pursuant
to their official duties, they are not speaking as citizens for
First Amendment purposcs, and the Constitution does not
insulate their communications from employer disciplinel
Pp. 1957- 1962.

(a) Two inquiries guide interpretation of the constitutional
protections accorded public employee speech. The first
requires determining whether the employee spoke as a
citizen on a matter of pu blic concern. See Pickering supra
at 568_. 38 S.Ct. 1731. If the answer is no, the employee
has no First Amendment cause of action based on the
cmployer'S reaction to thc speech. See Connicir, .mprn, at
1471 103 S.Ct. 1684 If the answer is yes, the possibility
of a First Amendment claim ariscs. The question becomes
whether the government employer had an adequate

 

lilii»‘§til"iinll*€f` © 2919 "l“hornson i~i<»)uters i`*~io claim to original U.S. thovsrnmeni interim 'i

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.555 Page 91 Of 118

Garcetfi V. Ceballos, 547 U.S. 410 (2006}

 

126 s.ci. 1951, 87 Empl. Prac. Dec. P 42,353, 164 L.`Ed.28'ees`,’"`?”éi°ij§llw`Ei”§`§?`.'.`.“`”"’"'“"`""`"”` "

justification for treating the employee differently from
any other member of the general public. See Pi'ckering,
supra at 568, 88 S.Ct. 1731. This consideration reflects
the importance of the relationship between the speaker‘s
expressions and employment Without a significant degree
of control over its employees‘ *411 words and actions, a
government employer would have little chance to provide
public services efficientlyl Cf. Connick, supra at 143,
103 S.Ct. 1684 Thus, a government entity has broader
discretion to restrict speech when it acts in its employer
role, but the restrictions it imposes must be directed at
speech that has some potential to affect its operatious. On
the other hand, a citizen who works for the government
is nonetheless still a citizen. The First Amendment limits
a public employer's ability to leverage the employment
relationship to restrict, incidentally or intentionally, the
liberties employees enjoy in their capacities as private
citizens. See Perry v. Sirzcz'ermarm, 408 U.S. 593, 597, 92
S.Ct. 2694, 33 L.Ed2d 570. So long as employees are
speaking as citizens about **1954 matters of` public
concern, they must face only those speech restrictions that
are necessary for their employers to operate efficiently
and effectively. See, e.g., Connick, supra at 147. 103 S.Ct.
1684. Pp. 1957 - 1959.

(b) Proper application of the Court's precedents leads
to the conclusion that the First Amendment does not
prohibit managerial discipline based on an employee's
expressions made pursuant to official responsibilities
Because Ceballos' memo falls into this category, his
allegation of unconstitutional retaliation must fail. The
dispositive factor here is not that Ceballos expressed
his views inside his office, rather than publicly, see,
e.g., Gr'vhan v. We.s'terlt Lr'ne Consol'. School Dfsl., 439
U.S. 410, 414, 99 S.Ct. 693, 58 L.Ed2d 619, nor
that the memo concerned the subject matter of his
employment, see, e.g., Pickering suprri, at 573, 88 S.Ct.
1731. Rather, the controlling factor is that Ceballos'
expressions were made pursuant to his official duties
That consideration distinguishes this case from those in
which the First Amendment provides protection against
discipline Ceballos wrote his disposition memo because
that is part of what he was employed to do. He did
not act as a citizen by writing it. The fact that his
duties sometimes required him to speak or write does not
mean his supervisors were prohibited from evaluating his
performance Restricting speech that owes its existence to
a public employee's professional responsibilities does not
infringe any liberties the employee might have enjoyed as

a private citizen. lt simply reflects the exercise of employer
control ever What the employer itself has commissioned or
created. Cf. Rosenberger v. Rec'tor urcm l/l'sitr)rs of Univ, of
Va., 515 U.S. 819, 833_, 115 S.Ct.2510,132 L.Ed2d 700.
This result is consistent with the Court's prior emphasis
on the potential societal value of employee speech and
on affording government employers sufficient discretion
to manage their operations Ceballos' proposed contrary
rule, adopted by the Ninth Circuit, would commit state
and federal courts to a new, permanent, and intrusive role,
mandating judicial oversight of communications between
and among government employees and their superiors
in the course of official business. This displacement of
managerial discretion by judicial supervision finds *412

no support in the Court's precedents The doctrinal
anomaly the Court of Appeals perceived in compelling
public employers to tolerate certain employee speech
made publicly but not speech made pursuant to an
employee's assigned duties misconceives the theoretical
underpinnings of this Court's decisions and is unfounded
as a practical matter. Pp. 1959 - 1962.

(c) Exposing governmental inefficiency and misconduct
is a matter of considerable significance and various
measures have been adopted to protect employees and
provide checks on supervisors who would order unlawful
or otherwise inappropriate actions. These include federal
and state whistle-blower protection laws and labor
codes and, for government attorneys, rules of conduct
and constitutional obligations apart from the First
Amendment. However, the Court's precedents do not
support the existence of a constitutional cause of action
behind every statement a public employee makes in the
course of doing his or her job. P. 1962.

361 F.3d 1168, reversed and remanded

KENNEDY, J., delivered the opinion of the Court, in
which ROBERTS, C. J., and SCALlA, THOMAS, and
ALITO, JJ., joined. STEVENS, J., filed a dissenting
opinion, post, p. 1962. SOUTER, J., filed a dissenting
opinion, in which STEVENS and GINSBURG, .l.l.,
joined, post, p. 1963. **1955 BREYER, J., filed a
dissenting opinion, post, p. 1973.

Attorneys and haw Firms

Dan Himmelfarb, for the United States as amicus curiae,
by special leave of the Court, supporting the petitioners

 

WES“§'LAW © 2019 `i"homson iteuter:-s4 i\io claim to original L.§.i":€, Government Wori<s, 2

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.556 Page 92 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006)

 

126 s.cr. 1951, 87 Empl. Prae. oee. P 42,353, 164 L.Ed2d esa 74 usLW 4257...

Bonnie E. Robin-Vergeer, for respondent

Cindy S. Lee, Counsel of Record, J in S. Choi, Franscell,
Strickland, Roberts & Lawrence, Glendale, California,
Office Of The County Counsel, Raymond G. Fortner,
Jr., County Counsel, Philip S. Miller, Assistant County
Counsel, Doraine F. Meyer, Senior Deputy County
Counsel, Los Angeles, California, Counsei for Petitioners

Cindy S. Lee, Counsei of Record, lin S. Clioi, Franscell,
Strickland, Roberts & Lawrence, Glendale, California,
Counsei for Petitioners Admitted to the Bar of the
Supreme Court on July l7, 1998.

Bonnie l. Robin~Vergeer, Counsel of Record, Scott
L. _Nelson, Brian Wolfman, Public Citizen Litigation
Group, Washington, DC, Humberto Guizar Moreno,
Becerra, Guerrero &. Casillas, Montebello, CA, Counsei
for Respondent.

Opinion
Justice KENNEDY delivered the opinion of the Court,

*413 lt is well settled that “a State cannot condition
public employment on a basis that infringes the
employee's constitutionally protected interest in freedom
of expression.” Connick v. Myers, 461 U.S. 138_, 142, 103
S.Ct. 1684, 75 L.Ed2d 708 (1983). The question presented
by the instant case is whether the First Amendment
protects a government employee from discipline based on
speech made pursuant to the employee's official duties.

I

Respondent Rlchard Ceballos has been employed since
1989 as a deputy district attorney for the Los Angeles
County District Attorney's Office During the period
relevant to this case, Ceballos was a calendar deputy in the
offices Pomona branch, and in this capacity he exercised
certain supervisory responsibilities over other lawyers. In
February 2000, a defense attorney contacted Ceballos
about a pending criminal case The defense attorney said
there were inaccuracies in an affidavit used to obtain a
critical search warrant The attorney informed Ceballos
that he *414 had filed a motion to traverse, or challenge
the warrant, but he also wanted Ceballos to review the
case, According to Ceballos, it was not unusual for defense

 

attorneys to ask calendar deputies to investigate aspects
of pending casesl

After examining the affidavit and visiting the location
it described, Ceballos determined the affidavit contained
serious misrepresentations The affidavit called a long
driveway what Ceballos thought should have been
referred to as a separate roadway. Ceballos also
questioned the aflidavit's statement that tire tracks led
from a stripped-down truck to the premises covered by
the warrant. His doubts arose from his conclusion that the
roadway's composition in some places made it difficult or
impossible to leave visible tire tracks.

Ceballos spoke on the telephone to the warrant affiant,
a deputy sheriff from the Los Angeles County Sheriff‘s
Department, but he did not receive a satisfactory
explanation for the perceived inaccuraciesl He relayed
his findings to his supervisors, petitioners Carol Najera
and Frank Sundstedt, and followed up by preparing a
disposition memorandum The memo explained **1956
Ceballos1 concerns and recommended dismissal of the
case, On March 2, 2000, Ceballos submitted the memo
to Sundstedt for his review. A few days later, Ceballos
presented Sundstedt with another memo, this one
describing a second telephone conversation between
Ceballos and the warrant affiantl

Based on Ceballos' statements, a meeting was held
to discuss the affidavit, Attendees included Ceballos,
Sundstedt, and Najera, as well as the warrant affiant
and other employees from the sheriffs department The
meeting allegedly became heated, with one lieutenant
sharply criticizing Ceballos for his handling of the case.

Despite Ceballos' concerns, Sundstedt decided to proceed
with the prosecution, pending disposition of the defense
motion to traverse The trial court held a hearing on the
motion. Ceballos was called by the defense and recounted

*415 his observations about the affidavit, but the trial
court rejected the challenge to the warrant

Ceballos claims that in the aftermath of these events
he was subjected to a series of retaliatory employment
actionsl The actions included reassignment from his
calendar deputy position to a trial deputy position,
transfer to another courthouse and denial of a promotion
Ceballos initiated an employment grievance, but the
grievance was denied based on a finding that he had

 

BP‘GES‘¥‘LM*~£ @ RO‘iil "i"tion'iaoo §l`<ei.zlors file claire ic;:~ oriental ti 8 i_:`rs;»vi»;\:'i'iiui;-zi"r§ i=’\!o

 

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.557 Page 93 Of 118

Garcetti v. Ceballos, 547 U.S, 410 (2006}

126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42,353, 164 L.Ed2d 689, 74 USLW 4257...

not suffered any retaliation. Unsatisfied, Ceballos sued
in the United States District Court for the Central
District of California, asserting, as relevant here, a
claim under Rev. Stat. § 1979, 42 U.S.C. § 1983. He
alleged petitioners violated the First and Fourteenth
Amendments by retaliating against him based on his
memo of March 2.

Petitioners responded that no retaliatory actions were
taken against Ceballos and that all the actions of which
he complained were explained by legitimate reasons such
as staffing needs. They further contended that, in any
event, Ceballos' memo was not protected speech under
the First Amendment. Petitioners moved for summary
judgment and the District Court granted their motion.
Noting that Ceballos wrote his memo pursuant to his
employment duties, the court concluded he was not
entitled to First Amendment protection for the memo's
contents. It held in the alternative that even if Ceballos'
speech was constitutionally protected petitioners had
qualified immunity because the rights Ceballos asserted
were not clearly established

The Court of Appeals for the Ninth Circuit reversed,
holding that “Ceballos's allegations of wrongdoing in
the memorandum constitute protected speech under the
First Amendment.” 361 F.3d 1168, 1173 (_C.A.9 2004).
In reaching its conclusion the court looked to the First

Amendment analysis set forth in Pickering v. Board of

Ed. of Township Higft School Dist. 205, Will Cty., 391
U.S. 563, 88 S.Ct. 1731, 20 L.Ed2d 811 (1968), and
C,`onm'ck. supra 103 S.Ct. 1684 Connick instructs courts
to begin by considering *416 whether the expressions
in question were made by the speaker “as a citizen upon
matters of public concern.” See id., at 146_147, i03 S.Ct.
1684, The Court of Appeals determined that Ceballos'
memc, which recited what he thought to be governmental
misconduct was “inherently a matter of public concern.”
361 F.3d, at il74. The court did not, however, consider
whether the speech Was made in Ceballos' capacity as a
citizen. Rather, it relied on Circuit precedent rejecting
the idea that “a public employee's speech is deprived of
First Amendment protection whenever those views are
expressed to government workers or others, pursuant to
an employment responsibility.” Id., at 1174-1 1'15 (citing
cases including **1957 Rorh v. Veterrm'.rAdmfn. ofGovt.
of United States, 856 F.2d 1401 (C.A.9 1988)).

Having concluded that Ceballos' memo satisfied the
public-concern requirement the Court of Appeals
proceeded to balance Ceballos' interest in his speech
against his supervisors‘ interest in responding to it. See
Pickering supra at 568, 88 S.Ct. 1731. The court struck
the balance in Ceballos' favor, noting that petitioners
“failed even to suggest disruption or inefficiency in the
workings of the District Attorney's Office” as a result
of the memo. See 361 F.3d at 1180. The court further
concluded that Ceballos' First Amendment rights were
clearly established and that petitioners' actions were not
objectively reasonable See id., at 1181¢3182.

Judge O'Scannlain specially concurred Agrceing that the
panel's decision was compelled by Circuit precedent he
nevertheless concluded Circuit law should be revisited
and overruled See frf., at 1185. Judge O'Scannlain
emphasized the distinction “between speech offered by
a public employee acting as an employee carrying out
his or her ordinary job duties and that spoken by an
employee acting as a citizen expressing his or her personal
views on disputed matters of public import.” Ia'., at
llS"/'. fn his view, “when public employees speak in the
course of carrying out their routine, required employment
obligations, they have no personal interest *417 in the
content of that speech that gives rise to a First Amendment
right.” In'., at 1189.

We granted certiorari, 543 U.S. lfSo, i25 S.Ct. 1395, 161
L.Ed2d 188 (2005), and we now reverse.

II

As the Court's decisions have noted, for many years
“the unchallenged dogma was that a public employee
had no right to object to conditions placed upon the
terms of employment_including those which restricted
the exercise of constitutional rights.” Cormi`clc, 461 U.S.,
at 143, 103 S.Ct. l684. That dogma has been qualified in
important respects See in’., at 144-145, 103 S.Ct. 1684.
The Court has made clear that public employees do not
Surrender all their First Amendment rights by reason of
their employment Rather, the First Amendment protects
a public employee's right, in certain circumstances, to
speak as a citizen addressing matters of public concern.
See, e.g., Pickering supra at 568_, 88 S.Ct. 1731; Connick,
sapm, at 147, 103 S.Ct. 1684; Ran/cin v. Mr:Pherson, 483
U.s. 378, 384__ 107 s.Cr.. 2391, 97 L.Ed2d 315 (1937);

 

WES`¥`LAW © 20'1&1 Tl"iomson ftauters. f'\lo claim in orig§na,l t_.l>$ Govr-:`rr:!nr;ent Wort;e. a

Garcetti v. Ceballos, 547 U.S. 410 (2006)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.558 Page 94 Of 118

 

126 S.Ct. 195‘1, 87 Emp|. Prac. Dec. F’ 42,353, 164 L.Ed2d 689, 74 USLW 4257...

United States v. Treasury Empfoyees, 513 U.S. 454, 466,
115 S.Ct. 1003, 130 L.Ed2d 964 (1995).

Pickering provides a useful starting point in explaining
the Court's doctrine. There the relevant speech was a
teacher's letter to a local newspaper addressing issues
including the funding policies of his school board. 391
U.S., at 566, 88 S.Ct. i73l. “The problem in any case,”
the Court stated, “is to arrive at a balance between the
interests of the teacher, as a citizen, in commenting upon
matters of public concern and the interest of the State,
as an employer, in promoting the efficiency of the public
services it performs through its employees.” ld.. at 568, 88
S.Ct. 1731. The Court found the teacher's speech “neither

{was] shown nor can be presumed to have in any way -

either impeded the teacher's proper performance of his
daily duties in the classroom or to have interfered with the
regular operation of the schools generally.” [ti., at 572-
573, 88 S.Ct. 1731 (footnote omitted). Thus, the Court
concluded that “the interest of the school administration
in limiting teachers' opportunities to contribute to public
debate is not significantly *418 greater than its interest
in limiting a similar contribution "‘*1958 by any member
of the general public.” Ici'., at 573, 88 S.Ct. 1731.

Pickering and the cases decided in its wake identify
two inquiries to guide interpretation of the constitutional
protections accorded to public employee speech. The first
requires determining whether the employee spoke as a
citizen on a matter of public concern. See id., at 568, 88
S.Ct. 1731. lf the answer is no, the employee has no First
Amendment cause of action based on his or her employer's
reaction to the speech. See Connick, supra, at 147, 103
S.Ct. 1684. If the answer is yes, then the possibility of
a First Amendment claim arises. The question becomes
whether the relevant government entity had an adequate
justification for treating the employee differently from any
other member of the general public. See Pickering 391
U.S., at 568, 88 S.Ct. 1731. This consideration reflects
the importance of the relationship between the speaker‘s
expressions and employment A government entity has
broader discretion to restrict speech when it acts in its
role as employer, but the restrictions it imposes must be
directed at speech that has some potential to affect the
entity's operations

To be sure, conducting these inquiries sometimes has
proved difficult This is the necessary product of “the
enormous variety of fact situations in which critical

 

WE§S`€‘LAW du 2{?10 "1`1'»ornsr;)r\ ltoi.ster:s §\£c item to eng

 

statements by teachers and other public employees may
be thought by their superiors to furnish grounds
for dismissal.” Id., at 569., 88 S.Ct. 1731 The Court's
overarching objectives though, are evident

When a citizen enters government service, the citizen by
necessity must accept certain limitations on his or her
freedom. See, e.g., Waters v. Clmrt‘lu`lf, 511 U.S. 661,
671, 114 S.Ct 1878, 128 L.Ed2d 686 (1994) (plurality
opinion) (“[T]he government as employer indeed has far
broader powers than does the government as sovereign”).
Governrnent employers like private employers need a
significant degree of control over their employeest words
and actions; without it, there would be little chance
for the efficient provision of public services Cf. *419
Co)i.m`r/c, supra at 143, 103 S.Ct. 1684 (“[G]overnment
offices could not function if every employment decision

became a constitutional matter”). Public employees

moreover, often occupy trusted positions in society. When
they speak out, they can express views that contravene
governmental policies or impair the proper performance
of governmental functions

At the same time, the Court has recognized that a
citizen who works for the government is nonetheless
a citizen. The First Amendment limits the ability of a
public employer to leverage the employment relationship
to restrict, incidentally or intentionally, the liberties
employees enjoy in their capacities as private citizens See
Perry v. Sinderrmmu. 408 U.S. 593, 597, 92 S.Ct. 2694, 33
L.Ed2d 570 (1972). So long as employees are speaking as
citizens about matters of public concern, they must face
only those speech restrictions that are necessary for their
employers to operate efficiently and effectively See, e.g.,
Connic/r, .ruprrr, at 147_, 103 S.Ct. 1684 (“Our responsibility
is to ensure that citizens are not deprived of fundamental
rights by virtue of working for the government”).

The Court's employee-speech jurisprudence protects, of
course, the constitutional rights of public employees Yet
the First Amendment interests at stake extend beyond
the individual speaker. The Court has acknowledged the
importance of promoting the public's interest in receiving
the well-informed views of government employees
engaging in civic discussion. Pickering again provides an
instructive example, The Court characterized its ** 1959

holding as rejecting the attempt of school administrators
to “limi[t] teachers' opportunities to contribute to public
debate.” 391 U.S., at 573, 88 S.Ct. 1731. It also noted

tl§:')vrz rz‘:: sets lf`v‘o: its

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.559 Page 95 Of 118

Garcettl v. Ceballos, 547 U.S. 410 (2006}

 

126 S.Ct. 1951, 87 Empl. Prac. DeC. P 42,353, 164 L.Ed2d 689, 74 USLW 4257...

that teachers are “the members of a community most
likely to have informed and definite opinions” about
school expenditures Id., at 572, 88 S.Ct. 1731, The Court's
approach acknowledged the necessity for informed,
vibrant dialogue in a democratic society. It suggested, in
addition, that widespread costs may arise when dialogue
is repressed. T he Court's more recent cases have expressed
similar concerns *420 See, e.g., Scm Dr.'egr') v. Roe, 543
U.S. 77, 82, 125 S.Ct. 521, 160 L.Ed2d 410 (2004) (per
curiam) (“Were [public employees] not able to speak on
[the operation of their employers], the community would
be deprived of informed opinions on important public
issues The interest at stake is as much the public's interest
in receiving informed opinion as it is the employee's own
right to disseminate it” (citation omitted)); cf. Treasury
Employees, 513 U.S., at 470, 115 S.Ct. 1003 (“The large-
scale disincentive to Government employees' expression
also imposes a significant burden on the public's right to
read and hear what the employees would otherwise have
written and said”).

The Court's decisions, then, have sought both to
promote the individual and societal interests that are
served when employees speak as citizens on matters of
public concern and to respect the needs of government
employers attempting to perform their important public
functions See, e.g., Rnrtkr'n, 483 U.S., at 384, 107
S.Ct. 2891 (recognizing “the dual role of the public
employer as a provider of public services and as a
government entity operating under the constraints of the
First Amendment”). Underlying our cases has been the
premise that while the First Amendment invests public
employees with certain rights, it does not empower them to
“constitutionalize the employee grievance.” Connick, 461
U.S., at 154, 103 S.Ct. 1684.

III

With these principles in mind we turn to the instant case,
Respondent Ceballos believed the affidavit used to obtain
a search warrant contained serious misrepresentations He
conveyed his opinion and recommendation in a memo to
his supervisor. That Ceballos expressed his views inside his
office, rather than publicly, is not dispositive Employees
in some cases may receive First Amendment protection
for expressions made at work. See, e.g., Gi'vhrm v. Western
Lr`ne Consof. School Dist., 439 U.S. 410, 414_. 99 S.Ct. 693,
58 L.Ed2d 619 (1979). Many citizens do much of their

talking inside their respective workplaces and it would not
serve the goal of treating public *421 employees like “any
member of the general public,” Pickering 391 U.S.q at 573,
88 S.Ct. 1731, to hold that all speech within the office is
automatically exposed to restriction.

The memo concerned the subject matter of Ceballos'
employment but this, too, is nondispositive. The First
Amendment protects some expressions related to the
speaker'sjob. See, e.g., fbicf.' Gz'vfcan, supra at 414, 99 S.Ct.
693. As the Court noted in Pickering “Teachers are, as
a class, the members of a community most likely to have
informed and definite opinions as to how funds allotted to
the operation of the schools should be spent Accordingly,
it is essential that they be able to speak out freely on such
questions without fear of retaliatory dismissal.” 391 U.S.,
at 5721 88 S.Ct. 1731. The same is true of many other
categories of public employees

The _Controlling factor in Ceballos' case is that his
expressions were *"‘1960 made pursuant to his duties
as a calendar deputy, See Brief for Respondent 4
(“Ceballos does not dispute that he prepared the
memorandum ‘pursuant to his duties as a prosecutor’
”). That consideration_the fact that Ceballos spoke
as a prosecutor fulfilling a responsibility to advise his
supervisor about how best to proceed with a pending case
_distinguishes Ceballos' case from those in which the
First Amendment provides protection against discipline.
We hold that when public employees make statements
pursuant to their official duties, the employees are not
speaking as citizens for First Amendment purposes and
the Constitution does not insulate their communications
from employer discipline

Ceballos wrote his disposition memo because that is
part of` what he, as a calendar deputy, was employed
to do. It is immaterial whether he experienced some
personal gratification from writing the memo; his First
Amendment rights do not depend on his job satisfaction
The significant point is that the memo was written
pursuant to Ceballos1 official duties Restricting speech
that owes its existence to a public employee's professional
responsibilities does not infringe *422 any liberties the
employee might have enjoyed as a private citizen. It
simply reflects the exercise of employer control over what
the employer itself has commissioned or created Cf.
Rr)sr_'ribergcr v. Rcc'ror and f".i.rilor.rchniv. ofan 515 U.S.
8191 833_. 115 S.Ct. 2510, 132 L.Ed2d 700 (1995) (“[W]hen

 

W`E§:i°flui§irlf © 2010 ”l"hcmson Houter's etc claim to original 113 flim_;ernmcrzi Works. rt

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BGO Page 96 Of 118

Garcetti v. Cel:ialios1 547 UHS. 410 (2006}

 

126 s.ct. 1951, sr Empl. Prac. oec. P 42,353, 164 L.Ed2d esa 74 U`§°il"vv"¢tzer...'

the government appropriates public funds to promote a
particular policy of its own it is entitled to say what it
wishes”). Contrast, for example, the expressions made by
the speaker in Pickering whose letter to the newspaper
had no official significance and bore similarities to letters
submitted by numerous citizens every day.

Ceballos did not act as a citizen when he went
about conducting his daily professional activities such
as supervising attorneys, investigating charges and
preparing filings In the same way he did not speak as
a citizen by writing a memo that addressed the proper
disposition of a pending criminal case, When he went to
work and performed the tasks he was paid to perform,
Ceballos acted as a government employee The fact that
his duties sometimes required him to speak or write does
not mean his supervisors were prohibited from evaluating
his performance

This result is consistent with our precedents' attention to
the potential societal value of employee speech. See supra
at 1958 - 1959. Refusing to recognize First Amendment
claims based on government employees work product
does not prevent them from participating in public debate.
The employees retain the prospect of constitutional
protection for their contributions to the civic discourse.
This prospect of protection, however, does not invest them
with a right to perform their jobs however they see fit.

Our holding likewise is supported by the emphasis of our
precedents on affording government employers sufficient
discretion to manage their operations Employers have
heightened interests in controlling speech made by
an employee in his or her professional capacity.
Official communications have official consequences
creating a need for substantive consistency and clarity.
Supervisors must ensure *423 that their employees'
official communications are accurate, demonstrate sound
judgment, and promote the employer's mission. Ceballos'
memo is illustrative It demanded the attention of
his supervisors and led to a heated meeting with
employees from the sheriffs department If Ceballos'
superiors thought his memo was inflammatory or **1961
misguided, they had the authority to take proper
corrective action.

Ceballos' proposed contrary rule, adopted by the Court
of Appeals, would commit state and federal courts
to a new, perrnanent, and intrusive role, mandating

judicial oversight of communications between and among
government employees and their superiors in the course
of official business This displacement of managerial
discretion by judicial supervision finds no support
in our precedents When an employee speaks as a
citizen addressing a matter of public concern, the
First Amendment requires a delicate balancing of the
competing interests surrounding the speech and its
consequences When, however, the employee is simply
performing his or her job duties, there is no warrant for
a similar degree of scrutiny. To hold otherwise would be
to demand permanent judicial intervention in the conduct
of governmental operations to a degree inconsistent with
sound principles of federalism and the separation of
powers

The Court of Appeals based its holding in part on what
it perceived as a doctrinal anomaly. The court suggested
it would be inconsistent to compel public employers to
tolerate certain employee speech made publicly but not
speech made pursuant to an employee's assigned duties
See 361 F.3d, at 1176 This objection misconceives the
theoretical underpinnings of our decisions Employees
who make public statements outside the course of
performing their official duties retain some possibility
of First Amendment protection because that is the kind
of activity engaged in by citizens who do not work for
the government The same goes for writing a letter to a
local newspaper, see Pickering supra 88 S.Ct. 1731, or
discussing politics with a co~worker, see *424 ch)'ci'n,
483 U,S. 378, 107 S.Ct. 2891. When a public employee
speaks pursuant to employment responsibilities however,
there is no relevant analogue to speech by citizens who are
not government employees

The Court of Appeals' concern also is unfounded as
a practical matter. The perceived anomaly, it should
be noted, is limited in scope: It relates only to the
expressions an employee makes pursuant to his or her
official responsibilities not to statements or complaints
(such as those at issue in cases like Pickering and Connick
) that are made outside the duties of employment If,
moreover, a government employer is troubled by the
perceived anomaly, it has the means at hand to avoid it. A
public employer that wishes to encourage its employees to
voice concerns privately retains the option of instituting
internal policies and procedures that are receptive to
employee criticism Giving employees an internal forum
for their speech will discourage them from concluding that

 

 

WES`E`L.€§W @ 20t0 i’hoinson Reutars. l\éo claim to origins-ii il $3. C§oa.'arnrncnt Wr.~ti<s. `;?"

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.BGl Page 97 Of 118

Garcet!i V. Ceballos, 547 U.S. 410 (2006}

 

126 s.ct. 1951. er Empi. Prae. Dec. P 42,353, 164 L.Ed.zd sss 74 uvav 4257... …

the safest avenue of expression is to state their views in
public.

Proper application of our precedents thus leads to
the conclusion that the First Amendment does not
prohibit managerial discipline based on an employee's
expressions made pursuant to official responsibilities
Because Ceballos' memo falls into this category, his
allegation of unconstitutional retaliation must fail.

Two final points warrant mentioning First, as indicated
above, the parties in this case do not dispute that Ceballos
wrote his disposition memo pursuant to his employment
duties. We thus have no occasion to articulate a
comprehensive framework for defining the scope of an
employee's duties in cases where there is room for serious
debate. We reject, however, the suggestion that employers
can restrict employees' rights by creating excessively broad
job descriptions See post. at 1965, n. 2 (SOUTER, J.,
dissenting). The proper inquiry is a practical one. **1962
Formal job descriptions often bear little resemblance to
the duties an employee actually is *425 expected to
perform, and the listing of a given task in an employee's
written job description is neither necessary nor sufficient
to demonstrate that conducting the task is within the scope
ofthe employee's professional duties for First Amendment
purposes

Second, Justice SOUTER suggests today's decision may
have important ramifications for academic freedom, at
least as a constitutional value. See post at 1969 -
1970. There is some argument that expression related to
academic scholarship or classroom instruction implicates
additional constitutional interests that are not fully
accounted for by this Court's customary employee-speech
jurisprudence We need not, and for that reason do not,
decide whether the analysis we conduct today would apply
in the same manner to a case involving speech related to
scholarship or teaching

IV

Exposing governmental inefficiency and misconduct is a
matter of considerable significance As the Court noted
in Connick public employers should, “as a matter of
good judgment,” be “receptive to constructive criticism
offered by their employees.” 461 U.S., at 149, 103 S.Ct.
1684 The dictates of sound judgment are reinforced

by the powerful network of legislative enactments-
such as whistle-blower protection laws and labor codes
_available to those who seek to expose wrongdoingl
See, e.g., 5 U.S.C. § 2302(b)(8); Cal. Govt.Code Ann.
§ 8547.8 (West 2005); Cal. Lab.Code Ann. § 1102.5
(West Supp.2006). Cases involving government attorneys
implicate additional safeguards in the form of, for
example, rules of` conduct and constitutional obligations
apart from the First Amendment. See, e.g., Cal. Rulc
Prof`. Conduct 5-110 (2005) ( “A member in government
service shall not institute or cause to be instituted criminal
charges when the member knows or should know that the
charges are not supported by probable cause”); Brr¢rfy v.
Marvinan 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed2d 215
(1963). These imperatives, as well as obligations arising
from any *426 other applicable constitutional provisions
and mandates of the criminal and civil laws, protect
employees and provide checks on supervisors who would
order unlawful or otherwise inappropriate actions

We reject, however, the notion that the First Amendment
shields from discipline the expressions employees make
pursuant to their professional duties. Our precedents do
not support the existence of a constitutional cause of
action behind every statement a public employee makes in
the course of doing his or her job.

The judgment of the Court of Appeals is reversed, and
the case is remanded for proceedings consistent with this
opinion.

lt is so ordered

Justice STEVENS, dissenting

The proper answer to the question “whether the First
Amendment protects a government employee from
discipline based on speech made pursuant to the
employee's official duties,” ante, at 1955, is “Sometimes,’1
not “Never.” Of course a supervisor may take corrective
action when such speech is “inflammatory or misguided,”
ante, at l960 -1961. But what if it is just unwelcome speech
because it reveals facts that the supervisor would rather

_ itt
not have anyone else discover?

*"‘1963 *427 As Justice SOUTER explains public
employees are still citizens while they are in the office.
The notion that there is a categorical difference between
speaking as a citizen and speaking in the course of one's

 

idi§i",i‘i`tit*s”tl ©1530'£5»1 "l`horuson Ftatilars. !`\lo claim to original 1133 C§l»ovcn'zomni Worh:-;. ll

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.562 Page 98 Of 113

Garcetti v. Ceballos, 547 U.S. 410 (2006]

 

126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42.353, 164 L.Ed2d 689, 74 USLW 4257...

employment is quite wrong. Over a quarter of a century
has passed since then-Justice Rehnquist, writing for a
unanimous Court, rejected “the conclusion that a public
employee forfeits his protection against governmental
abridgment of freedom of speech if he decides to express
his views privately rather than publicly.” Givhar.r v.
Western Lr‘ne Consol. School Dist., 439 U.S. 410, 414, 99
S.Ct. 693, 58 L.Ed2d 619 (1979). We had no difficulty
recognizing that the First Amendment applied when
Bessie Givhan, an Engiish teacher, raised concerns about
the school's racist employment practices to the principal
See inl, at 413-416, 99 S.Ct. 693. Our silence as to
whether or not her speech was made pursuant to her job
duties demonstrates that the point was immaterial That
is equally true today, for it is senseless to let constitutional
protection for exactly the same words hinge on whether
they fall within a job description Moreover, it seems
perverse to fashion a new rule that provides employees
with an incentive to voice their concerns publicly before
talking frankly to their superiors

Whjle today's novel conclusion to the contrary may not
be “inflammatory,” for the reasons stated in Justice
'SOUTER's dissenting opinion it is surely “misguided.”

Justice SOUTER, with whom Justice STEVENS and
Justice GINSBURG join, dissenting
The Court holds that “when public employees make
statements pursuant to their official duties, the employees
are not speaking as citizens for First Amendment
purposes and the Constitution does not insulate their
communications from employer discipline.” Ante, at 1960.
l respectfully dissent. *428 I agree with the majority
that a government employer has substantial interests
in effectuating its chosen policy and objectives and in
demanding competence honesty, and judgment from
employees who speak for it in doing their work. But I
would hold that private and public interests in addressing
n official wrongdoing and threats to health and safety
can outweigh the government's stake in the efficient
implementation of policy, and when they do public
employees who speak on these matters in the course of
their duties should be eligible to claim First Amendment
protection.

Open speech by a private citizen on a matter of public
importance lies at the heart of expression subject to
protection by the First Amendment. See. e.g., Scheuck
v. Pro-C'hoice Network of We.rtcrrr N. Y., 519 U.S. 35'.",
377, 117 S.Ct. 855, 137 L.Ed.?.d l {1997), At the other
extreme, **1964 a statement by a government employee
complaining about nothing beyond treatment under
personnel rules raises no greater claim to constitutional
protection against retaliatory response than the remarks
of a private employee See Connick v. Myers, 461 U.S. 138,
1471 103 S.Ct. 1684, 75 L.Ed2d 708 (1983). in between
these points lies a public employee's speech unwelcome
to the government but on a significant public issue Such
an employee speaking as a citizen, that is, with a citizen's
interest, is protected from reprisal unless the statements
are too damaging to the government's capacity to conduct
public business to be justified by any individual or public
benefit thought to flow from the statements Pickering v.
Born'rt`o]*`Erf. r)fihwns)'u'[) Hiin School Dist. 205, Wr'il Cty.,
391 U.S. 563, 568, 88 S.Ct. 1731. 20 L.Ed2d 811 (1968).
Entitlement to protection is thus not absolute

This significant1 albeit qualified, protection of public
employees who irritate the government is understood
to flow from the First Amendment, in part, because a
government paycheck does nothing to eliminate the value
to an individual of speaking on public matters and there
is no good *429 reason for categorically discounting a
speaker's interest in commenting on a matter of public
concern just because the government employs him. Sti|l,
the First Amendment safeguard rests on something more,
being the value to the public of receiving the opinions
and information that a public employee may disclose
“Government employees are often in the best position
to know what ails the agencies for which they work.”
Woters v. Churchr‘ll, 511 U.S. 661, 674, 1 14 S.Ct. 1878, 128
L.Ed2d 686 (1994).

'l`he reason that protection of employee speech is qualified
is that it can distract co-workers and supervisors from
their tasks at hand and thwart the implementation of
legitimate policy, the risks of which grow greater the
closer the employee's speech gets to commenting on
his own workplace and responsibilities It is one thing
for an office clerk to say there is waste in government
and quite another to charge that his own department
pays full-time salaries to part-time workers Even so,
we have regarded eligibility for protection by Pickering
balancing as the proper approach when an employee

 

WESVLAW © 2010 intimation Houter's l\lo claim to original 1131 §§ovemnient l!\.forli;s. §

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.563 Page 99 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006)

 

126 s.ct. 1951. 87 Emp!. Prac. oec. P 42,353, 164 L.Ed.2d 689, 74 usva 4"257...

speaks critically about the administration of` his own
government employer. In Gz'vhon v. Western Lfne Consol.
School Dist., 439 U.S. 410, 99 S.Ct. 693, 58 L.Ed2d 619
(1979), we followed Pickering when a teacher was fired for
complaining to a superior about the racial composition
of the school's administrative cafeteria, and library staffs
439 U.S., at 413-414, 99 S.Ct. 693, and the same point
was clear in Modison Joinr School Disr. No. 8 v. Wiscous:.'n
Employmenr Relarions Comm‘n, 429 U.S. 167, 97 S.Ct.
421, 50 L.Ed2d 376 (1976). That case was decided, in
` part, with reference to the Pickering framework, and the
Court there held that a schoolteacher speaking out on
behalf of himself and others at a public school board
meeting could not be penalized for criticizing pending
collective-bargaining negotiations affecting professional
employment. Madi`son noted that the teacher “addressed
the school board not merely as one of its employees but
also as a concerned citizen, seeking to express his views
on an important decision of` his government.” *430 429
U.S., at 174»175, 97 S.Ct. 421. In each case, the Court
realized that a public employee can wear a citizen's hat
when speaking on subjects closely tied to the employee's
own job, and Givhon stands for the same conclusion even
when the speech is not addressed to the public at large Cf.
Pegram v. Herdrich, 530 U.S. 211, 225, 120 S.Ct. 2143, 147
L.Ed2d 164 (2000) (recognizing that, factually, a **1965
trustee under the Employee Retirement Income Security
Act of 1974 can both act as ERISA fiduciary and act on
behalf of the employer).

The difference between a case like Gi'vhan and this one is
that the subject of Ceballos's speech fell within the scope
of his job responsibilities whereas choosing personnel
was not what the teacher was hired to do. The effect
of the majority‘s constitutional line between these two
cases, then, is that a Gr'vhrm' schoolteacher is protected
when complaining to the principal about hiring policy, but
a school personnel officer would not be if he protested
that the principal disapproved of hiring minority job

applicants This is an odd place to draw a distinction, l

and while necessary judicial line-drawing sometimes looks
arbitrary, any distinction obliges a court to justify its
choice Here, there is no adequate justification for the
majority‘s line categorically denying Pickering protection
to any speech uttered “pursuant to official duties,” ome,
at 1960.

As all agree, the qualified speech protection embodied
in Pickering balancing resolves the tension between

individual and public interests in the speech, on the
one hand, and the government's interest in operating
efficiently without distraction or embarrassment by
talkative or headline-grabbing employees The need for a
balance hardly disappears when an employee speaks on
matters his job requires him to address; rather, it seems
obvious that the individual and public *431 value of
such speech is no less, and may well be greater, when the
employee speaks pursuant to his duties in addressing a
subject he knows intimately for the very reason that it falls

within his duties 2

As for the importance of such speech to the individual, it
stands to reason that a citizen may well place a very high
value on a right to speak on the public issues he decides to
make the subject of his work day afterday. Would anyone
doubt that a school principal evaluating the performance
of teachers for promotion or pay adjustment retains a
citizen's interest in addressing the quality of teaching
in the schools? (Still, the majority indicates he could
be fired without First Amendment recourse for fair but
unfavorable comment when the teacher under review is
the superintendents daughter.) Would anyone deny that
a prosecutor like Richard Ceballos may claim the interest
of any citizen in *"‘1966 speaking out against a rogue law
enforcement officer, simply because his job requires him to
express a judgment about the officer's performance? (But
the majority says the First Amendment gives Ceballos no
protection, even if his judgment in this case was sound and
appropriately expressed.)

Indeed, the very idea of categorically separating the
citizen's interest from the employee's interest ignores the
fact that the ranks of public service include those who
share the poet‘s “object to unite [m]y avocation and

my vocation”; 3 these citizen servants are the ones whose
civic interest rises highest when they speak pursuant to
their duties, and these are exactly the ones government

employers most want to attract. 4 There is no question
that public employees speaking on matters they are
obliged to address would generally *433 place a high
value on a right to speak, as any responsible citizen would.

Nor is there any reason to raise the counterintuitive
question whether the public interest in hearing informed
employees evaporates when they speak as required on
some subject at the core of their jobs Last Term,
we recalled the public value that the Pickering Court

 

‘J‘r`Ei§`ft.i'~tv'vl © 2010"1"£1<)11@3{)11 insurers rio claim to minimal ll.§i tjr_)vr.>z'mnonl interim 10

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.564 Page 100 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006)

 

126 S.Ct. 1951. 87 Empl. Prac. Dec. P 42,353, 164 L.Ed.2d 689, 74 USLW 4257...

perceived in the speech of public employees as a class:
“Underlying the decision in Pickering is the recognition
that public employees are often the members of the
community who are likely to have informed opinions as to
the operations of their public employers, operations which
are of substantial concern to the public. Were they not
able to speak on these matters, the community would be
deprived of informed opinions on important public issues
The interest at stake is as much the public's interest in
receiving informed opinion as it is the employee's own
right to disseminate it.” San Diego v. Roe. 543 U.S. 77,
82, 125 S.Ct. 521, 160 L.Ed.2d 410 (2004) (per curiam)
(citation omitted). This is not a whit less true when an
employee's job duties require him to speak about such
things: when, for example, a public auditor speaks on
his discovery of embezzlement of public funds, when a
building inspector makes an obligatory **1967 report
of an attempt to bribe him, or When a law enforcement
officer expressly balks at a superior's order to violate
constitutional rights he is sworn to protect. (The majority,
however, places all these speakers beyond the reach of
First Amendment protection against retaliation.)

Nothing, then, accountable on the individual and public
side of the Pickering balance changes when an employee
speaks “pursuant” to public duties. On the side of the
government employer, however, something is different,
and to this extent, I agree with the majority of the Court,
The majority is rightly concerned that the employee who
speaks out on matters subject to comment in doing his
own work has the greater leverage to create office uproars
and fracture the government's authority to set policy to be
cavried out *434 coherently through the ranks. “Ofiicial
communications have official consequences, creating a
need for substantive consistency and clarity. Supervisors
must ensure that their employees' official communications
are accurate, demonstrate sound judgment, and promote
the employer's mission.” A_nte, at 1960. Up to a point,
then, the majority makes good points: government needs
civility in the workplace, consistency in policy, and
honesty and competence in public service

But why do the majority‘s concerns, which we all
share, require categorical exclusion of First Amendment
protection against any official retaliation for things said
on the job? Is it not possible to respect the unchallenged
individual and public interests in the speech through
a Pickering balance without drawing the strange line I
mentioned before, supra, at 1965? This is, to be sure, a

matter of judgment, but the judgment has to account
for the undoubted value of speech to those, and by
those, whose specific public job responsibilities bring
them face to face with wrongdoing and incompetence
in government, who refuse to avert their eyes and
shut their mouths. And it has to account for the
need actually to disrupt government if its officials are
corrupt or dangerously incompetent See n. 4, supra
lt is thus no adequate justification for the suppression
of potentially valuable information simply to recognize
that the government has a huge interest in managing its
employees and preventing the occasionally irresponsible
one from turning his job into a bully pulpit. Even there, the
lesson of Pickering (and the object of most constitutional
adjudication) is still to the point: when constitutionally
significant interests clash, resist the demand for winner-
take-all; try to make adjustments that serve all of the
values at stake.

Two reasons in particular make me think an adjustment
using the basic Pickering balancing scheme is perfectly
feasible here. First, the extent of the government's
legitimate authority over subjects of speech required by a
public job *435 can be recognized in advance by setting
in effect a minimum heft for comments with any claim to
outweigh it. Thus, the risks to the government are great
enough for us to hold from the outset that an employee
commenting on subjects in the course of duties should not
prevail on balance unless he speaks on a matter of unusual
importance and satisfies high standards of responsibility
in the way he does it. The examples I have already given
indicate the eligible subject matter, and it is fair to say
that only comment on official dishonesty, deliberately
unconstitutional action, other serious wrongdoing, or
threats to health and safety can weigh out in an employee's
favor. If promulgation of this standard should fail to
discourage meritless actions premised on 42 U.S.C. § 1983
(or Bt‘ven.r **1968 v. Six Unknown Feri Nm‘cori'rs Agant.r,
403 U.S. 388, 91 S.Ct. 1999_. 29 L.Ed.2t1619(l97l)) before
they get filed, the standard itself would sift them out at the

summary-judgment stage. 5

My second reason for adapting Pickering to the
circumstances at hand is the experience in Circuits
that have recognized claims like Ceballos‘s here. First
Amendment protection less circumscribed than what I
would recognize has been available in the Ninth Circuit
for over 17 years, and neither there nor in other Circuits
that accept claims like this one has there been a debilitating

 

Wii§i‘i`i,a*v"‘f © 2919 Ti'ion'ison listings No claim to original ti.;€»l disaster ._

   

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.565 Page 101 Of 118

Garcatti v. Cebalioa, 547 U.S. 410 (2006)

 

126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42,353, 164 L.Ed.2d 689, 74 USLW 4257...

flood of litigation. There has indeed been some: as
represented by Ceballos's lawyer at oral argument, each
year over the last five years, approximately 70 cases in the
different Courts of Appeals and approximately 100 in the
various District Courts. Tr. of Oral Arg. 58-59. But even
these figures reflect a readiness to litigate that might well
have been cooled by my view about *436 the importance
required before Pickering treatment is in order.

For that matter, the majority‘s position comes with no
guarantee against factbound litigation over whether a
public employee's statements were made “pursuant to
official duties,” ante at 1960. ln fact. the majority
invites such litigation by describing the enquiry as a
“practical one,” ama at 1961, apparently based on

the totality of employment circumstances6 See n. 2,
supra Are prosecutors discretionary statements about
cases addressed to the press on the courthouse Steps
made “pursuant to their official duties”? Are government
nuclear scientists' complaints to their supervisors about
a colleague's improper handling of radioactive materials
made “pursuant” to duties?

II

The majority seeks support in two lines of argument
extraneous to Pickering doctrine. The one turns on a
fallacious reading of cases on government speech, the
other on a mistaken assessment of protection available
under whistle-blower statutes

A

The majority accepts the fallacy propounded by the
county petitioners and the Federal Government as amicus
that any statement made within the scope of public
employment is (or should be treated as) the government's
own speech, see ante, at 1960, and should thus be
differentiated as a matter of law from the personal
statements the First Amendment protects, see Brcadrick
v. Oklolicma, 413 U.S. 601, 610, 93 S.Ct. 2908, 37 L.Ed.2d
830 (1973). The majority invokes the interpretation set out
in Rcsenberger v. Rector and Visirors of Univ. of Va., 515
U.S. 819, 115 S.Ct. 2510, 132 L.Ed.2d 700 (1995), of Rnsr
v. Sullivan, 500 U.S. 173, 111 S.Ct. 1?59, 114 L.Ed.2d 233
(1991), which *437 held there was no infringement of the
speech rights of Title X funds recipients and their staffs

when the Government forbade any on-the-job counseling
in favor of abortion as a method of family planning, id.. at
192-200, ll 1 S.Ct. 1759. We have read Rust to mean that
“when the government appropriates **1969 public funds
to promote a particular policy of its own it is entitled to
Say what it wishes.” Rosenbergcr, supra at 833, 115 S.Ct.
25}0.

The key to understanding the difference between this case
and Rust lies in the terms of the respective employees'
jobs and, in particular, the extent to which those terms
require espousal of a substantive position prescribed by
the government in advance. Some public employees are
hired to “prornotc a particular policy” by broadcasting
a particular message set by the government, but not
everyone working for the government, after all, is hired
to speak from a government manifesto. See Leng Service.r
Corpomrion v. V€l'azqnez, 531 U.S. 533, 542, 121 S,Ct.
1043, 149 L.Ed.2d 63 (2001). There is no claim or
indication that Ceballos was hired to perform such a
speaking assignment He was paid to enforce the law by
constitutional action: to exercise the county government's
prosecutorial power by acting honestly, competently, and
constitutionally The only sense in which his position
apparently required him to hew to a substantive message
was at the relatively abstract point of favoring respect for
law and its evenhanded enforcement, subjects that are not
at the level of controversy in this case and were not in
Rusr. Unlike the doctors in Rnsr, Ceballos was not paid
to advance one specific policy among those legitimately
available, defined by a specific message or limited by a
particular message forbidden. The county government's
interest in his speech cannot therefore be equated with the
terms of a specific, prescribed, or forbidden substantive
position comparable to the Federal Government‘s interest
in Rusr, and Rnsr is no authority for the notion that
government may exercise plenary control over every
comment made by a public employee in doing his job.

*438 It is not, of course, that the district attorney lacked
interest of a high order in what Ceballos might say. Il`
his speech undercut effective, lawful prosecution. there
would have been every reason to rein him in or fire
him; a statement that created needless tension among law
enforcement agencies would be a fair subject of concern,
and the same would be true of inaccurate statements or
false ones made in the course of doing his work. But these
interests on the government's part are entirely distinct
from any claim that Ceballos's speech was government

 

WE'S'VL&W C<;`) 2010 "i`homson Houter's tie claim to criminal 03 i`.§ovarnz'naiu Worl<s. 115

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.566 Page 102 Of 118

Garcetti V. Ceballos, 547 U.S. 410 {2006)

 

126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42.353, 164 L.Ed.2d 689, 74 USLW 4257...

speech with a preset or proscribed content as exemplified
in Rasz. Nor did the county petitioners here even make
such a claim in their answer to Ceballos's complaint, see
n. 13, fnfra.

The fallacy of the majority's reliance on Rosenl)erger's
understanding of Rust doctrine, moreover, portends a
bloated notion of controllable government speech going
well beyond the circumstances of this case. Consider the
breadth of the new forrnulation:

“Restricting speech that owes its existence to a
public employee's professional responsibilities does not
infringe any liberties the employee might have enjoyed
as a private citizen. It simply reflects the exercise of
employer control over what the employer itself has
commissioned or created.” Ante. at 1960.

This ostensible domain beyond the pale of the First
Amendment is spacious enough to include even the
teaching of a public university professor, and I have to
hope that today's majority does not mean to imperil First
Amendment protection of academic freedom in public
colleges and universities whose teachers necessarily speak
and write “pursuant to official duties.” See Grntrer v.
Bollinger, 539 U.S. 306, 329, 123 S.Ct. 2325, 156 L.Ed.2d
304 (2003) (“We have long recognized that, given the
**1970 important purpose of public education and the
expansive freedoms of speech and thought associated with
the university environment, universities occupy a special
niche in our constitutional *439 tradition”); Keyis)'tirm.
v. Board of Regents of Univ. cfSrare ofN. Y., 385 U.S.
589, 603, 87 S.Ct. 675, 17 L.Ed.2d 629 (1967) (“Our
Nation is deeply committed to safeguarding academic
freedom, which is of transcendent value to all of us and
not merely to the teachers concerned That freedom is
therefore a special concern ofthe First Amendment, which
does not tolerate laws that cast a pail of orthodoxy over
the classroom. ‘The vigilant protection of constitutional
freedoms is nowhere more vital than in the community
of American schools' ” (quoting Shelton 1». Tuclcer. 364
U.S. 479, 48'.?, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960)));
Sweezy v. New Hampshire, 354 U.S. 234, 250, 77 S.Ct.
12031 l L.Ed.2d 1311 (1957) (a governmental enquiry into
the contents of a scholar's lectures at a state university
“unquestionably was an invasion of [his] liberties in the
areas of academic freedom and political expression-
areas in which government should be extremely reticent to
tread”).

B

The majority‘s second argument for its disputed limitation
of Pickering doctrine is that the First Amendment has
little or no work to do here owing to an assertedly
comprehensive complement of state and national statutes
protecting government whistle-blowers from vindictive
bosses. See ante, at 1962. But even if l close my eyes to
the tenet that “ ‘[t]he applicability of a provision of the
Constitution has never depended on the vagaries of state
or federal law,’ ” Board cf Comm'rs, Wahrruasee Cry. v.
Umbeh.r', 518 U.S. 668, 680, 116 S.Ct. 23421 135 L.Ed.2d
843 (1996), the majority's counsel to rest easy fails on its

own terms, 7

*440 To begin with, speech addressing official
wrongdoing may well fall outside protected whistle-
blowing, defined in the classic sense of exposing an
official's fault to a third party or to the public; the
teacher in Givlian, for example, who raised the issue of
unconstitutional hiring bias, would not have qualified as
that sort of whistle-blower, for she was fired after a private
conversation with the school principal ln any event, the
combined variants of statutory whistle-blower definitions
and protections add up to a patchwork, not a showing
that worries may be remitted to legislatures for relief.
See D. Westrnan & N. Modesitt, Whistleblowing'. Law of
Retaliatory Discharge 67-'}"5, 281~307 (Zd ed.2004). Some
state statutes protect all government workers, including

the employees of municipalities and other subdivisions; g

others stop at state employees9 Some limit protection
**1971 to employees who tell their bosses before they

speak out;10 others forbid bosses from imposing any

requirement to warn. ll As for the federal Whistleblower
Protection Actof 1989, *441 5 U.S.C.§1213 erseq. (2000
ed. and Supp. lll), current case law requires an employee
complaining of retaliation to show that “ ‘a disinterested
observer with knowledge of the essential facts known
to and readily ascertainable by the employee [could]
reasonably conclude that the actions of the government
evidence gross mismanagement,’ ” W!zite \=. Deparlmenr. of
Air Fcrnce, 391 F.3d 1377, 1381 (C.A.Fed.2004) (quoting
.Lrtc.‘hant'e v. White, 174 F.3d 1373, 1381 (C.A.Fed.l999),
eert. denied, 528 U.S. 1153, 120 S.Ct. 1157`, 145 L.Ed.2d
1069 (2000)). And federal employees have been held to
have no protection for disclosures made to immediate
supervisors, see Wt'llis v. Depnrtment cngrz'cuiture, 141

 

traditth to 2019 “l’homson isomers t\lo claim to original ll,‘é.`». blevinsmain littrell-13,

1..\.‘

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.567 Page 103 Of 118

Garcetfi V. Ceballos, 547 U.S. 410 (2006}

 

126 S,Cf. 1951, 87 Empl. Prac. Dec. P 42,353, 164 L.Ed.2d 689, 74 USLW 4257...

F.3d 1139, 1143 (C.A.Fed. 1998); Horron v. Department of
Navy, 66 F.3d 279, 282 (C.A.Fed.l995), cert. denied, 516
U.S.1176, 116 S.Ct. 1271_. 134 L.Ed.2d 218 (1996), or for
statements of facts publicly known already, see Francisco
v. Office ofPer.roltnef Mcmagemem, 295 F.3d 1310, 1314
(C.A.F‘ed.2002). Most significantly, federal employees
have been held to be unprotected for statements made
in connection with normal employment duties, Huffmrm
v. ijfi'ce querson.a'el Management, 263 F.3d 1341, 1352
(C.A.Fed.Z(}()l), the very speech that the majority says
will be covered by “the powerful network of legislative
enactments available to those who seek to expose

wrongdoing,” ante, at 1962. 12 My point is not to
disparage particular statutes or speak here to the merits
of interpretations by other federal courts, but merely to
show the current understanding of statutory protection:
individuals doing the same sorts of governmental jobs and
saying the same sorts of things addressed to civic concerns
will get different protection depending on the local, state,
or federal jurisdictions that happened to employ them.

III

The Court remands because the Court of Appeals
considered only the disposition memorandum and
because Ceballos *442 charges retaliation for some
speech apparently outside the ambit of utterances
“pursuant to their official duties.” When the Court of
Appeals takes up this case once again, it should consider
some of the following facts that escape emphasis in the

majority opinion owing to its focus. 13 Ceballos says he
sought his position out of a personal commitment to
perform civic work. After showing his superior, petitioner
Frank Sundstedt, the disposition memorandum at issue
in this case, Ceballos complied with Sundstedt's direction
to tone down some accusatory rhetoric out of **1972
concern that the memorandum would be unnecessarily
incendiary when shown to the Sheriff's Department.
After meeting with members of that department, Ceballos
told his immediate supervisor, petitioner Carol Najera,
that he thought Brody v. Mar'yland, 373 U,S. 83, 83
S.Ct. 1194, 10 L.Ed.2d 215 (1963), obliged him to give
the defense his internal memorandum as exculpatory
evidence He says that Najera responded by ordering
him to write a new memorandum containing nothing
but the deputy sheriffs statements, but that he balked
at that. Instead, he proposed to turn over the existing
memorandum with his own conclusions redacted as

work product1 and this is what he did. The issue over
revealing his conclusions arose again in preparing for the
suppression hearing. Ceballos maintains that Sundstedt
ordered Najera, representing the prosecution, to give
the trial judge a full picture of the circumstances, but
that Najera told Ceballos he would suffer retaliation
if he testified that the affidavit contained intentional
fabrications. In any event, Ceballos's testimony generally
stopped short of his own conclusions After the hearing,
the trial judge denied the motion to suppress, explaining
that he found grounds independent of the challenged
material sufficient to show probable cause for the warrant.

*443 Ceballos says that over the next six months his

supervisors retaliated against him]4 not only for his
written reports, see ama at 1956, but also for his spoken
statements to them and his hearing testimony in the
pending criminal case. While an internal grievance filed by
Ceballos challenging these actions was pending, Ceballos
spoke at a meeting of the Mexican-American Bar
Association about misconduct of the Sherit`f‘s Department
in the criminal case, the lack of any policy at the
District Attorney's Office for handling allegations of
police misconduct, and the retaliatory acts he ascribed
to his supervisors, Two days later, the office dismissed
Ceballos's grievance, a result he attributes in part to his
bar association speech.

Ceballos's action against petitioners under 42 U.S.C. §
1983 claims that the individuals retaliated against him
for exercising his First Amendment rights in submitting
the memorandum, discussing the matter with Najera
and Sundstedt, testifying truthfully at the hearing, and

speaking at the bar meeting15 As I **1973 mentioned,
the Court of Appeals *444 saw no need to address
the protection afforded to Ceballos's statements other
than the disposition memorandum, which it thought was
protected under the Pickering test. Upon remand, it
will be open to the Court of Appeals to consider the
application of Pickering to any retaliation shown for other
statements; not all of those statements would have been
made pursuant to official duties in any obvious sense,
and the claim relating to truthful testimony in court must
surely be analyzed independently to protect the integrity
of` the judicial process

Justice BREYER, dissenting

 

sljtfiii“t_,aifii © 2919 ’Z“E'ionisorr Ret.ztors. etc claim to ori;_‘;`::'ial t£.:"§_ €.1`»3rr-.rr-)rnmerrl `v‘\.r'rs’i<:s, 14

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.568 Page 104 Of 118

Garcetti v. Ceballcs, 547 U.S. 410 (2006)

 

 

126 s.cr. 1951, sr Empl. Prac. oec. P 42,353, 164 L.Ed.2d esa 74 ustvv 4257".".‘;

This case asks whether the First Amendment protects
public employees when they engage in speech that both
(1) involves matters of public concern and (2) takes place
in the ordinary course of performing the duties of a
government job. I write separately to explain why I cannot
fully accept either the Court's or Justice SOUTER's
answer to the question presented.

I

I begin with what I believe is common ground:

(1) Because virtually all human interaction takes place
through speech, the First Amendment cannot offer
all speech the same degree of protection. Rather,
judges must apply different protective presumptions
in different contexts, scrutinizing government's speech-
related restrictions differently *445 depending upon the
general category of activity. Compare, e.g., Bnr,son v.
Freeman, 504 U.S. 191, 112 S.Ct. 1846, 119 L.Ed.2d 5
(1992) (plurality opinion) (political speech), with Centrcr.l
Hudsoa Gas & Eiec. Corp. v. Public Serv. Comm'n of
N. Y., 447 U.S. 557, 100 S.Ct. 2343, 65 L.Ed.2d 341
(1980) (commercial speech), and Rn.rt v. Snflivon, 500 U .S.
l73, 111 S.Ct. 1759, 114 L.Ed.2d 233 (1991) (government
speech).

(2) Where the speech of government employees is at issue,
the First Amendment offers protection only where the
offer of protection itself will not unduly interfere with
legitimate governmental interests. such as the interest in
efficient administration That is because the government,
like any employer, must have adequate authority to
direct the activities of its employees That is also
because efficient administration of legislatively authorized
programs reflects the constitutional need effectively to
implement the public's democratically determined will.

(3) Consequently, where a government employee speaks
“as an employee upon matters only of personal interest,”
the First Amendment does not offer protectionl Connick
v. Myers, 461 U.S. 133, 147, 103 S.Ct. 1684_. 75 L.Ed.2d
708 (1983). Where the employee speaks “as a citizen
upon matters of public concern,” the First Amendment
offers protection but only where the speech survives a
screening test. Pickering v. Board ofEd. oj`Towns/n'p High
School Dist. 205. Will Cty.. 391 U.S. 563, 568, 88 S.Ct.
1731, 20 L.Ed.2d 811 (1968). That test, called, in legal

shorthand, “Pic!ceriitg balancing,” requires a judge to
“balance the interests” of the employee “ in commenting
upon matters of public concern and the interest of the
State, as an employer, in promoting the efficiency of the
public services it performs through its employees.” lhr`d.
See also Con.m`ck, supra at 142, 103 S.Ct. 1684.

**1974 (4) Our prior cases do not decide what screening
test a judge should apply in the circumstances before us,
namely, when the government employee both speaks upon
a matter of public concern and does so in the course of his
ordinary duties as a government employee

*446 II

The majority answers the question by holding that “when
public employees make statements pursuant to their
official duties, the employees are not speaking as citizens
for First Amendment purposes, and the Constitution
does not insulate their communications from employer
discipline.” Ante, at 1960. In a word, the majority says,
“never.” That word, in my view, is too absolute

Like the majority, I understand the need to “af`f`or[d]
government employers sufficient discretion to manage
their operations.” Ibia'. And I agree that the Constitution
does not seek to “displac[e] managerial discretion
by judicial supervision.” Anre, at 1961. Nonetheless,
there may well be circumstances with special demand
for constitutional protection of the speech at issue,
where governmental justifications may be limited, and
where administrable standards seem readily available-
to the point where the majority‘s fears of department
management by lawsuit are misplaced ln such an
instance, l believe that courts should apply the Pickering
standard, even though the government employee speaks
upon matters of public concern in the course of his
ordinary dutiesl

This is such a case. The respondent, a government lawyer,
complained of retaliation, in part, on the basis of speech
contained in his disposition memorandum that he says
fell within the scope of his obligations under Bz'adv v.
Mar_v!and, 373 U,S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215
(1963). The facts present two special circumstances that
together justify First Amendment review.

Whii»l“talfti © 2010 "i'horoson flowers t=io clairr‘i to ¢;)r§oinai title €";?:o\_raremain \,r“-:‘r.)s‘i=:.e. 153

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.569 Page 105 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006)

 

126 s.ct. 1951, 87 Empl. Prac. Dec. P 42,353, 164 L.Ed.2d esa 74 tist 425”'?'.“.`.‘""

First, the speech at issue is professional speech_the
speech of a lawyer. Such speech is subject to independent
regulation by canons of the profession Those canons
provide an obligation to speak in certain instances
And where that is so, the government's own interest in
forbidding that speech is diminished Cf. Legal Services
Corporation v. Velozqnez, 531 U.S. 533, 544, 121 S.Ct.
1043_, 149 L.Ed.2d 63 (2001) (“Restricting LSC [Legal
Services Corporation] attorneys in advising their clients
and *447 in presenting arguments and analyses to the
courts distorts the legal system by altering the traditional
role of the attorneys”). See also ,Pollc County v. Dodson,
454 U.S. 312, 321, 102 S.Ct. 445, 70 L.Ed.2d 509 (l98l)
(“[A] public defender is not amenable to administrative
direction in the same sense as other employees of the
State”). See generally Post, Subsidized Speech, 106 Yale
L.J. 151, 172 (1996_) (“[P]rofessionals must always qualify
their loyalty and commitment to the vertical hierarchy
of an organization by their horizontal commitment to
general professional norms and standards”). The objective
specificity and public availability of the profession's
canons also help to diminish the risk that the courts
will improperly interfere with the government's necessary
authority to manage its work.

Second, the Constitution itself here imposes speech
obligations upon the government's professional employee.
A prosecutor has a constitutional obligation to learn
of, to preserve, and to communicate with the defense
about exculpatory and impeachment evidence in the
government's possession. Kyles v. Wiu`rley, 514 U.S. 419,
437, 115 S.Ct. 1555, 131 L.Ed.2d 490(1995);131'¢¢¢1{1), supra
So, for example, might a prison doctor have a similar
constitutionally related professional obligation **1975
to communicate with superiors about seriously unsafe
or unsanitary conditions in the cellblock. Cf. Frrrmer v.
Brcnnaa, 511 U.S. 825, 832, l14 S.Ct. 1970, 128 L.Ed.2d
811 (1994). There may well be other examples

Where professional and special constitutional obligations
are both present, the need to protect the employee's speech
is augmented, the need for broad government authority to
control that speech is likely diminished, and administrable
standards are quite likely available Hence, I would find
that the Constitution mandates special protection of
employee speech in such circumstances. Thus l would
apply the Pickering balancing test here.

lII

While I agree with much of Justice SOUTER‘s analysis, I
believe that the constitutional standard he enunciates f ails
*448 to give sufficient weight to the serious managerial
and administrative concerns that the majority describes
The standard would instruct courts to apply Pickering
balancing in all cases, but says that the government
should prevail unless the employee (1) “speaks on a
matter of unusual importance,” and (2) “satisfies high
standards of responsibility in the way he does it.” Artte.
at 1967 (dissenting opinion). Justice SOUTER adds
that “only comment on official dishonesty, deliberately
unconstitutional action, other serious wrongdoing, or
threats to health and safety can weigh out in an employee's
favor.” Ibt'd.

There are, however, far too many issues of public concern,
even if defined as “matters of unusual importance,”
for the screen to screen out very much. Government
administration typically involves matters of public
concern. Why else would government be involved? And
“public issues,” indeed, matters of “unusual importance,”
are often daily bread»and-butter concerns for the police,
the intelligence agencies, the military, and many whose
jobs involve protecting the public's health, safety, and
the environment. This aspect of Justice SOUTER's
“adjustment” of “the basic Pickering balancing scheme,”
ibia’., is similar to the Court's present insistence that speech
be of “legitimate news interest” when the employee speaks
only as a private citizen, see S¢m Dt`ego v. Roe. 543 U.S.
77, 83~84, 125 S.Ct. 521, l60 L.Ed2d 410 (2004) (per
curiam). It gives no extra weight to the government's
augmented need to direct speech that is an ordinary part
of the employee's job-related duties.

Moreover, the speech of vast numbers of public employees
deals with wrongdoing health, safety, and honesty:
for example, police ofticers, firefighters, environmental
protection agents, building inspectors, hospital workers,
bank regulators, and so on, Indeed, this categorization
could encompass speech by an employee performing
almost any public function, except perhaps setting
electricity rates. Nor do these *449 categories bear
any obvious relation to the constitutional importance of
protecting the job-related speech at issue.

 

WEi-i`i“i,ttlf\l © 2010 l"l'i<‘.»u“,:§ion iiiet.ifers No claim to original l_i)&`». Go=;ctrainees v\-_.»":>=

  

Garcetti V. Ceballos, 547 U.S. 410 (2006)

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.570 Page 106 Of 118

 

 

126 S.Ct. 1951, 87 Empl. Pr’ac. Dec. P 42,353, 164 L.Ed.2d 689. 74 USLW 4257...

The underlying problem with this breadth of coverage is
that the standard (despite predictions that the government
is likely to prevail in the balance unless the speech concerns
“official dishonesty, deliberately unconstitutional action,
other serious wrongdoing, or threats to health and safety,”
ama at 1967 (soUTER, J., dissenting)), does nor avoid
the judicial need to undertake the balance in the first
place, And this form of judicial activity_the ability of
a dissatisfied employee to file a complaint, engage in
discovery, and insist that the court undertake a balancing
of interests-itself may interfere unreasonably with both
the managerial function (the ability of the employer to
control the way in which an employee performs his
**1976 basic job) and with the use of other grievance-
resolution mechanisms, such as arbitration, civil service
review boards, and whistle-blower remedies, for which
employees and employers may have bargained or which

upset the legislatively struck (or administratively struck)
balance that those statutes (or administrative procedures)
embody

IV

I conclude that the First Amendment sometimes does
authorize judicial actions based upon a government
employee's speech that both (1) involves a matter of public
concern and also (2) takes place in the course of ordinary
job-related dutiesl *450 But it does so only in the
presence of` augmented need for constitutional protection
and diminished risk of undue judicial interference with
governmental management of the public's affairs In my
view, these conditions are met in this case and Pickering
balancing is consequently appropriate

legislatures may have enacted.

With respect, l dissent
At the same time, the list of categories substantially
overlaps areas where the law already provides
nonconstitutional protection through whistle~blower
statutes and the like. See ama at 1962 (majority opinion); 547 U_S_ 4101 126 S_Ct_ 1951! 164 L_Ed_Zd 689’ 87 Empl_
am at 1970 _ 1971 (SOUTER’ J-’ diss@“li“B)- That Prac. bee P 42,353, 74 rist 4257, 152 Lab.cas. P

overlap diminishes the need for a constitutional forum 60’203’ 24 IER Cases 731 06 Cal_ Daify Op' Serv_ 4453.l
and also means that adoption of the test would authorize 2006 Daily Jouma] D_A_R_ 6495’ 19 Fla' L_ Weekly Fed'

Federal Constitution-based legal actions that threaten to S 203

All Citatiolls

Footnotes

* The Sy]|abus constitutes no part of the opinion of the Court but has been prepared by the Reporter of Decisions for the
convenience of the reader. See United States v. Detrolt Tlmber & Lumber Co.. 200 U.S. 321, 337, 26 S,Ct. 282. 50
L.Ed. 499.

* See, e.g., Branfon v. Dallas, 272 F.3d 730 (C.A.5 2001) (police internal investigator demoted by police chief after bringing
the false testimony cfa fellow officer to the attention cfa city officia|); Mlller v. Jones, 444 F.3d 929, 936 (C.A.T 2006)
(police officer demoted after opposing the police chief's attempt to "us[e] his official position to coerce a financially
independent organization into a potentially ruinous merger"); De!gado v. Jones, 282 F.3d 511 (C.A.T 2002) (po|ice ofhcer
sanctioned for reporting criminal activity that implicated a local political figure who was a good friend of the police chief);
Herts v. Smith, 345 F.3d 581 (C.A.B 2003) (school district oft`lcial's contract was not renewed after she gave frank
testimony about the district's desegregation efforts); Kincade v. Blue Sprlngs, 64 F.3d 389 (C.A.B 1995) (engineer fired
after reporting to his supervisors that contractors were falling to complete dam-related projects and that the resulting
dam might be structurally unstab|e); Fox v. Distn'ctof Coiumbia 83 F.3d ‘l49t, 1494 (C.A.D.C.1996} (D.C. Lottery Board
security officer fired after informing the police about a theft made possible by “rather drastic managerial ineptitude”).

‘l lt seems stranger still in light of the majority‘s concession of some First Amendment protection when a public employee
repeats statements made pursuant to his duties but in a separate, public forum or in a |etterto a newspaper. Anre, at 1961.
2 l do not say the value cf speech “pursuant to duties" will always be greater, because lam pessimistlc enough to expect

that one response to the Court's holding will be moves by government employers to expand stated job descriptions to
include more ofhclal duties and so exclude even some currently protectable speech from First Amendment purview.
New that the government can freely penalize the school personnel officer for criticizing the principal because speech
on the subject falls within the personnel cfhcer's job responsibilities the government may We|| try to limit the Eng|lsh
teacher's options by the simple expedient of defining teachers' job responsibilities expansive|y, investing them with a

 

WE$`l'L)iiiflf © 2010 Thomsr)n l`“loiiters. i\lo claim to original U."-.jl, t§_~`a)vernrnsnt injuries ‘in

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.571 Page 107 Of 118

Garcetti v. Ceballos, 547 U.S. 410 (2006)
126 S.Ct. 1951, 87 Emp|. Prac. Dec. P 42,353, 164 L.Ed.2d 689, 74 USLW 4257...

 

general obligation to ensure sound administration of the school. Hence today's rule presents the regrettable prospect
that protection under Pickering ir. Board ofEd. of Township Hfgh SchoolDr'st. 205, Wiii Ci‘y., 391 U.S. 563, 88 S.Ct. 1731,
20 L.Ed.2d 811 (1968), may be diminished by expansive statements of employment duties.
The majority‘s response, that the enquiry to determine duties is a "practica| one,” ante, at 1961, does not alleviate this
concern. lt sets out a standard that will not discourage government employers from setting duties expensively, but will
engender litigation to decide which stated duties were actual and which were merely formal.

3 R. Frostl Two Tramps in lvlud Time, Co|iected Poems, Prosel & Plays 251, 252 (R. Poirier & Ni. Richardson eds.1995).

4 Not to put too Hne a point on itl the Human Resources Division of the Los Angeles County District Attorney's Office,
Ceballos's employer. is telling anyone who will listen that its work “provides the personal satisfaction and fulnllment that
comes with knowing you are contributing essential services to the citizens of Los Angeles County." Career Opportunities.
http:fida.co.la.ca.usfhrldefault.htm (all lnternet materials as visited May 25. 2006. and available in Clerk of Court's case
file).

The United States expresses the same interest in identifying the individual ideals of a citizen with its employees'
obligations to the Governmentl See Brief as Amicus Curfae 25 (stating that public employees are motivated to perform
their duties "to serve the public"). Right now, for example, the U.S. Food and Drug Administration is appealing to
physicians, scientists, and statisticiens to work in the Center for Drug Evaluation and Research, with the message
that they "can give back to [their] community, state, and country by making a difference in the lives of Americans
everywhere." Career Opportunities at CDER: You Can lVlake a leference, http:fi www,fda.gow'cder/ career/default.htm.
lndeed, the Congress of the United States, by concurrent resolutionl has previously expressly endorsed respect for
a citizen's obligations as the prime responsibility of Government employees: "Any person in Government Service
should: [p]ut loyalty to the highest moral principles and to country above loyalty to persons. party. or Government
department." and shall “[e]xpose corruption wherever discovered." Code of Ethics for Government Service. H. Con,
Res. 175, 85th Cong.. 2d Sess., 72 Stat. B12. Display of this Code in Government buildings was once required by
law, 94 Stat. 855; this obligation has been i'er.n=.-aledl Office of Government Ethics Authortzetion Act of 1996, Pub.L.
104-179. § 4, 110 Stat. 1566.

5 As | also said. a public employer is entitled (and obliged} to impose high standards of honesty, accuracy. and judgment
on employees who speak in doing their work. These criteria are not, however, likely to discourage meritless litigation or
provide a handle for summary judgment, The employee who has spoken out, for example, is unlikely to blame himself
for prior bad judgment before he sues for retaliation.

6 According to the majority's logic, the litigation it encourages would have the unfortunate result of “demand[ing] permanent
judicial intervention in the conduct of governmental cperations." ante, at 1961.

7 Even though this Court has recognized that 42 U,S.C. § 1983 “does not authorize a suit for every alleged violation of
federal law.” l_ivadas v. Bredshaw, 512 U.S. 107, 132, 114 S.Ct. 2068, 129 L.Ed.2d 93 (1994), the rule is that " § 1983
remains a generally and presumptively available remedy for claimed violations of federal law," id.. at 133, 114 S.Ct. 2068.
individual enforcement under § 1983 is rendered unavailable for alleged violations of federal law when the underlying
statutory provision is part of a federal statutory scheme clearly incompatible with individual enforcement under § 1983.
See Rancho Paios Verdes v. Abrarns, 544 U.S. 113, 119-120, 125 S.Ct. 1453, 161 L.Ed.2d 316 (2005).

8 Del.Code Ann., Tit. 29, § 5115 (2003); Fia. Stat. § 11243187 (2003); l-iaw.Flev.Stat. § 378-61 (1993); Ky.Rev.Stat. Ann.
§ 61 .101 (West 2005); |Vless. Gen. Laws, ch. 149, § 185 (West 2004); Nev.Rev.Stat, § 281.611 (2003); N.H.Rev.Stet.
Ann. § 275-E:1 (Supp.2005); Ohio Rev.Code Ann. § 4113.51 (l.exis 2001); Tenn.Code Ann. § 50-1-304 (2005).

9 A|a.Code § 36-26A-1 et seq. (2001); Co|o.Rev,Stat. § 24-50.5-101 et seq. (2004}; iowa Code § 70A.28 et seq. (2005);
i<an. Stat. Ann. § 75-2973 (2003 Cum.Supp.); l\f|o.Rev.Stat. § 105.055 (2004 Cum.Supp.); N.C. Gen.Stat. Ann. § 126-
84 (Lexis 2003); Okla. Stat., Tit. 74, § 840-2.5 et ssq. (West Supp.2005); Wash. Rev.Code § 42.40.010 (2004); Wyo.
Stat. Ann. § 9-11-102 (2003).

10 idaho Code § 6-2104(1){a) (Lexis 2004); |`\ile.Rev.Stat. Ann., Tit. 26, § 833(2) (1988); l\/|ass. Gen. Laws, ch. 149. § 135(0)
(1) (West 2004); N.H.Rev.Stat. Ann. § 275-E:2{|l) (1999); N.J. Stat. Ann. § 34:19~4 (West 2000); N.Y. Civ. Serv. Law
Ann. § 75-b(2)(b) (West 1999); Wyo. Stat. Ann. § 9~11-103(b) (2003).

11 Kan. Stat. Ann. § 75-2973(d)(2) (2003 Cum.Supp.); Ky.Rev.Stat. Ann. § 61 .102(1) (West 2005); iVlo.Rev.Stat. §
105.055(2) (2004 Cum.Supp.); Okla, Stat.. Tit. 74. § 840-2.5(5)(4) (West 2005 Supp.); Ore.Rev.Stat. § 659A.203(1)(c)
(2003).

12 See n. 4, supra

 

itali§?§'i"i,n’iii’ © Zl`iiti “i'hornson Retitersl i\io claim to original tit-3 li§ovii)rnn'rc~:»iii l;’tfoi‘i»:: itt

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.572 Page 108 Of 118

Garcetti V. Cebalios, 547 U.S. 410 (2006]
126 S.Ct. 1951, 87 Empi. PraC. Dec. P 42,353, 164 L.Ed.2d 689, 74 USLW 4257...

 

13 This case comes to the Court on the motions of petitioners for summary judgment, and as such, “[t]he evidence of
[Cebailos] is to be believed, and all justifiable inferences are to be drawn in his favor." Anderson v. Liberty Lobby, lnc.,
477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).

14 Sundstedt demoted Ceballos to a trial deputy; his only murder case was reassigned to a junior colleague with no
experience in homicide matters, and no new murder cases were assigned to him; then-District Attorney Gi| Garcetti,
relying in part on Sundstedt's recommendation, denied Ceballos a promotion; tinally. Sundstedt and Najera transferred
him to the office's El lvlonte Branch, requiring longer commuting. Befcre transferring Ceballos, Najera offered him a
choice between transferring and remaining at the Pomona Branch prosecuting misdemeanors instead of felonies. When
Ceballos refused to choose, Najera transferred him.

15 The county petitioners' position on these claims is difficult to follow or, at least, puzzling. ln their motion for summary
judgment, they denied that any of their actions was responsive to Ceballos's criticism of the sheriffs affidavitl E.g., App.
159-160, 170-172 (maintaining that Ceballos was transferred to the El Monte Branch because of the decreased workload
in the Pomona Branch and because he was next in a rotation to go there to serve as a "filing deputy”); id., at 160, 172-
173 (contending that Ceballos's murder case was reassigned to a junior colleague to give that attorney murder trial
experience before he was transferred to the Juvenile Division of the District Attorney's thce); id., at 161-162, 173-174
(arguing that Ceballos was denied a promotion by Garcetti despite Sundstedt's stellar review of Ceballos, when Garcetti
was unaware cf the matter in Peopie v. Cuskey, the criminal case for which Ceballos wrote the pertinent disposition
memorandum). Their reply to Ceballos's opposition to summary judgment however, shows that petitioners argued for a
Pickering assessment (forwant cfa holding that Ceballos was categorically disentitied to any First Amendment protectionj
giving great weight in their favor to workplace disharmony and distrust caused by Ceballos's actions. E.g., App. 477-478.

 

find of Document ’ei 2819 Thomson Reaters. No claim to originai U`S. Government Worle

WES"E‘LAW © 2919 "i'!'iomscn Retirers, i\lo stairs to original ti.$». Governn'seni ‘v*=!ori<s, i§i

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.573 Page 109 Of 118

EXH|B|T 7

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.574 Page 110 Of 118

Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017}

41 iER Cases 1830

856 F.3d 456
United States Court of Appeals, Sixth Circuit.

Mark W. MAYHEW, Plaintiff~Appellant,
v.
TOWN OF SMYRNA, TENNESSEE;
Hari'y Gill, Defendants~Appellees.

No. 16-5103
l
Argued: January 25, 2017

|
Decided and Filed: May 11, 2017

Synopsis

Background: Former employee of town's wastewater-
treatment plant brought action against town and its town
manager, alleging that he was terminated in retaliation for
engaging in activity protected by the First Amendment.
The United States District Court for the Middle District
of Tennessee, Aleta A. Trauger, J., 2016 WL 128524,
granted summary judgment in favor of town and manager
Employee appealed

Holdings: The Court of Appeals, Griftin, Circuit Judge,
held that:

issue of whether employee engaged in protected speech
was a question of law;

employee did not engage in protected speech when he
reported fellow supervisor's misconduct;

employee adequately pleaded retaliation claim based on
complaints about town's hiring practices; and

employee's complaints about town's failure to follow
hiring policies addressed a matter of public concern.

At`iirmed in part, reversed in part, and remanded

*459 Appeal from the United States District Court for
the Middle District of Tennessee at Nashville. No. 3:14-
cv-01653_Aleta Arthur Trauger, District Judge.

 

Attorneys and Law Firms

ARGUED: Douglas B. Janney III, Nashville, Tennessee,
for Appellant. Robert M. Burns, HOWELL & FISHER,
PLLC, Nashville, Tennessee, for Appellees. ON BRIEF:
Douglas B‘ Janney III, Nashville, Tennessee, for
Appellant. Robert M. Burns, Brooke McLeod Coplon,
HOWELL & FISHER, PLLC, Nashville, Tennessee, for
Appellees.

Bet`ore: GILMAN, GRIFFIN, and STRANCI-I, Circuit
Judges.

OPINION
GRIFFIN, Circuit Judge.

Mark Mayhew alleges the Town of Smyrna, Tennessee,
and its city manager, Harry Gill, terminated his
employment in retaliation for engaging in two distinct acts
protected by the First Amendment: reporting violations
of federal and state regulatory requirements at the
town’s wastewater-treatment plant; and voicing concerns
regarding Smyrna’s hiring practices The district court
disagreed and entered summary judgment in defendants’
favor. We affirm in part, reverse in part, and remand for
proceedings consistent with this opinion.

l.

Plaintiff was a long»time employee of Smyrna’s
wastewater-treatment plant. The plant is subject to
extensive regulation by the Environmental Protection
Agency (“EPA”) and the Tennessee Department of
Environment and Conservation (“TDEC”), inciuding
various water-quality permit and reporting requirements
under the Clean Water Act’s National Pollutant
Dischargc Elimination System (“NPDES”). See generally
33 U.S.C. § 1342. TDEC administers the plant’s NPDES
permit. which sets the parameters for the limits on certain
agents or chemical compounds that the plant is allowed
to discharge into public waterways. The regulatory regime
requires the plant to conduct various water and other
treatment by-produets tests, provide these results to the
EPA (by way of an “annuai sludge report”) and TDEC
(by way of a “monthly operating report” (“MOR”) and
a “monthly discharge monitoring report” ("DMR”)),

 

WZES.YLAW © L?fi'lii "i"i'tomscn Reiii_ers. i\lo claim in original i,i\§§ Governmean i/‘-r‘cr§qe. 'i

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.575 Page 111 Of 118

Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017)

 

41 iER Cases 1830

and report any discharges in violation of its permit’s
parameters to TDEC.

Mayhew was the plant’s lab supervisor, overseeing the
collection and analysis of test samples as part of the
plant’s reporting requirements His duties included: (l)
ensuring lab activities met EPA and TDEC quality-
control standards and followed “proper procedures and
documentation”; (2) performing all work necessary to
maintain the plant’s NPDES permit; (3) maintaining
records in compliance with applicable regulations;
(4) reviewing daily records “to ensure accuracy and
completeness”; (5) completing MORS and DMRs; and (6)
reviewing and documenting “all OSHA, Federal, State
and City regulations, as they impact the wastewater
plant laboratory and report[ing] any appropriate *460
situations and accidents immediately to management.”

Smyrna also mandated that Mayhew obtain a TDEC
“Grade IV” wastewater-treatment certification This
certification required Mayhew to “comply with the laws,
rules, permit requirements, or orders of any governmental
agency or court which govern the water supply system
or the wastewater system he/she operates.” TDEC
R.ule 0400-49-01-.11(2). Under TDEC’s certification
requirements Mayhew could have his certification
revoked if he failed to “comply with the monitoring,
sampling, analysis, or reporting requirements for a water
supply system facility or wastewater system facility,”
failed to "notify” TDEC of conditions that are “violative
of a standard of water quality promulgated by any
government agency,” or prepared “laboratory analysis
results for the system that [c]ontain inaccurate data and
are known or should be known to be false.” TDEC Rule
0400-49-01-.11(2)(b-d), (4)(0).

As lab supervisor, Mayhew learned that one of the plant’s
fellow supervisors, chief operator Leland Noble, was
engaging in questionable conduct related to the plant’s
collection, recording, and reporting of its water samples
This conduct included: (1) pressuring Mayhew to either
not report certain results or change results to be submitted
to the EPA and TDEC; (2) refusing to allow Mayhew
to sample on certain days based on plant conditions to
avoid bad results, thus “cherry picking” data; (3) changing
Mayhew’s collected test results; (4) expanding sample sizes
to “throw out any bad numbers,” but reporting as if the
sample size was smaller; and (5) logging incomplete tests
as complete

 

Vr§§f§'fitilt?'i © Z(i“iél ’i“hoz"nson f~`teriters. i\io clean to orr

 

  

Mayhew reported his concerns about Noble’s actions to
then-plant manager Mike Roberts beginning in February
2014. He went to Roberts first because he wanted
to “work[ j within the chain of` command.” Roberts
responded to these concerns by looking into them himself.
Noble’s conduct “inoreased in intensity and activity” to
almost a “daily basis” from February to June 2014.

Following Roberts’s resignation in June 2014 after an
investigation by Srnyrna officials on an unrelated matter,
Mayhew began reporting his concerns to Roberts’s
supervisors, the assistant director of utilities Mike
Parker, utilities operation manager Aubrey Blanks, and
director of utilities Mike Strange. Strange and Parker
reiayed Mayhew’s complaints to Smyrna’s city manager,
defendant Harry Gill. Strange and Parker also conducted
follow-up conversations with several employees at the
plant who raised various concerns about management
(including about Noble) during their initial investigation
into Roberts’s misconduct When Mayhew raised his
concerns about Noble in these conversations, Stran ge and
Parker responded by telling him that “they would take
care of this matter.” According to Mayhew, Strange and
Parker “ma{de] some progress” in this regard.

But then, Gill promoted Nobie to plant manager, and
promoted Gill’s nephew, Kyle Gili, to chief operator. He
did so without advertising the positions to the public,
requiring the two to apply, or permitting anyone else to
apply, interview, or be considered for the positions And
he did so1 according to Mayhew, despite them failing to
possess certain qualifications set forth in the respective job
descriptions

Following these promotions in the face of Mayhew’s
reports about Noble’s conduct, Mayhew “felt [he] had
no other alternative” but to “document this with
[Smyrna Human Resources Direetor] JeffCraig” and with
Gill. In his words, it was “irnperative to escalate my
documentation activities that management was alerted
to.” Accordingly, *461 he emailed Strange and Parker
on July l, 2014, complaining about Noble’s and Kyle
Gill’s lack of qualifications, their hiring outside of
“normal hiring protocol,” and commenting that he found
“it disturbing that the Town Manager would promote
someone [ (Noble) ] that [sic] is clearly responsible for
the present working conditions of having to work in
an environment of possible retaliation which include

tai tila €§t:»vernn‘iezri inferior §§

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.576 Page 112 Of 118

Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017}

 

41 |ER Cases 1830

hostilities in the workplace, the very same person that [sic]
put pressure on [him} to hide violations of which [he]
refused to do.” Mayhew characterized Noble’s hiring as
putting Mayhew “in a precarious position,” based on his
concern that Noble would attempt to manipulate, retaliate
against, or fire him.

Strange forwarded Mayhew’s email to Gill, who was
“furious,” and “offended that [Mayhew] was questioning
[his] ethics with respect to who[m he] hired.” Gill found
the email to be “insubordinate” and “disrespectful,” as it
“implied that [Mayhew] would be unwilling to work with
[Noble],” and directed Strange to suspend Mayhew.

Mayhew, Gill, Strange, Craig, and Smyrna’s town
attorney, Jeff Peach, met on July 7, 2014. The parties
significantly dispute who said what at this meeting, but
we view the facts in the light most favorable to Mayhew.
Gill “started right off” by telling Mayhew how “upset
he was” about the email and that “[w]e will see if you
still have a job today.” When asked whether Mayhew
could work with Noble, Mayhew stated “Yes, I would_
I’m able to work with him, and I will do my very best,
sir.” Gill then accused Mayhew of being insubordinate
and “bitter against Leland Nobie,” to which Mayhew
responded: “No, sir. I’m not bitter towards him. This has
nothing to do with personal issues It has to do with what
I reported.” Gill also told Mayhew that he could “hire any
way he sees fit.” Gill terminated Mayhew’s employment
at the end of the meeting He did so for two reasons: (l)
“there wasn’t really a full declaration that he was willing
to work with [Noble]. He said, l would do my best”; and
(2) “his work ethics could be [compromised] if he had to
work with [Noble].”

Mayhew commenced this litigation shortly thereafter,
alleging defendants violated the First Amendment and
Tennessee’s Public Protection Act by terminating his
employment in retaliation for his reporting activities.
Following discovery, the district court granted summary
judgment in favor of defendants as to plaintist First
Amendment retaliation claim and declined to exercise
supplemental jurisdiction over his state-law claim. Having
refiled his Public Protection Act claim in Tennessee state
court, Mayhew appeals only the district court’s dismissal
of his First Amendment claim.

II.

We review the district court’s grant of summary judgment
de novO. Rogcrs v. O’Donnel!, 737 F.3d 1026, lll3() (6th
Cir. 2013). Summary judgment is proper when there is no
genuine dispute as to any material fact and the movant
is entitled to judgment as a matter of law. Fed. R. Civ.
P. 56(a). Although we view the evidence in a light most
favorable to the nonmovant, Rogers, 737 F.3d at 1030,
“the plain language of Rule 56(c) mandates the entry of
summary judgment against a party who fails to make a
showing sufficient to establish the existence of an element
essential to that party’s case, and on which that party will
bear the burden of proof at trial.” Celoce.\r Corp. v. Catretz,
477 U.S. 317_, 322, 106 S.Ct. 2548_, 91 L.Ed.2d 265 (1986).

III.

A.

lt is long “scttled that a state cannot condition
public employment on a *462 basis that infringes
the employee’s constitutionally protected interest in
freedom of expression.” Connick v. Myers, 461 U.S. 138,
142, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). However,
because "government offices could not function if every
employment decision became a constitutional matter,”
Ed. at 143, 103 S.Ct. 1684, a public employee’s First
Amendment rights are narrower than the citizenry at
large. See, e.g. , Pickering v. Bd. qudac.. 391 U.S. 563, 568,
88 S.Ct. 1731, 20 L.Ed.2d Bll (1968). That is, “the First
Amendment protects a public employee’s right, in certain
circumstances to speak as a citizen addressing matters of
public concern.” Garcetti v. Ceballos 547 U.S. 410, 417,
126 S.Ct. 1951, 164 L.Ed.2d 689 (2006) (emphasis added).

A public employee alleging First Amendment retaliation
must satisfy three requirements Evnns-Marsfrall v. Bd. of
Educ., 624 F.3d 332, 337¢-~38 (6th Cir. 2010). First, the
employee must speak on “matters of public concern.” ld.
at 337 (citing Conniclr, 461 U.S. at 143, 103 S.Ct. 1684).
Second, the employee must speak as a private citizen and
not as an employee pursuant to his official duties la’.
at 338 (citing Garcetrt, 547 U.S. at 421, l26 S.Ct. l95i).
Third, the employee must show that his speech interest
outweighs “the interest of the State, as an employer, in

 

WE?STLAW © 2019 Thornson Houter's !\lo claim to original li.‘c`£ Go\.fcmmeni \.i'\nn"ks, ii

Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2€317}

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.577 Page 113 Of 118

 

41 |ER Cases 1830

promoting the efficiency of the public services it performs
through its employees.” Icl. (quoting Pickering, 391 U.S.
at 568, 88 S.Ct. 1731).

B.

We begin with a procedural question: whether the
Supreme Court’s most recent First Amendment public
employment case, Lane v. Frcinks, -- U.S. ---, 134 S.Ct.
2369, 189 L.Ed.2d 312 (2014), abrogated Connick and our
circuit’s subsequent case law holding that the question of
“whether a public employee’s speech is protected [i]s one
of law, not one of both fact and law.” Fox v. Trcn'erse Ci`.ry
Aren Pnb. Sch. Bo'. cfEri'ac., 605 F.3d 345, 350 (6th Cir.
2010).

ln Connick, the Supreme Court unequivocally stated that
“[t]he inquiry into the protected status of speech is one
of law, not fact.” 461 U.S. at 148 n.7, 103 S.Ct. 1684.
However, the Supreme Court’s holding in Garcetti “that
the question of whether a statement was spoken as a public
employee or as a private citizen for First Amendment
purposes was ‘a practical one,’ requiring a fact-specific
inquiry into the ‘duties an employee actually is expected
to perform,’ ” resulted in a circuit split as to “whether the
inquiry into the protected status of speech remains one
purely of law as stated in Conniclc, or if instead Garcetti
has transformed it into a mixed question of fact and law.”
Fox, 605 F.3d at 350 (quoting Gm'c'eri.‘i, 547 U.S. at 424-
25, 126 S.Ct. 1951 and Posey v. Lcifce Pericl Oreille Sch.
Dist. No. 84, 546 F.3d 1121, 1127 (9th Cir. 2008)).

As we summarized in Fox, the Third, Seventh, Eighth, and
Ninth Circuits have concluded that “whether the speech
in question was spoken as a public employee or a private
citizen presents a mixed question of fact and law,” while
the D.C., Fifth, and Tenth Circuits have stayed true to
Connick’s holding Id. (citations omitted). We found this
circuit split to be “ultimately irrelevant” in Fo.x because
“[i]n our post-Garcetti opinions we have consistently
described the question of whether, in a First Amendment
retaliation action, a public employee’s speech is protected
as one of law, not one of both fact and law.” Id. at 350.
We also noted, given the summary judgment standard,
a district court is required to take the plaintiffs factual
allegations as true. In Fox, however, there were not any
genuine issues of material fact regarding the scope of the
plaintiffs employment *463 Id. at 351 (citing Marsnshi'rn

Elec'. Irtdns. Co. it Zenfih Rndio Corp., 475 U.S. 574, 537,
106 S.Ct. 1348, 89 L.Ed.2d 538 (1986)). Following Fo.x,
we have consistently analyzed the protected status of an
employee’s conduct as solely one of law. See, e.g., Di.von
v. Um'n of Toledo, 702 F.3d 269, 274 (6th Cir. 2012);
Wcsi‘morehmd v. Snrherlrmd, 662 F.3d 734, 718 (6th Cir.
2011); see also R.r)i'rc.r v. Ci`i‘y ofStoi-v, 743 F.3d 1025, l047
(6th Cir. 2014) (relying on Conntck, among others, for this
proposition).

Mayhew argues Lane changes this landscape. The issue
before the Court in Lane was “whether the First
Amendment protects a public employee who provides
truthful sworn testimony, compelled by subpoena, outside
the scope of his ordinary job responsibilities." 134 S.Ct.
at 2378. The Eleventh Circuit concluded that, because
the employee testified in a public corruption trial about
matters “learned of in the course of his employment .. .,
Garcetti requires that his testimony be treated as the
speech of an employee rather than that of a citizen.” Icz'.
at 2379. The Supreme Court rejected this broad reading,
emphasizing Garcetti"s focus on the scope of an employee’s
duties, not where an employee learns of the content of his
speech:

But Garcetti said nothing about
speech that simply relates to
public employment or concerns
information learned in the course
of public employment.... [T]he mere
fact that a citizen’s speech concerns
information acquired by virtue of
his public employment does not
transform that speech into employee
_rather than citizen-speech. The
critical question under Garcetti is
whether the speech m issue is itself
ordinarily within the scope of an
employee's duties riot whether it
merely concerns those duties

Id. (emphasis added). We have subsequently characterized
Lane as “narrowing” Garcetti by reason of the Supreme
Court’s addition of “ ‘ordinary’ as a modifier to the scope
of an employer’s job duties, and by Lane’s admonishment
that speech is not transformed into employee_-rather than
citizen--speech simply because it concerns information

 

WESTZL.AW © 2019 "l"l“iomso§'i Fteutars. his stairs to criminal U.S. ti§ovc.-rru'ueni \;‘i.r`ori<s 11

c 411 1.__..¥_1 1~__._\.-._» -

 

CaSe 2:18-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.578 Page 114 Of 118
Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017)

 

41 |ER Cases 1830

acquired by virtue of the speaker’s public employment.”
Boulton v, Swanson, 795 F.3d 526, 534 (6th Cir. 2015)
(brackets, citations, and quotation marks omitted).

Seizing upon Lahe’s repeated references to “ordinary
job responsibilities” and “ordinary job duties,” 134
S.Ct. at 2375, 2377-78, 2381, and Bonlrorr’s “narrowing”
characterization, Mayhew argues “Lrine necessarily
requires fact finding into whether parts of speech are
within the scope of an employee’s ‘ordinary’ or usual
duties.” To this end, he asks that we revisit our
determination in Fo.x and follow some of our sister
circuits’ application of the mixed question of facts and law

standard.] See, e.g., Floro v. Ciy. ofLuzerne, 776 F.3d
169 (3d Cir. 2015); Da.lilio v. Rorlriguez, 735 F.3d 1060 (9th
Cir. 2013) (en banc); Poscy, 546 F.3d at 1127.

We have consistently applied the question of law standard
post-Lane, see, e.g., Holl)rook v. Dumas, 658 Fed.Appx.
280, 284 n.3 (6th Cir. 2016); Devlin v. Kcrlni, 630 Fed.Appx.
534, 537 (6th Cir. 2015) (per curiam), and see no
reason to *464 accept Mayhew’s request Lane neither
acknowledged Connick's statement that “[t]he inquiry into
the protected status of speech is one of law, not fact,”
461 U.S. at 148 n.7, 103 S.Ct. 1684, nor referenced the
circuit split we identified in ch. Simply, Lane did not
address the issue and did not overrule Connick It is not
our prerogative to set this binding precedent aside until the
Supreme Court tells us we must. See Bo.rse v. Olclcihoniri,
--~ U.S. __, 137 S.Ct. 1, 2, 196 L.Ed.2d l (2016) (per
curiam); see also Agosri'm' v. Felton, 521 U.S. 203, 237, 1 17
S.Ct. 1997, 138 L.Ed.2d 391 (1997) (admonishing lower
courts against “conclud[ing the Supreme Court’s] more
recent cases have, by implication, overruled an earlier
precedent”). Nor do Mayhew’s citations to decisions from
our sister circuits support the extension he requests_they
either rely upon pre-Lane authority for the mixed question
of law and fact standard, see, e. g.. Coomcs v. Edmoncls Sch.
Dst No. 15, 816 F.3d 1255, 1260-61 (9th Cir. 2016); Florri,
776 F.3d at 175, or were decided before Lane. See, e.g.,
Drihh'ri, 735 F.3d at 1072; Posey, 546 F.3d at 1129. See also
Fox, 605 F.3d at 350 (collecting authorities).

In sum, the district court did not err by concluding that
the determination as to whether Mayhew engaged in
protected speech was one of law.

IV.

With this preliminary question resolved, we turn to
whether Mayhew’s complaints about Noble’s misconduct
fell outside the scope of his ordinary job responsibilities
pursuant to ernc, thus constituting speech as a citizen
for First Amendment purposes In construing Lane, we
have commented that although Garcetti carves out an
exception to First Amendment protection for speech that
“owes its existence to a public employee’s professional
responsibilities,” this exception “must be read narrowly
as speech that an employee made in furtherance of the
ordinary responsibilities of his employment.” Boulfori, 795
F.3d at 534. Or, in ere.’s words, “[t]he critical question
under Garcetti is whether the speech at issue is itself
ordinarily within the scope of an employee’s duties, not
whether it merely concerns those duties.” 134 S.Ct. at
2379.

Determining whether an employee speaks as a private
citizen or as a public employee can be challenging See
Boiiltcn, 795 lF.3d at 533. The Supreme Court has not
“articulate[d] a comprehensive framework for defining the
scope of an employee’s duties in cases where there is room
for serious debate.” Garceiz‘i', 547 U.S. at 424, 126 S.Ct.
1951. Instead, the “proper inquiry is a practical one,” Icl.
To aid in the assessment of a public employee’s statement,
“we must consider both its content and context.” Fox,
605 F.3d at 348. In our pre-Lane case law, we recognized
several non-exhaustive factors to consider, including: the
speech’s impetus; its setting; its audience; and its general
subject matter. Hmicly-Clriy v. City of Meirip)'ii`s, 695 F.3d
531 , 540 (6th Cir. 2012). We have continued to utilize these
“who, where, what, when, why, and how” considerations
post-ere, see, e.g., Holl)roolc, 658 Fed.Appx. at 288;
Sti‘nehrrngh v. Ciiy of Waprilconeicr, 630 Fed.Appx. 522,
527 (6th Cir. 2015); A!omuri` v. Ohi'o Dcp’t ofPub. Scr e!y,
626 Fed.Appx. 558, 567 (6th Cir. 2015), which inform
the answer to Lane’s “critical question”: “whether the
speech at issue is itself ordinarily within the scope of an
employee’s duties.” 134 S.Ct. at 2379.

Mayhew’s reporting of Noble’s misconduct to Roberts
and then to those in City Hall falls within his “ordinary
job responsibilities.” After all, his job was to oversee
all water-sample testing required by state and federal
regulations including "'465 the plant’s recording and
reporting requirements Most notably, he was required

 

 

 

WEZ§'E”LAW © 2019 "l"hornsnn Houter's l\ic claim in crim

nat tier davee'n:'i'icu"i ‘»f`v‘c:`§»<s, 55

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed O3/O4/19 Page|D.579 Page 115 Of 118

Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017)

 

41 |ER Cases 1830

to “review and document all OSHA, Federal, State and
City regulations as they impact the wastewater plant
laboratory and report any appropriate situations and
accidents immediately to management ” (Emphasis added.)
And report to management he did.

Mayhew’s rebuttal is not persuasive. In his deposition,
Mayhew took the position that any reporting of illegal
activity was outside the scope of his job duties because he
had never done so before and his job was to ensure the
accuracy of reports not to submit reports about others’
misconduct Mayhew thus contends his complaints about
Noble’s conduct were borne out of his civic and “moral
responsibility,” not his job functions

This crabbed reading of his admitted job duties does
not comport with Lrnie’s instruction that we focus on
his “ordinary job responsibilities” and Garcetti`s mandate
that we look at job duties praci‘icr.il'lyl Mayhew’s entire
function at the plant was to ensure water-testing standards
were in compliance with federal and state regulatory
mandates Yes, his job description did not specifically
call upon him to report illegal conduct to management
But, in the context of “all OSHA, Federal, State and City
regulations,” it required him to “report any appropriate
situations and accidents immediately to management.”
Mayhew does not dispute this_he admits he reported up
the chain of command and did so because Noble’s conduct
“interfer[ed] with Ihis] ability to do [ ]his job.” He also
acknowledged that his TDEC certification required him
to additionally report violations (to TDEC, which he did
nOt).

Nor does Garcerii"s caution against parsing job
descriptions in order to determine the scope of an
employee’s professional duties assist Mayhew, 547 U.S.
at 424-25, 126 S.Ct. 1951, for job descriptions are not
irrelevant. Indeed, we have repeatedly recognized the
converse: “ad hoc or de facto duties can fall within the
scope of an employee’s official responsibilities despite
not appearing in any written job description.” Weisborrii
v. Genugn Prirk Dist., 499 F.3d 538, 544 (6th Cir.
2007). It would certainly be an anomaly to altogether
ignore the role job descriptions play for purposes of
defining an employee’s job duties-especially in a case
like this, where the employee does not contest any of
the formal aspects of the job description requiring the
employee to report issues to management. lt would also
be in discord with our recent reiteration in Boalton that

“most jobs carry with them an inherent duty of internal
communication.” 795 F.3d at 533; see also Housey v.
Mncornb Cry., 534 Fed.Appx. 316. 322 (6th Cir. 2013)
(rejecting the argument that an employee’s job duties did
not include reporting misconduct when his responsibilities
included ensuring compliance with policies, reporting
“trouble spots and recommending corrective actions”);
Hayries v. City of Circlevillc. 474 F.3d 357, 364 (6th
Cir. 2007) (police officer tasked with training police dogs
was “carrying out his professional responsibilities” and
not Speaking as a private citizen when he complained-
without any obligation to do so_about the effects of
reduced training).

We also do not agree with Mayhew that his reporting
outside the plant to others within the city government fell
outside his ordinary job responsibilities This argument
runs headlong into our precedent involving escalating
reports up the organizational chart: “[W]hen a public
employee raises complaints or concerns up the chain of
command at his workplace about his job duties, that
speech is undertaken in the course of performing his job.”
Fox, 605 F.3d at 350 (citation omitted). It *466 also
asks us to view his job impractically: he was required to
report “to management,” which is not limited to those
at the plant. Mayhew admitted his reports outside the

plant went to “upper management,” were all within his

chain of command, and were about matters that were
part of his ordinary job responsibilities Honci'y-Clci_v`s
distinction between reports in and outside that employee’s
department-a case Mayhew tells us is on point»-is
therefore not helpful to him. 695 F.3d at 542.

Allegations of violations of federal and state regulations
should be taken seriously, especially when they involve the
possibility of risk to the general public. Lane highlights
the value we place on permitting public employees to
comment on matters concerning their employment as they
are “uniquely qualified to comment on matters concerning
government policies that are of interest to the public at
large.” 134 S.Ct. at 2380 (quoting San Di`ego v. Roe` 543
U.S. 77l 80, 125 S.Ct. 521, 160 L.Ed.2d 410 (2004)). Our
holding that Mayhew did not engage in protected speech
when he complained about Noble’s misconduct should
not be construed as authorizing public employers to
terminate employees complaining about illegal conduct.
But given plaintiffs explicit job responsibilities to oversee
the plant’s water-sampling regime and report any issues
regarding that regime, the district court correctly granted

 

s`ill‘:`£i°ttialtv © 2019 Ti'iomson ii.otiters. itc claim to original 218 t'_~kovt-u"a‘ilnr~ziu \i"“..‘o:'i<s, ti

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.BSO Page 116 Of 118
Mayhew v. Town of Smyrna, Tennessee, 856 F.3d 456 (2017)

 

41 |ER Cases 1830

summary judgment in favor of defendants as to Mayhew’s
First Amendment claim to the extent that it was grounded
in his reports of Noble’s misconduct

V.

Mayhew’s last issue on appeal is whether the district court
erred in concluding he failed to advance a claim that he
engaged in protected conduct when he complained about
Smyrna promoting Noble and Kyle Gill, irrespective of
its typical hiring practices and their qualifications (or
lack thereot). We agree with Mayhew that the district
court committed reversible error by holding Mayhew’s
complaint never pled this ground in support of his First
Amendment claim, and that even if he did, it failed on the
merits.

A.

The district court first dismissed Mayhew’s claim on a
procedural ground: “Mayhew did not explicitly argue
that these complaints constitute a basis for his claim
of First Amendment retaliation that is separate from,
and independent of, his reporting of violations at
the Plant until he improperly raised this argument
in his Sur-Reply.” Rather, despite acknowledging “the
factual allegations regarding Mayhew’s concerns about
the promotions are detailed in the Complaint,” the
district court read Mayhew’s First Amendment claim to
encompass only his complaints about Noble’s conduct:

The gravamen of the Complaint
is that the plaintiff was retaliated
against for speaking out about
water treatment processing and
reporting violations, not about
failure to adhere to hiring and
promotion policies. This new theory
truly tortures the language of
the Complaint and the plaintist
articulation of his theory of the
case set out in the lnitial Case
Management Order and may not be

injected into the case this late in the
game.

We do not read Mayhew’s complaint so narrowly

The complaint more than adequately put defendants on
notice of a First Amendment claim grounded in Smyrna’s
hiring practices Within the meaning of Federal Rule of
Civii Procedure 8. Paragraphs 10-13 detail Mayhew’s very
specific concerns regarding the manner in which *467
Gill promoted Noble and Kyle Gill, including that they
did not meet minimum qualifications for their respective
promotions, and that Smyrna did not follow its normal
job-posting process in awarding these promotions The
next paragraph then sets forth the complaint’s central
theory: Gill fired Mayhew for sending his July 1, 2014,
email. As described in Paragraph 14, that email documents
Mayhew’s three concerns:

On July 1,2014, at 3:43 p.m., Mr. Mayhew sent an email
to Mr. Strange and Mr. Parker documenting Defendant
Gill’s circumvention of “normal hiring protocol” and
practice; reiterating that he had reported concerns
about Mr. Noble’s conduct that “management was
alerted to,” including Mr. Noble’s pressuring him to
“hide violations, which Mr. Mayhew refused to do";
and reiterating his fear of “retaliation” for reporting,
opposing, and refusing to remain silent about illegal
activities

(Brackets omitted.) Given this factual specificity
connecting Mayhew’s allegation that Smyrna did not
properly follow hiring protocol, to complaining about
this in his email, and to being fired for sending his
email, the complaint unambiguously provided defendants
with notice of a First Amendment claim based on these
factual grounds See Be/l Ail. Corp. v. Twr)mr’)!y, 550
U.S. 544, 555, l£'i S.Ct. 1955, 167 L.Ed.2d 929 (2007)
(a complaint need only “give the defendant fair notice
of what the claim is and the grounds upon which it
rests”} (citation and ellipsis omitted); cf Jciinsc)n v. City
quhelby, Wm-U.S. -_-. 135 S.Ct. 346_. 346, 190 L.Ed.2d
309 (2014) (per curiam) (the Federal Rules of Civii
Procedure “do not countenance dismissal of a complaint
for imperfect statement of the legal theory supporting the
claim asserted”). The district court erred in concluding to
the contrary

 

WE$‘E”?L,£XW @ 2019 `l'i'iomson Reutera tile strain to oriented t,i‘,:;`»_ Gr_ivi;irn\nani_ ’\!‘Jorite. 'i“

CaSe 2:18-cV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.581 Page 117 Oi 118
Mayhew v. town of Smyrna, Tennessee, 856 F.3d 456 (2017)

 

41 |ER Cases 1830

B.

We review the district court’s alternative holding-that
“even if the court were to consider Mayhew’s statements
about the promotions to be a separate basis for Mayhew’s
claim of retaliation, they are not actionable under the First
Amendment”_de novo. Gillis v. Miller, 845 F.3d 677, 689
(6th Cir. 2017). The district court concluded Mayhew’s
email represented a “personal concern regarding his job
security” and his “dissatisfaction with Gill’s decision to
promote Noble,” and was therefore best characterized
as “an internal employee grievance.” It also reasoned
that Mayhew’s complaints did not address a matter of
public concern because he raised them only internally,
as opposed to selecting a “mode of communication
that would ‘bring to light actual or potential wrongdoing
or breach of public trust.' ” (quoting Connicrlr., 461 U.S.
at 148, 103 S.Ct. 1684). The district court reasoned
improperly

“Speech involves matters of public concern when it can
be fairly considered as relating to any matter of political,
social, or other concern to the community, or when it
is a subject of legitimate news interest; that is, a' subject
of general interest and of value and concern to the
public.” Lone, 134 S.Ct. at 2380 (internal quotation marks
and citation omitted). “Whether an employee’s speech
addresses a matter of public concern must be determined
by the content, form, and context of a given statement, as
revealed by the whole record.” Conniclc, 461 U.S. at 147~
48, 103 S.Ct. 1684. We examine “the point of the speech
in question,” Bcalton, 795 F.3d at 534 (citation omitted),
as “the pertinent question is not why the employee spoke,
but what he said.” Wesrmorelond, 662 F.3d at 719 (citation
omitted). It is not “neccssary for the entire expression to
address matters of` public concern, as long as some *468

portion of the speech does.” Irl. (citing Connick, 461 U.S.
at 149, 103 S.Ct. 1684).

We have “recognized that the most difficult cases to
adjudicate are ‘mixed speech’ cases, i.e., those in which the
speech for which the employee claims First Amendment
protection arises in the context of an employment
grievance or other personnel dispute, but where the
employee claims that some part of the speech also
touches upon matters of public concern.” Fair/tai v. joplct»,
370 F.3d 580, 590 (6th Cir. 2004). And, following the
Supreme Court’s lead, we have consistently reiterated

that allegations of public corruption “are exactly the
type of statements that demand strong First Amendment
protections.” Hancly-Clay, 695 F.3d at 543-44 (collecting
cases). This was a tenet of Lane as well, where the Court
stated “[t]he content of Lane’s testimony-»corruption in
a public program and misuse of state funds_obviously
involves a matter of significant public concern.” 134 S.Ct.
at 2380.

There is no doubting Mayhew’s complaints sound like an
employee raising a personal grievance about a disliked
supervisor and bleak future job prospects One need look
no further, as the district court did, to some of the content
of his email:

l’m going to do the best I can but after this most
recent activity of bypassing hiring protocol and who
was promoted and in the manner they were promoted, I
don't feel my position with lite To wn omeyrna is secure

This latest activity of placing Leland in a position over
me has suddenly placed me in a precarious position. 1
feel Leland will attempt to get rid cf me and replace me
with someone he can control and manipulate I feel he will
hide NPDES violations if he thinks he can get away with
it, as evidenced by the last 5 months of activity. l’ve seen
how Leland has done other people in the past. l feel lie
will retaliate against me as it is just his nature This is
why I feel it necessary to document

(Emphasis added.)

Yet, the email also extensively documents his concerns
with the hiring process in general, raising Noble’s
misconduct (and Smyrna’s alleged disregard for these
actions) as an example for why Smyrna should have
followed its normal hiring procedures:

lt appears the Town of Smyrna has applied unfair
and unequal practices in filling the two highest paid
positions at the Smyrna Wastewater Treatment Plant
on 6/27114. lt appears the Town Manager has bypassed
normal hiring procedures to promote his nephew, Kyle
Gill, as well as align him for the [plant] Manager
position, by not allowing anyone else to apply for
these two positions and circumventing normal hiring
protocol.

The final catalyst that ignited this type [ofj email being
generated, was Leland Noble being placed in position
of authority over me as the new [plant] Manager, of

 

WEBS‘i‘Li'\W @ 2519 Ti"eomson Rei_itaro, i\io chains to oi'§gin.si i,i.&js. Go\:c:'nr'a'zem infinite £~:

CaSe 2218-CV-13761-SFC-APP ECF NO. 34 filed 03/04/19 Page|D.582 Page 118 Of 118

Mayhew v. Town of Smyrna, tennessee, 856 F.3d 456 (2017)

 

41 iER Case51830

which he didn’t have to apply for or meet qualifications
Leland Noble does not meet the qualifications for this
new position, as he does not have a college degree l
was disqualified for not having a degree when I appIied
for the [plant manager] position in 2004. I stated I
have no interest in the Manager position this time
but these positions should have been posted like every
other position ever was, requiring same qualifications
Also, our department started using interview panels
last year which obviously was not done this time
either. Bypassing normal hiring protocol especially after
management was alerted to issues with Mr. Noble
magnifies this hiring action, I find it disturbing that the
Town Manager *469 would promote someone that is
clearly responsible for the present working conditions
of having to work in an environment of possible
retaliation which include hostilities in the workplace,
the very same person that put pressure on me to hide
violations, of which I refused to do.

(Emphasis added.)

In short, Mayhew may have had personal reasons for
saying some of what he said, but his allegation that
Smyrna failed to follow its own hiring policies when
it allegedly promoted two unqualified individuals-~one
being the subject of Mayhew’s complaints, and the other
the decisionmaker’s nephew who was complicit in Noble’s
illegal activities_-reflects his “communications were not
made merely for personal reasons.” Hancly-Cloy, 695 F.3d
at 544 (emphasis added); see also Banlcs v. Wolfe Ct_v.
Bd. ofEdac., 330 F.3d 888, 895 (6th Cir. 2003) (holding
complaints about “favoritismlnepotism in hiring, the lack
of posting and interviewing for job vacancies, and the
improper certification of staff” were speech on matters of
public concern).

Footnotes

Defendants resist this conclusion by arguing Mayhew’s
statements went solely up the chain of command, and that
he did not allege any violations of the law when raising
concerns about the hiring practices It is on this primary
basis they distinguish Banks, contending (as did the
district court) that our statement in Ban/cs about reporting
nepotism and violations of hiring protocol being matters
of public concern are distinguishable because, there, the
plaintiff reported out to a state agency about violations
of state law. 330 F.3d at 896w97. But we have never
drawn such a narrow distinction when examining the
public-concern prong because “constitutional protection
for speech on matters of public concern is not premised on
the communication of that speech to the public.” Handy-
Clay, 695 F.3d at 544 (citation omitted). Nor must courts
limit reports of wrongdoing to illegal acts, for a public
concern includes “any matter of political, social, or other
concern to the community.” Connirlc, 461 U.S. at `146, 103
S.Ct. 1684 (emphasis added).

For these reasons, the district court erred in holding
Mayhew’s complaints regarding Smyrna’s promotions
practices did not constitute speech about a public concern.

VI.

Accordineg1 we affirm in part, reverse in part, and

remand for proceedings consistent with this opinion. 2

Ail Citatinns

856 F.3d 456, 41 IER Cases 1830

1 Mayhew first raised this argument before the district court in his sur-rep|y. Ordinari|y, we would not address this untimely
argument See, e.g., Traveters Prop. Cas. Co. of Am. v. Hilierich & Bradsby Co,, 598 F.3d 257, 275 (6th Cir. 2010).
However, because the district court permitted the sur-reply and addressed the merits of Mayhew’s argumentl and because
the parties have fully addressed the merits on appea|, we make an exception tc our general ru|e. See Satiing v. Budgot

Rent-A-Car Sys., lnc., 672 F.3d 442, 444 (6th Cir. 2012).

2 Defendants did not contest below (or on appea|) Mayhew’s contention that (a) Noble’s misconduct constituted a matter of
public concern. and (b) his complaints regarding Smyrna’s hiring practices were made in his capacity as a private citizen.
Nor did defendants assert that, under the Pickering balancing test. their interests would nonetheless trump Mayhew`s
protected conductl Having failed to preserve these issues for appellate review, we express no opinion on them.

 

End of Dccuinent

t'c‘ 2019 'i'homsci'i Reutsrs, No claim lo original U.S. Government Worl<s.

 

WESY.LAW © 2019 `i'homson Roi.itol's. i\lo claim to original U,S. Government W<::rlrs ii

